Exhibit 10. 1

Execution Version

 

 

INCREMENTAL ASSUMPTION AGREEMENT

Dated as of December 6, 2017

among

AP GAMING HOLDINGS, LLC,

as Holdings,

AP GAMING I, LLC,

as Borrower,

THE SUBSIDIARY LOAN PARTIES,

THE LENDERS PARTY HERETO

and

JEFFERIES FINANCE LLC,

as Administrative Agent,

 

 

JEFFERIES FINANCE LLC,

and

MACQUARIE CAPITAL (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners,

 

 



--------------------------------------------------------------------------------

INCREMENTAL ASSUMPTION AGREEMENT

This INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”), dated as of
December 6, 2017, is made by and among AP Gaming Holdings, LLC, a Delaware
limited liability company (“Holdings”), AP Gaming I, LLC, a Delaware limited
liability company (the “Borrower”), each “Subsidiary Loan Party” listed on the
signature pages hereto (each, a “Subsidiary Loan Party” and, collectively,
jointly and severally, the “Subsidiary Loan Parties”), Jefferies Finance LLC, as
Administrative Agent under the Existing Credit Agreement (as defined below) (the
“Administrative Agent”), and each of the Lenders party hereto.

PRELIMINARY STATEMENTS:

(1) Holdings, the Borrower, the Lenders party thereto from time to time and the
Administrative Agent are party to that certain First Lien Credit Agreement,
dated as of June 6, 2017 (as amended, restated, supplemented, waived or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”).

(2) The Borrower has requested that the Incremental Term B Lenders (as defined
below) provide, pursuant to Section 2.21(a) of the Existing Credit Agreement,
Incremental Term B Loans (as defined below) in an aggregate principal amount of
$65,000,000, the proceeds of which will be used by the Borrower (i) to finance
the acquisition (the “Acquisition”) directly or indirectly by the Borrower of
certain assets of Double Eagle Equipment Leasing, LLC, a Delaware limited
liability company (“DEEL”) pursuant to that certain Asset Purchase Agreement,
dated as of November 22, 2017, by AGS LLC, a Delaware limited liability company,
and DEEL, and other related transactions in connection therewith, (ii) to pay
fees and expenses in connection therewith, and (iii) for general corporate
purposes (including, without limitation, permitted acquisitions, capital
expenditures and transaction costs).

(3) Each Incremental Term B Lender who executes and delivers this Agreement as
an Incremental Term B Lender will make Incremental Term B Loans on the Effective
Date (as defined below) to the Borrower in an aggregate principal amount equal
to its Incremental Term B Loan Commitment (as defined below).

(4) With respect to the Incremental Term B Loan Commitments, Jefferies Finance
LLC and Macquarie Capital (USA) Inc. will act as the joint lead arrangers (in
such capacity, the “Incremental Arrangers”) and joint bookrunners.

(5) The Administrative Agent, Holdings, the Borrower and the Incremental Term B
Lenders desire to memorialize the terms of this Agreement by amending, in
accordance with Section 9.08(e) of the Existing Credit Agreement, the Existing
Credit Agreement as set forth below, such amendment to become effective on the
Effective Date.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended Credit Agreement (as
defined below). In addition, as used in this Agreement, the following terms have
the meanings specified:

“Incremental Term B Lender” shall mean a Lender with an Incremental Term B Loan
Commitment on the Effective Date.

“Incremental Term B Loan Commitment” shall mean, with respect to each
Incremental Term B Lender, the commitment of such Incremental Term B Lender to
make Incremental Term B Loans to the Borrower on the Effective Date. The amount
of each Lender’s Incremental Term B Loan Commitment as of the Effective Date is
set forth on Schedule 1 hereto. The aggregate amount of the Incremental Term B
Loan Commitments of all Incremental Term B Lenders as of the Effective Date is
$65,000,000.

“Incremental Term B Loans” shall mean the Loans made pursuant to Section 2 of
this Agreement.

SECTION 2. Incremental Term B Loan Commitments; Incremental Term B Loans. On the
Effective Date, each of the Incremental Term B Lenders agrees to make
Incremental Term B Loans to the Borrower in a principal amount not to exceed its
Incremental Term B Loan Commitment. Unless previously terminated, the
Incremental Term B Loan Commitments shall terminate at 11:59 p.m., New York City
time, on the Effective Date.

SECTION 3. Requests for Incremental Term B Loans. To request a Borrowing of
Incremental Term B Loans on the Effective Date, the Borrower shall notify the
Administrative Agent of such request in writing not later than 5:00 p.m., New
York City time, one Business Day prior to the Effective Date (or such later time
as the Administrative Agent may agree).

SECTION 4. Representations of the Loan Parties. Each Loan Party hereby
represents and warrants to the other parties hereto as of the Effective Date
that:

(a) this Agreement has been duly authorized, executed and delivered by such Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing;

(b) the representations and warranties of the Borrower and each other Loan Party
contained in Sections 3.01(a) and (d), 3.02(a), (b)(i)(B) and (b)(i)(D) (in the
case of (b)(i)(D), limited to the Existing Credit Agreement), 3.03, 3.10, 3.11,
3.17(a) and (b) (limited to creation, validity and perfection), 3.19, 3.25 and
3.26 of the Existing Credit Agreement (collectively, the “Specified
Representations”) are true and correct in all material respects on and as of the
Effective Date (after giving effect to the borrowing of the Incremental Term B
Loans and use of proceeds thereof) with the same effect as though made on the
Effective Date, except to the extent such Specified Representations expressly
relate to an earlier date (in which case such Specified Representations shall be
true and correct in all material respects as of such earlier date).

 

2



--------------------------------------------------------------------------------

SECTION 5. Conditions of Lending. The obligations of the Incremental Term B
Lenders to make Incremental Term B Loans on the Effective Date are subject (at
the time of or substantially concurrently with the making of such Incremental
Term B Loans) to the satisfaction (or waiver by a majority of the Incremental
Term B Lenders) of the following conditions (the date of such satisfaction or
waiver, the “Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
Incremental Term B Lender and (ii) from each of Holdings, the Borrower and the
Subsidiary Loan Parties, either (x) a counterpart of this Agreement signed on
behalf of such party or (y) written evidence reasonably satisfactory to the
Administrative Agent (which may include delivery of a signed signature page of
this Agreement by facsimile or other means of electronic transmission (e.g.,
“pdf”)) that such party has signed a counterpart of this Agreement.

(b) The Borrower shall have paid to the Administrative Agent, for the ratable
account of each existing Lender with a Term B Loan outstanding under the
Existing Credit Agreement immediately prior to the Effective Date, all accrued
and unpaid interest on such existing Term B Loans outstanding under the Existing
Credit Agreement to, but not including, the Effective Date.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Effective
Date:

(i) either (x) attaching a copy of the certificate or articles of incorporation,
certificate of limited partnership, certificate of formation or other equivalent
constituent and governing documents, including all amendments thereto, of such
Loan Party, certified as of a recent date by the Secretary of State (or other
similar official) of the jurisdiction of its organization or (y) with respect to
any Loan Party other than the Borrower or Holdings, certifying there have been
no changes to the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents of such Loan Party since the Closing Date,

(ii) attaching a certificate as to the good standing (to the extent such concept
or a similar concept exists under the laws of such jurisdiction) of such Loan
Party as of a recent date from such Secretary of State (or other similar
official),

(iii) either (x) certifying that attached thereto is a true and complete copy of
the by-laws (or partnership agreement, limited liability company agreement or
other equivalent constituent and governing documents) of such Loan Party as in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in clause (iv) below or (y) with respect to any Loan
Party other than the Borrower or Holdings, certifying that there have been no
changes to the by-laws (or partnership agreement, limited liability company
agreement or other equivalent constituent and governing documents) of such Loan
Party since the Closing Date,

(iv) certifying that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents executed in connection
with this Agreement to which such Loan Party is a party and, in the case of the
Borrower, the Borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Effective
Date,

 

3



--------------------------------------------------------------------------------

(v) certifying as to the incumbency and specimen signature of each officer
executing any Loan Document executed in connection with this Agreement on behalf
of such Loan Party, and

(vi) certifying as to the absence of any pending proceeding for the dissolution
or liquidation of such Loan Party or, to the knowledge of such person,
threatening the existence of such Loan Party.

(d) The Administrative Agent shall have received, on behalf of itself and the
Incremental Term B Lenders, a written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP and (ii) Jones Walker LLP, in each case, (A) dated the
Effective Date, (B) addressed to the Administrative Agent and the Incremental
Term B Lenders on the Effective Date and (C) in form and substance reasonably
satisfactory to the Administrative Agent covering such matters relating to this
Agreement as the Administrative Agent shall reasonably request.

(e) The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit C to the Existing Credit Agreement (as
modified so that such certificate shall be made on the Effective Date after
giving effect to the Incremental Term B Loans incurred on the Effective Date).

(f) The Administrative Agent shall have received all fees payable thereto or to
any Incremental Arranger, on or prior to the Effective Date and, to the extent
invoiced at least three (3) Business Days prior to the Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of Cahill Gordon & Reindel
LLP) required to be reimbursed or paid by the Loan Parties hereunder or under
any Loan Document on or prior to the Effective Date (which amounts may be offset
against the proceeds of the Incremental Term B Loans made hereunder).

(g) The Administrative Agent shall have received on or prior to three
(3) Business Days prior to the Effective Date all documentation and other
information of the type set forth in Section 3.25(a) of the Existing Credit
Agreement, to the extent such information has been requested by the
Administrative Agent not less than five (5) Business Days prior to the Effective
Date.

(h) The Borrower shall have delivered to the Administrative Agent a certificate
from a Responsible Officer of the Borrower dated as of the Effective Date to the
effect set forth in Section 4(b) hereof.

(i) The Acquisition shall be consummated simultaneously or substantially
concurrently with the Borrowing of the Incremental Term B Loans on the Effective
Date.

SECTION 6. Consent and Affirmation of the Loan Parties. Each of the Loan
Parties, in its capacity as a guarantor under the Subsidiary Guarantee Agreement
or Holdings Guarantee and Pledge Agreement, as applicable, and a pledgor under
the other Security Documents to which it is a party, hereby (i) consents to the
execution, delivery and performance of this Agreement and agrees that each of
the Subsidiary Guarantee Agreement and the other Security Documents to which it
is a party is, and shall continue to be, in full force and effect and is hereby
in all respects ratified and confirmed on the Effective Date, except that, on
and after the Effective Date, each reference to “Credit Agreement”, “First Lien
Credit Agreement”, “thereunder”, “thereof” or words of like import shall, unless
the context otherwise requires, mean and be a reference to the Amended Credit
Agreement and (ii) confirms that the Security Documents to which each of the
Loan Parties is a party and all of the Liens on Collateral described therein do,
and shall continue to, secure the payment of all of the Obligations.

 

4



--------------------------------------------------------------------------------

SECTION 7. Amendment of the Existing Credit Agreement. Effective on and as of
the Effective Date, the Existing Credit Agreement is hereby amended in
accordance with Section 9.08(e) of the Existing Credit Agreement to delete the
bold, stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the bold, double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the Existing Credit Agreement attached as Annex A hereto (the
Existing Credit Agreement, as so amended, the “Amended Credit Agreement”).

SECTION 8. Reference to and Effect on the Loan Documents. (a) On and after the
Effective Date, each reference in the Amended Credit Agreement to “hereunder”,
“hereof”, “Agreement”, “this Agreement” or words of like import and each
reference in the other Loan Documents to “Credit Agreement”, “First Lien Credit
Agreement”, “thereunder”, “thereof” or words of like import shall, unless the
context otherwise requires, mean and be a reference to the Amended Credit
Agreement. From and after the Effective Date, this Agreement shall be a Loan
Document under the Amended Credit Agreement.

(b) The Security Documents and each other Loan Document, as specifically amended
by this Agreement, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed, and the respective guarantees,
pledges, grants of security interests and other agreements, as applicable, under
each of the Security Documents, notwithstanding the consummation of the
transactions contemplated hereby, shall continue to be in full force and effect
and shall accrue to the benefit of the Secured Parties under the Existing Credit
Agreement and the Amended Credit Agreement. Without limiting the generality of
the foregoing, the Security Documents and all of the Collateral described
therein do and shall continue to secure the payment of all Obligations of the
Loan Parties under the Loan Documents, in each case, as amended by this
Agreement.

(c) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) This Agreement shall constitute an “Incremental Assumption Agreement”, the
Incremental Term B Lenders shall constitute “Incremental Term Lenders” and
“Lenders”, the Incremental Term B Loans shall constitute “Incremental Term
Loans”, “Terp1m B Loans”, “Term Loans” and “Loans”, and the Incremental Term B
Loan Commitments shall constitute “Incremental Term Loan Commitments”, “Term
Facility Commitments” and “Commitments”, in each case, for all purposes of the
Amended Credit Agreement and the other Loan Documents.

(e) This Agreement shall constitute notice to the Administrative Agent required
under Section 2.21(a) of the Existing Credit Agreement.

SECTION 9. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by .pdf or
other electronic form shall be effective as delivery of a manually executed
original counterpart of this Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 10. Amendments; Headings; Severability. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Incremental
Term B Lenders. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting this
Agreement. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 11. Governing Law; Etc.

(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 AND 9.15 OF
THE EXISTING CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 12. No Novation. This Agreement shall not extinguish the obligations for
the payment of money outstanding under the Existing Credit Agreement or
discharge or release the Lien or priority of any Security Document or any other
security therefor. Nothing herein contained shall be construed as a substitution
or novation of the obligations outstanding under the Existing Credit Agreement
or instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith and except to the extent repaid as provided herein. Nothing implied in
this Agreement or in any other document contemplated hereby shall be construed
as a release or other discharge of any of the Loan Parties under any Loan
Document from any of its obligations and liabilities as a borrower, guarantor or
pledgor under any of the Loan Documents.

SECTION 13. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Amended Credit Agreement.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

HOLDINGS: AP GAMING HOLDINGS, LLC, a Delaware limited liability company By:  
/s/ David Lopez   Name: David Lopez   Title: Authorized Signatory

BORROWER: AP GAMING I, LLC, a Delaware limited liability company By:   /s/ David
Lopez   Name: David Lopez   Title: Authorized Signatory

SUBSIDIARY LOAN PARTIES: AP GAMING II, INC., a Delaware corporation AP GAMING
ACQUISITION, LLC, a Delaware limited liability company AGS CAPITAL, LLC, a
Delaware limited liability company AGS LLC, a Delaware limited liability company
AGS PARTNERS, LLC, a Delaware limited liability company AGS ILLINOIS, LLLP, an
Illinois limited partnership AGS CJ CORPORATION, a Delaware Corporation AGS CJ
HOLDINGS CORPORATION, a Delaware corporation CADILLAC JACK, INC., a Georgia
corporation By:   /s/ David Lopez   Name: David Lopez   Title: Authorized
Signatory

[Incremental Assumption and Amendment Agreement]



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC, as Administrative Agent By:   /s/ J. Paul McDonnell  
Name: J. Paul McDonnell   Title: Managing Director

[Incremental Assumption and Amendment Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

Incremental Term B Loan Commitments

 

Incremental Term B Lender

   Incremental Term B
Loan Commitment  

Jefferies Finance LLC

   $ 65,000,000  

Total:

   $ 65,000,000  



--------------------------------------------------------------------------------

ANNEX A

[See attached.]



--------------------------------------------------------------------------------

Conformed Version incorporating the 2017 Incremental Assumption Agreement

(Incremental Term B Loans)

CONFIDENTIAL

 

 

FIRST LIEN CREDIT AGREEMENT

Dated as of June 6, 2017,

among

AP GAMING HOLDINGS, LLC,

as Holdings,

AP GAMING I, LLC,

as Borrower,

THE LENDERS PARTY HERETO,

JEFFERIES FINANCE LLC,

as Administrative Agent,

 

 

JEFFERIES FINANCE LLC,

and

MACQUARIE CAPITAL (USA) INC.,

as Joint Lead Arrangers and Joint Bookrunners,

 

 

APOLLO GLOBAL SECURITIES, LLC,

as Co-Manager

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       Definitions   

Section 1.01

   Defined Terms      1  

Section 1.02

   Terms Generally      52  

Section 1.03

   Effectuation of Transactions      52  

Section 1.04

   Exchange Rates; Currency Equivalents      53  

Section 1.05

   Timing of Payment or Performance      53  

Section 1.06

   Times of Day      53   ARTICLE II   The Credits  

Section 2.01

   Commitments      53  

Section 2.02

   Loans and Borrowings      54  

Section 2.03

   Requests for Borrowings      54  

Section 2.04

   Swingline Loans      55  

Section 2.05

   Letters of Credit      56  

Section 2.06

   Funding of Borrowings      61  

Section 2.07

   Interest Elections      62  

Section 2.08

   Termination and Reduction of Commitments      63  

Section 2.09

   Repayment of Loans; Evidence of Debt      64  

Section 2.10

   Repayment of Term Loans and Revolving Facility Loans      64  

Section 2.11

   Prepayment of Loans      66  

Section 2.12

   Fees      67  

Section 2.13

   Interest      69  

Section 2.14

   Alternate Rate of Interest      69  

Section 2.15

   Increased Costs      70  

Section 2.16

   Break Funding Payments      71  

Section 2.17

   Taxes      71  

Section 2.18

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      74  

Section 2.19

   Mitigation Obligations; Replacement of Lenders      75  

Section 2.20

   Illegality      77  

Section 2.21

   Incremental Commitments      77  

Section 2.22

   Defaulting Lender      84   ARTICLE III   Representations and Warranties  

Section 3.01

   Organization; Powers      86  

Section 3.02

   Authorization      86  

Section 3.03

   Enforceability      87  

Section 3.04

   Governmental Approvals      87  

Section 3.05

   Financial Statements      87  

Section 3.06

   No Material Adverse Effect      88  

Section 3.07

   Title to Properties; Possession Under Leases      88  

Section 3.08

   Subsidiaries      88  

Section 3.09

   Litigation; Compliance with Laws      88  

Section 3.10

   Federal Reserve Regulations      89  

 

-i-



--------------------------------------------------------------------------------

          Page  

Section 3.11

   Investment Company Act      89  

Section 3.12

   Use of Proceeds      89  

Section 3.13

   Tax Returns      89  

Section 3.14

   No Material Misstatements      90  

Section 3.15

   Employee Benefit Plans      90  

Section 3.16

   Environmental Matters      90  

Section 3.17

   Security Documents      91  

Section 3.18

   Location of Real Property and Leased Premises      92  

Section 3.19

   Solvency      92  

Section 3.20

   Labor Matters      92  

Section 3.21

   Insurance      92  

Section 3.22

   No Default      93  

Section 3.23

   Intellectual Property; Licenses, Etc.      93  

Section 3.24

   Senior Debt      93  

Section 3.25

   USA PATRIOT Act; OFAC      93  

Section 3.26

   Foreign Corrupt Practices Act      93   ARTICLE IV   Conditions of Lending  

Section 4.01

   All Credit Events      94  

Section 4.02

   First Credit Event      94   ARTICLE V   Affirmative Covenants  

Section 5.01

   Existence; Business and Properties      96  

Section 5.02

   Insurance      96  

Section 5.03

   Taxes      97  

Section 5.04

   Financial Statements, Reports, etc.      98  

Section 5.05

   Litigation and Other Notices      100  

Section 5.06

   Compliance with Laws      100  

Section 5.07

   Maintaining Records; Access to Properties and Inspections      100  

Section 5.08

   Use of Proceeds      100  

Section 5.09

   Compliance with Environmental Laws      100  

Section 5.10

   Further Assurances; Additional Security      100  

Section 5.11

   Rating      103  

Section 5.12

   Compliance with the USA Patriot Act, Anti-Corruption Laws and Sanctions Laws
     103   ARTICLE VI   Negative Covenants  

Section 6.01

   Indebtedness      103  

Section 6.02

   Liens      108  

Section 6.03

   Sale and Lease-Back Transactions      113  

Section 6.04

   Investments, Loans and Advances      114  

Section 6.05

   Mergers, Consolidations, Sales of Assets and Acquisitions      117  

Section 6.06

   Dividends and Distributions      119  

Section 6.07

   Transactions with Affiliates      121  

Section 6.08

   Business of the Borrower and the Subsidiaries      124  

Section 6.09

   Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.     
124  

 

-ii-



--------------------------------------------------------------------------------

          Page  

Section 6.10

   Fiscal Year      127  

Section 6.11

   Net First Lien Leverage Ratio      127   ARTICLE VIA   Holdings Negative
Covenants   ARTICLE VII   Events of Default  

Section 7.01

   Events of Default      127  

Section 7.02

   Treatment of Certain Payments      130  

Section 7.03

   Right to Cure      130   ARTICLE VIII   The Agents  

Section 8.01

   Appointment      131  

Section 8.02

   Delegation of Duties      131  

Section 8.03

   Exculpatory Provisions      132  

Section 8.04

   Reliance by Agents      132  

Section 8.05

   Notice of Default      133  

Section 8.06

   Non-Reliance on Agents and Other Lenders      133  

Section 8.07

   Indemnification      133  

Section 8.08

   Agent in Its Individual Capacity      134  

Section 8.09

   Successor Administrative Agent      134  

Section 8.10

   Arrangers and Co-Manager      134  

Section 8.11

   Security Documents, Collateral Agent and Collateral Agent      135  

Section 8.12

   Right to Realize on Collateral and Enforce Guarantees      135  

Section 8.13

   Withholding Tax      136   ARTICLE IX   Miscellaneous  

Section 9.01

   Notices; Communications      136  

Section 9.02

   Survival of Agreement      137  

Section 9.03

   Binding Effect      137  

Section 9.04

   Successors and Assigns      138  

Section 9.05

   Expenses; Indemnity      142  

Section 9.06

   Right of Set-off      144  

Section 9.07

   Applicable Law      144  

Section 9.08

   Waivers; Amendment      144  

Section 9.09

   Interest Rate Limitation      147  

Section 9.10

   Entire Agreement      147  

Section 9.11

   WAIVER OF JURY TRIAL      147  

Section 9.12

   Severability      148  

Section 9.13

   Counterparts      148  

Section 9.14

   Headings      148  

Section 9.15

   Jurisdiction; Consent to Service of Process      148  

Section 9.16

   Confidentiality      148  

Section 9.17

   Platform; Borrower Materials      149  

Section 9.18

   Release of Liens and Guarantees      149  

 

-iii-



--------------------------------------------------------------------------------

          Page  

Section 9.19

   Judgment Currency      151  

Section 9.20

   USA PATRIOT Act Notice      151  

Section 9.21

   Affiliate Lenders      151  

Section 9.22

   Agency of the Borrower for the Loan Parties      152  

Section 9.23

   No Liability of the Issuing Banks      152  

Section 9.24

   Application of Gaming Laws      153  

Section 9.25

   Acknowledgment and Consent to Bail-In of EEA Financial Institutions      154
 

 

-iv-



--------------------------------------------------------------------------------

Exhibits, Schedules and Annex

 

Exhibit A  

Form of Assignment and Acceptance

Exhibit B  

[Reserved]

Exhibit C  

Form of Solvency Certificate

Exhibit D-1  

Form of Borrowing Request

Exhibit D-2  

Form of Swingline Borrowing Request

Exhibit E  

Form of Interest Election Request

Exhibit F  

[Reserved]

Exhibit G  

Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit H  

[Reserved]

Exhibit I  

Form of Non-Bank Tax Certificate

Exhibit J  

Form of Global Intercompany Note

Schedule 1.01(A)  

Certain Excluded Equity Interests

Schedule 1.01(B)  

Mortgaged Properties

Schedule 1.01(C)  

Closing Date Unrestricted Subsidiaries

Schedule 1.01(D)  

Specified L/C Sublimit

Schedule 2.01  

Commitments

Schedule 3.01  

Organization and Good Standing

Schedule 3.04  

Governmental Approvals

Schedule 3.05  

Financial Statements

Schedule 3.08(a)  

Subsidiaries

Schedule 3.08(b)  

Subscriptions

Schedule 3.13  

Taxes

Schedule 3.21  

Insurance

Schedule 3.23  

Intellectual Property

Schedule 5.10  

Post-Closing Items

Schedule 6.01  

Indebtedness

Schedule 6.02(a)  

Liens

Schedule 6.04  

Investments

Schedule 6.07  

Transactions with Affiliates

Schedule 9.01  

Notice Information

 

-i-



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AGREEMENT, dated as of June 6, 2017 (this “Agreement”), among
AP GAMING HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), AP
GAMING I, LLC, a Delaware limited liability company (the “Borrower”), the
LENDERS party hereto from time to time, and JEFFERIES FINANCE LLC, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders and Collateral Agent for the Secured Parties.

WHEREAS, the Borrower has requested the Lenders to extend credit in the form of
(a) Term B Loans on the Closing Date in an aggregate principal amount of
$450,000,000 and (b) Revolving Facility Loans and Letters of Credit at any time
and from time to time prior to the Revolving Facility Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of $30,000,000;

WHEREAS, the proceeds of the Facilities will be used by the Borrower (i) to
repay all amounts outstanding under (A) the Borrower’s existing First Lien
Credit Agreement, dated as of December 20, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement”), among
the Borrower, Holdings, the lenders party thereto and Citicorp North America,
Inc., as administrative agent and collateral agent for such lenders, and (B) the
PIK Seller Notes, (ii) to pay Transaction Expenses and (iii) for general
corporate purposes (including, without limitation, for Permitted Business
Acquisitions).

NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend such
credit to the Borrower on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“2017 Incremental Assumption Agreement” shall mean that certain Incremental
Assumption Agreement, dated as of December 6, 2017, by and among Holdings, the
Borrower, the Subsidiary Loan Parties party thereto, the Lenders party thereto
and the Administrative Agent.

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided, that for the avoidance
of doubt, the LIBO Rate for any day shall be based on the rate determined on
such day at approximately 11:00 a.m. (London time) by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making a LIBO Rate available) for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration (or the
successor thereto if the ICE Benchmark Administration is no longer making a LIBO
Rate available) as an authorized vendor for the purpose of displaying such
rates). Any change in such rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

 

1



--------------------------------------------------------------------------------

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(x) (a) the LIBO Rate in effect for such Interest Period divided by (b) one
minus the Statutory Reserves applicable to such Eurocurrency Borrowing, if any;
provided that if the Adjusted LIBO Rate shall be less than zero pursuant to this
clause (x), such interest rate shall be deemed to be zero and (y) in the case of
Eurocurrency Borrowings composed of Eurocurrency Term Loans, 1.00%.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

“Administrative Agent Fee Letter” shall mean that certain Fee Letter, dated as
of the date hereof by and among the Borrower and Jefferies Finance LLC.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified. For
purposes of this Agreement and the other Loan Documents, Jefferies LLC and its
Affiliates shall be deemed to be Affiliates of Jefferies Finance LLC and its
Affiliates.

“Affiliate Lender” shall have the meaning assigned to such term in
Section 9.21(a).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as amended, restated, supplemented or otherwise
modified from time to time.

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19.

“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent,
whether in the form of interest rate, margin, original issue discount, up-front
fees, rate floors or otherwise; provided, that original issue discount and
up-front fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the life of such Loans (or Pari Term Loans, if
applicable)); and provided, further, that “All-in Yield” shall not include
arrangement, commitment, underwriting, structuring or similar fees and customary
consent fees for an amendment paid generally to consenting lenders.

“Alternate Currency” shall mean, with respect to any Letter of Credit, Canadian
dollars and any other currency other than Dollars as may be acceptable to the
Administrative Agent and the applicable Issuing Bank with respect thereto in
their sole discretion.

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

 

2



--------------------------------------------------------------------------------

“Applicable Commitment Fee” shall mean for any day (i) 0.50% per annum or
(ii) with respect to any Other Revolving Facility Commitments, the “Applicable
Commitment Fee” set forth in the applicable Incremental Assumption Agreement.

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

“Applicable Margin” shall mean for any day (i) with respect to any Term B Loan,
5.50% per annum in the case of any Eurocurrency Loan and 4.50% per annum in the
case of any ABR Loan, (ii) with respect to any Initial Revolving Loan, 5.50% per
annum in the case of any Eurocurrency Loan and 4.50% per annum in the case of
any ABR Loan and (iii) with respect to any Other Term Loan or Other Revolving
Loan, the “Applicable Margin” set forth in the Incremental Assumption Agreement
relating thereto.

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

“Arrangers” shall mean Jefferies Finance LLC and Macquarie Capital (USA) Inc.

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of, any asset or assets of the Borrower or
any Subsidiary.

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by Section 9.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent and reasonably
satisfactory to the Borrower.

“Assignor” shall have the meaning assigned to such term in Section 9.04(i).

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such
Class and, in the case of each of the Revolving Facility Loans, Revolving
Facility Borrowings, Swingline Loans, Swingline Borrowings and Letters of
Credit, the date of termination of the Revolving Facility Commitments of such
Class.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure of such Revolving Facility Lender at such time.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit”.

 

3



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans,
$1,000,000, (b) in the case of ABR Loans, $1,000,000 and (c) in the case of
Swingline Loans, $500,000.

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000,
(b) in the case of ABR Loans, $250,000 and (c) in the case of Swingline Loans,
$250,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1 or another
form approved by the Administrative Agent.

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person.

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on a balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided that obligations of the Borrower or its Subsidiaries, or of
a special purpose or other entity not consolidated with the Borrower and its
Subsidiaries, either existing on the Closing Date or created thereafter that
(a) initially were not included on the consolidated balance sheet of the
Borrower as capital lease obligations and were subsequently recharacterized as
capital lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the Borrower and its Subsidiaries were
required to be characterized as capital lease obligations upon such
consolidation, in either case, due to a change in accounting treatment or
otherwise, or (b) did not exist on the Closing Date and were required to be
characterized as capital lease obligations but would not have been required to
be treated as capital lease obligations on the Closing Date had they existed at
that time, shall for all purposes not be treated as Capitalized Lease
Obligations or Indebtedness.

“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.

 

4



--------------------------------------------------------------------------------

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances under the sole dominion and control of the Collateral Agent or,
if the Administrative Agent and each Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable Issuing Bank. “Cash Collateral” and “Cash Collateralization” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay-in-kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing, and (c) the amortization of
debt discounts, if any, or fees in respect of Hedging Agreements; provided, that
Cash Interest Expense shall exclude any one time financing fees, including those
paid in connection with the Transactions, or upon entering into a Permitted
Receivables Financing or any amendment of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide to Holdings, the
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code.

A “Change in Control” shall be deemed to occur if:

(a) (i) at any time prior to a Qualified IPO, (x) the Permitted Holders shall at
any time cease to have, directly or indirectly, the power to vote or direct the
voting of at least 35% of the Voting Stock of the Borrower or (y) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person, entity or “group”
and its subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than the
Permitted Holders, shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of a
percentage of the voting power of the outstanding Voting Stock of the Borrower
that is greater than the percentage of such voting power of such Voting Stock in
the aggregate, directly or indirectly, beneficially owned by the Permitted
Holders or (ii) at any time on and after a Qualified IPO, any person, entity or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act, but
excluding any employee benefit plan of such person, entity or “group” and its
subsidiaries and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), other than the Permitted
Holders (or any holding company parent of the Borrower owned directly or
indirectly by the Permitted Holders), shall at any time have acquired direct or
indirect beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of voting power of the outstanding

 

5



--------------------------------------------------------------------------------

Voting Stock of the Borrower having more than the greater of (A) 35% of the
ordinary voting power for the election of directors of the Borrower and (B) the
percentage of the ordinary voting power for the election of directors of the
Borrower owned in the aggregate, directly or indirectly, beneficially, by the
Permitted Holders, unless in the case of either clause (i) or (ii) of this
clause (a), the Permitted Holders have, at such time, the right or the ability
by voting power, contract or otherwise to elect or designate for election at
least a majority of the members of the Board of Directors of the Borrower;

(b) at any time on or after a Qualified IPO, during any period of twelve
(12) consecutive months, a majority of the seats (other than vacant seats) on
the Board of Directors of the Borrower shall be occupied by individuals who were
neither (1) nominated by the Board of Directors of the Borrower or a Permitted
Holder, (2) appointed, approved or ratified by directors so nominated nor
(3) appointed by a Permitted Holder; or

(c) Holdings shall fail to beneficially own, directly or indirectly, 100% of the
issued and outstanding Equity Interests of the Borrower (other than in
connection with a Qualified IPO of the Borrower).

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, or any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under this clauses (x) and (y) be deemed to be a
“Change in Law” but only to the extent a Lender is imposing applicable increased
costs or costs in connection with capital adequacy requirements similar to those
described in clauses (a) and (b) of Section 2.15 generally on other borrowers of
loans under U.S. cash flow senior secured credit facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Term B Loans,
Incremental Term B Loans, Other Term Loans, Initial Revolving Loans, Extended
Revolving Loans or Other Revolving Loans; and (b) when used in respect of any
Commitment, whether such Commitment is in respect of a commitment to make
Initial Term B Loans, Incremental Term B Loans, Other Term Loans, Initial
Revolving Loans, Extended Revolving Loans or Other Revolving Loans; provided
that from and after the Effective Date, the Initial Term B Loans and the
Incremental Term B Loans shall be treated as Loans of the same “Class” for
purposes of this Agreement and the other Loan Documents. Other Term Loans or
Extended Revolving Loans or Other Revolving Loans that have different terms and
conditions (together with the Commitments in respect thereof) from the Initial
Term B Loans and the Incremental Term B Loans or the Initial Revolving Loans,
respectively, or from other Other Term Loans or other Extended Revolving Loans
or Other Revolving Loans, as applicable, shall each be construed to be in
separate and distinct Classes.

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

“Closing Date” shall mean June 6, 2017.

“Co-Manager” shall mean Apollo Global Securities, LLC.

 

6



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Co-Investors” shall mean each of (a) the Fund and the Fund Affiliates
(excluding any of their portfolio companies) and (b) the Management Group.

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is subject to any Lien in favor of the Administrative Agent,
the Collateral Agent or any Subagent for the benefit of the Secured Parties
pursuant to any Security Document.

“Collateral Agent” shall mean Jefferies Finance LLC acting as collateral agent
for the Secured Parties, together with its successors and permitted assigns in
such capacity.

“Collateral Agreement” shall mean the Collateral Agreement dated as of the date
hereof as amended, restated, supplemented or otherwise modified from time to
time, among the Borrower, each Subsidiary Loan Party and the Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to Sections 5.10(d), (e) and (g) and Schedule 5.10):

(a) on the Closing Date, the Collateral Agent shall have received (i) from the
Borrower and each Subsidiary Loan Party, a counterpart of the Collateral
Agreement, (ii) from each Subsidiary Loan Party, a counterpart of the Subsidiary
Guarantee Agreement, (iii) from Holdings, a counterpart of the Holdings
Guarantee and Pledge Agreement and (iv) from the Custodian, AP Gaming II, Inc.,
AGS LLC, AGS Capital, LLC and the Borrower, a counterpart of the Custodian
Agreement, in each case duly executed and delivered on behalf of such person;

(b) on the Closing Date, (i)(x) all outstanding Equity Interests of the Borrower
and all other outstanding Equity Interests, in each case, directly owned by the
Loan Parties, other than Excluded Securities, and (y) all Indebtedness owing to
any Loan Party (other than Holdings), other than Excluded Securities, shall have
been pledged pursuant to the Collateral Agreement or the Holdings Guarantee and
Pledge Agreement, as applicable, and (ii) subject to the terms of the Custodian
Agreement, the Collateral Agent shall have received certificates or other
instruments (if any) representing such Equity Interests (other than certificates
or instruments included on Schedule 5.10, which shall be delivered to the
Collateral Agent after the Closing Date pursuant to Section 5.10) and any notes
or other instruments required to be delivered pursuant to the applicable
Security Documents, together with stock powers, note powers or other instruments
of transfer with respect thereto endorsed in blank;

(c) in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received (i) a supplement to the
Collateral Agreement and the Subsidiary Guarantee Agreement, (ii) supplements to
the other Security Documents, if applicable, in the form specified therefor or
otherwise reasonably acceptable to the Administrative Agent, in each case, duly
executed and delivered on behalf of such Subsidiary Loan Party, and
(iii) certificates or other instruments (if any) representing all Equity
Interests (other than Excluded Securities) directly owned by such Subsidiary
Loan Party and any notes or other instruments required to be delivered pursuant
to the applicable Security Documents, together with stock powers, note powers or
other instruments of transfer with respect thereto endorsed in blank;

(d) after the Closing Date, (x) all outstanding Equity Interests of any person
that becomes a Subsidiary Loan Party after the Closing Date and (y) subject to
Section 5.10(g) and, without duplication of clause (c)(iii) above, all Equity
Interests, all notes and other instruments directly acquired by a Loan Party
(other than Holdings) after the Closing Date (including the Equity Interests of
any Special Purpose Receivables Subsidiary established after the Closing Date),
other than Excluded Securities, shall have been pledged and, to the extent
certificated, delivered to the Collateral Agent pursuant to the Collateral
Agreement, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank;

 

7



--------------------------------------------------------------------------------

(e) on the Closing Date and at all times thereafter, except as otherwise
contemplated by this Agreement or any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, and filings
with the United States Copyright Office and the United States Patent and
Trademark Office, and all other actions required by the applicable Requirement
of Law or reasonably requested by the Collateral Agent to be delivered, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been delivered, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(f) within (x) 90 days after the Closing Date with respect to the Mortgaged
Property set forth on Schedule 1.01(B) (or such later date as the Collateral
Agent may agree) and (y) within the time periods set forth in Section 5.10 with
respect to Mortgaged Properties encumbered pursuant to said Section 5.10, the
Collateral Agent shall have received (i) counterparts of each Mortgage to be
entered into with respect to each such Mortgaged Property duly executed and
delivered by the record owner of such Mortgaged Property and suitable for
recording or filing in all filing or recording offices that the Collateral Agent
may reasonably deem necessary or desirable in order to create a valid and
enforceable Lien subject to no other Liens except Permitted Liens at the time of
recordation thereof, (ii) with respect to the Mortgage encumbering each such
Mortgaged Property, opinions of counsel regarding the enforceability, due
authorization, execution and delivery of the Mortgages and such other matters
customarily covered in real estate counsel opinions as the Collateral Agent may
reasonably request, in form and substance reasonably acceptable to the
Collateral Agent, (iii) with respect to each such Mortgaged Property, the Flood
Documentation and (iv) such other documents as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;

(g) within (x) 90 days after the Closing Date with respect to the Mortgaged
Property set forth on Schedule 1.01(B) (or such later date as the Collateral
Agent may agree) and (y) within the time periods set forth in Section 5.10 with
respect to Mortgaged Properties encumbered pursuant to said Section 5.10, the
Collateral Agent shall have received (i) a policy or policies or marked up
unconditional binder of title insurance with respect to each such Mortgaged
Property located in the United States of America, or a date down and
modification endorsement, if available, paid for by the Borrower, issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
coinsurance and reinsurance as the Collateral Agent may reasonably request and
which are available at commercially reasonable rates in the jurisdiction where
the applicable Mortgaged Property is located, and, with respect to any such
property located in a state in which a zoning endorsement is not available at
commercially reasonable rates, a zoning report from a recognized vendor or
zoning compliance letter from the applicable municipality in a form reasonably
acceptable to the Collateral Agent, as the Collateral Agent may reasonably
request with respect to properties located in the United States of America and
(ii) a survey of each Mortgaged Property (including all improvements, easements
and other customary matters thereon reasonably required by the Collateral
Agent), as applicable, for which all necessary fees (where applicable) have been
paid with respect to properties located in the United States of America, which
is (A) complying in all material respects with the minimum detail requirements
of the American Land Title Association and American Congress of Surveying and
Mapping as such requirements are in effect on the date of preparation of such
survey and (B) sufficient for such title insurance company to remove all
standard survey exceptions from the title insurance policy relating to such
Mortgaged Property or otherwise reasonably acceptable to the Collateral Agent;

 

8



--------------------------------------------------------------------------------

(h) the Collateral Agent shall have received on the Closing Date, evidence of
the insurance and related endorsements required by the terms of Section 5.02
hereof; and

(i) after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Collateral Agreement, and (ii) upon reasonable request by
the Collateral Agent, evidence of compliance with any other requirements of
Section 5.10.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment and (b) with respect to any
Swingline Lender, its Swingline Commitment (it being understood that a Swingline
Commitment does not increase the applicable Swingline Lender’s Revolving
Facility Commitment).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of the Borrower (not to be unreasonably withheld
or delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided, that the designating
Lender provides such information as the Borrower reasonably requests in order
for the Borrower to determine whether to provide its consent or (b) be deemed to
have any Commitment.

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Capitalized Lease Obligations, Indebtedness for borrowed
money and Disqualified Stock of the Borrower and the Subsidiaries determined on
a consolidated basis on such date in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

(i) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expense or charge (less all fees and expenses relating thereto),
including any severance, relocation or other restructuring expenses, any
expenses related to any New Project or any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to facilities closing costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, facilities opening costs,
signing, retention or completion bonuses, and expenses or charges related to any
offering of Equity Interests or debt securities of the Borrower, Holdings or any
Parent Entity, any Investment, acquisition, Disposition, recapitalization or
issuance, repayment, refinancing, amendment or modification of Indebtedness (in
each case, whether or not successful), and any fees, expenses, charges or change
in control payments related to the Transactions (including any costs relating to
auditing prior periods, any transition-related expenses, and Transaction
Expenses incurred before, on or after the Closing Date), in each case, shall be
excluded,

 

9



--------------------------------------------------------------------------------

(ii) any net after-tax income or loss from Disposed of, abandoned, closed or
discontinued operations or fixed assets and any net after-tax gain or loss on
the Dispositions of Disposed of, abandoned, closed or discontinued operations or
fixed assets shall be excluded,

(iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business Dispositions or asset Dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
Hedging Agreements or other derivative instruments shall be excluded,

(v) (A) the Net Income for such period of any person that is not a subsidiary of
such person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent person or a subsidiary thereof (other than
an Unrestricted Subsidiary of such referent person) in respect of such period
and (B) the Net Income for such period shall include any dividend, distribution
or other payment in cash (or to the extent converted into cash) received by the
referent person or a subsidiary thereof (other than an Unrestricted Subsidiary
of such referent person) from any person in excess of, but without duplication
of, the amounts included in subclause (A),

(vi) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(vii) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and its subsidiaries) in component
amounts required or permitted by GAAP, resulting from the application of
purchase accounting or the amortization or write-off of any amounts thereof, net
of taxes, shall be excluded,

(viii) any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded,

(ix) any non-cash compensation charge or expenses realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights shall be excluded,

(x) accruals and reserves that are established or adjusted within twelve months
after the Closing Date and that are so required to be established or adjusted in
accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded,

(xi) non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,

(xii) [Reserved],

(xiii) any non-cash charges for deferred tax asset valuation allowances shall be
excluded,

 

10



--------------------------------------------------------------------------------

(xiv) any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Hedging
Agreements for currency exchange risk, shall be excluded,

(xv) any deductions attributable to minority interests shall be excluded,

(xvi) (A) the non-cash portion of “straight-line” rent expense shall be excluded
and (B) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included,

(xvii) (A) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period), and

(xviii) without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(v) shall be included as though such
amounts had been paid as income taxes directly by such person for such period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the consolidated Subsidiaries without giving
effect to any amortization of the amount of intangible assets since December 31,
2013, determined on a consolidated basis in accordance with GAAP, as set forth
on the consolidated balance sheet of the Borrower as of the last day of the
fiscal quarter most recently ended for which financial statements have been (or
were required to be) delivered pursuant to Section 5.04(a) or 5.04(b), as
applicable, calculated on a Pro Forma Basis after giving effect to any
acquisition or Disposition of a person or assets that may have occurred on or
after the last day of such fiscal quarter. For purposes of testing whether any
Lien, Investment, Immaterial Subsidiary, Disposition, Indebtedness or other item
that is incurred (or made) based on a basket or threshold related to
Consolidated Total Assets, such item shall be permitted if such basket or
threshold was available on the date of such incurrence (or making) even if
Consolidated Total Assets subsequently decreases.

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) $30,000,000, plus

(b) the Cumulative Retained Excess Cash Flow Amount at such time, plus

(c) the aggregate amount of proceeds received after the Closing Date and prior
to such time that would have constituted Net Proceeds pursuant to clause (a) of
the definition thereof, except for the operation of clause (x), (y) or (z) of
the second proviso thereof (the “Below Threshold Asset Sale Proceeds”), plus

 

11



--------------------------------------------------------------------------------

(d) (i) the cumulative amount of proceeds (including cash and the fair market
value (as determined in good faith by the Borrower) of property other than cash)
from the sale of Equity Interests of the Borrower, Holdings or any Parent Entity
after the Closing Date and on or prior to such time (including upon exercise of
warrants or options), which proceeds have been contributed as common equity to
the capital of the Borrower, and (ii) common Equity Interests of the Borrower,
Holdings or any Parent Entity issued upon conversion of Indebtedness after the
Closing Date (other than Indebtedness that is contractually subordinated to the
Loan Obligations in right of payment) of the Borrower or any Subsidiary owed to
a person other than the Borrower or a Subsidiary not previously applied for a
purpose other than use in the Cumulative Credit; provided, that this clause
(d) shall exclude Permitted Cure Securities, proceeds of Equity Interests
referred to in Section 6.01(p), proceeds of Excluded Contributions, sales of
Equity Interests financed as contemplated by Section 6.04(e) or used as
described in clause (ix) of the definition of EBITDA and any amounts used to
finance the payments or distributions in respect of any Junior Financing
pursuant to Section 6.09(b), plus

(e) 100% of the aggregate amount of contributions as common equity to the
capital of the Borrower received in cash (and the fair market value (as
determined in good faith by the Borrower) of property other than cash) after the
Closing Date (subject to the same exclusions as are applicable to clause
(d) above); plus

(f) 100% of the aggregate principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of the Borrower or any Subsidiary thereof issued after
the Closing Date (other than Indebtedness issued to a Subsidiary), which has
been converted into or exchanged for Equity Interests (other than Disqualified
Stock) in the Borrower, Holdings or any Parent Entity, plus

(g) 100% of the aggregate amount received by the Borrower or any Subsidiary in
cash (and the fair market value (as determined in good faith by the Borrower) of
property other than cash received by the Borrower or any Subsidiary) after the
Closing Date from:

(A) the sale (other than to the Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary that was originally designated as such
by use of the Cumulative Credit, or

(B) any dividend or other distribution by an Unrestricted Subsidiary that was
originally designated as such by use of the Cumulative Credit, plus

(h) in the event any Unrestricted Subsidiary that was originally designated as
such by use of the Cumulative Credit has been redesignated as a Subsidiary or
has been merged, consolidated or amalgamated with or into, or transfers or
conveys its assets to, or is liquidated into, Holdings, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of Holdings, the Borrower or any Subsidiary in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable), plus

(i) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary after the
Closing Date in respect of any Investments made pursuant to Section 6.04(j)(Y),
minus

(j) any amounts thereof used to make Investments pursuant to
Section 6.04(j)(Y) after the Closing Date prior to such time, minus

 

12



--------------------------------------------------------------------------------

(k) any amount thereof used to make Restricted Payments pursuant to
Section 6.06(e) after the Closing Date prior to such time, minus

(l) any amount thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) after the Closing Date prior
to such time (other than payments made with proceeds from the issuance of Equity
Interests that were excluded from the calculation of the Cumulative Credit
pursuant to clause (d) above);

provided, however, (A) for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clause (k) above and
(B) the Cumulative Credit shall only be increased pursuant to clause (b) above
with respect to any Excess Cash Flow Period if Excess Cash Flow for such Excess
Cash Flow Period exceeds the ECF Threshold Amount) (or, with respect to any
Excess Cash Flow Interim Period, a pro rata portion of such amount).

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an amount
(which shall not be less than zero in the aggregate) determined on a cumulative
basis equal to:

(a) the aggregate cumulative sum of the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Periods ending after the Closing Date and prior to such
date, plus

(b) for each Excess Cash Flow Interim Period ended prior to such date but as to
which the corresponding Excess Cash Flow Period has not ended, an amount equal
to the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period, minus

(c) the cumulative amount of all Retained Excess Cash Flow Overfundings as of
such date.

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Closing Date or (ii) bonuses, pension and
other post-retirement benefit obligations, and (f) accruals for add-backs to
EBITDA included in clauses (a)(iv), (a)(v), and (a)(vii) of the definition of
such term.

“Custodian” shall mean Wilmington Trust, National Association acting as
custodian pursuant to the Custodian Agreement, together with its successors and
assigns in such capacity.

 

13



--------------------------------------------------------------------------------

“Custodian Agreement” shall mean the Custodian Agreement dated as of the date
hereof as amended, restated, supplemented or otherwise modified from time to
time, among the Custodian, the Collateral Agent, AP Gaming II, Inc., AGS LLC,
the Borrower and AGS Capital, LLC.

“Customer Development Agreement” shall mean any loan agreement or other
financing instrument entered into in the ordinary course of business pursuant to
which the Borrower or one of its Subsidiaries extends credit from time to time
or makes payments to a customer party on one or more equipment and/or supplies
lease or sale agreements with the Borrower or its Subsidiaries to finance such
customer’s operation of the leased or purchased equipment and/or supplies
(including rental or purchase payments owed to the Borrower or any of its
Subsidiaries) and/or the development or acquisition of video gaming routes.

“Customer Note” shall mean any promissory note issued pursuant to a Customer
Development Agreement by the customer borrower thereunder and made payable to
the Borrower or a Subsidiary to evidence all obligations owed by such customer
under such Customer Development Agreement.

“Debt Fund Affiliate Lender” shall mean entities managed by the Fund or funds
advised by its affiliated management companies that are primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course and for which
no personnel making investment decisions in respect of any equity fund which has
a direct or indirect equity investment in Holdings, the Borrower or its
Subsidiaries has the right to make any investment decisions.

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States of America or
other applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Swingline Lender,
Administrative Agent or any Issuing Bank in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action (provided, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject,

 

14



--------------------------------------------------------------------------------

repudiate, disavow or disaffirm any contracts or agreements made with such
Lender). Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, the Swingline
Lender and each Lender.

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
the Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset. The term “Disposition” shall have a correlative meaning to
the foregoing.

“Disqualification” shall mean, with respect to any Lender:

(a) the failure of that person timely to file pursuant to applicable Gaming
Laws:

(i) any application requested of that person by any Gaming Authority in
connection with any licensing required of that person as a lender to the
Borrower; or

(ii) any required application or other papers in connection with determination
of the suitability of that person as a lender to the Borrower;

(b) the withdrawal by that person (except where requested or permitted by the
Gaming Authority) of any such application or other required papers;

(c) any finding by a Gaming Authority that there is reasonable cause to believe
that such person may be found unqualified or unsuitable; or

(d) any final determination by a Gaming Authority pursuant to applicable Gaming
Laws:

(i) that such person is “unsuitable” as a lender to the Borrower;

(ii) that such person shall be “disqualified” as a lender to the Borrower; or

(iii) denying the issuance to that person of any license or other approval
required under applicable Gaming Laws to be held by all lenders to the Borrower.

The word “Disqualified” as used herein shall have a meaning correlative thereto.

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full

 

15



--------------------------------------------------------------------------------

of the Loans and all other Loan Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case, prior to the
date that is ninety-one (91) days after the Latest Maturity Date in effect at
the time of issuance thereof (provided, that only the portion of the Equity
Interests that so mature or are mandatorily redeemable, are so convertible or
exchangeable or are so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Stock). Notwithstanding the
foregoing: (i) any Equity Interests issued to any employee or to any plan for
the benefit of employees of the Borrower or the Subsidiaries or by any such plan
to such employees shall not constitute Disqualified Stock solely because they
may be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and (ii) any class of Equity Interests of such
person that by its terms authorizes such person to satisfy its obligations
thereunder by delivery of Equity Interests that are not Disqualified Stock shall
not be deemed to be Disqualified Stock.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date or
other applicable date of determination) for the purchase of Dollars with such
currency.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in
subclauses (i) through (xiv) of this clause (a) reduced such Consolidated Net
Income (and were not excluded therefrom) for the respective period for which
EBITDA is being determined):

(i) provision for Taxes based on income, profits or capital of the Borrower and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations),

(ii) Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period,

(iii) depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees, customer placement fees and Capitalized Software
Expenditures and amortization of unrecognized prior service costs and actuarial
gains and losses related to pensions and other post-employment benefits,

(iv) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of inventory
optimization programs, facility closure, facility consolidations, retention,
severance, systems establishment costs, contract termination costs, future lease
commitments and excess pension charges); provided, that with respect to each
business optimization expense or other restructuring charge, a Responsible
Officer of the Borrower shall have delivered to the Administrative Agent an
officer’s certificate specifying and quantifying such expense or charge,

 

16



--------------------------------------------------------------------------------

(v) any other non-cash charges; provided, that for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

(vi) the amount of management, consulting, monitoring, transaction and advisory
fees and related expenses paid to the Fund or any Fund Affiliate (or any
accruals related to such fees and related expenses) during such period not in
contravention of this Agreement,

(vii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to any issuance of Equity
Interests, Investment, acquisition, New Project, Disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful), including (x) such fees, expenses or charges related to this
Agreement, (y) any amendment or other modification of the Obligations or other
Indebtedness and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Permitted Receivables Financing,

(viii) the amount of loss on sale of receivables and related assets to a Special
Purpose Receivables Subsidiary in connection with a Permitted Receivables
Financing,

(ix) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or a Subsidiary Loan Party (other than contributions received from
the Borrower or another Subsidiary Loan Party) or net cash proceeds of an
issuance of Equity Interests of the Borrower (other than Disqualified Stock),

(x) non-operating expenses,

(xi) the amount of any loss attributable to a New Project, until the date that
is 12 months after the date of completing the construction, acquisition,
assembling or creation of such New Project, as the case may be; provided, that
(A) such losses are reasonably identifiable and factually supportable and
certified by a Responsible Officer of the Borrower and (B) losses attributable
to such New Project after 12 months from the date of completing such
construction, acquisition, assembling or creation, as the case may be, shall not
be included in this clause (xi),

(xii) with respect to any joint venture that is not a Subsidiary and solely to
the extent relating to any net income referred to in clause (v) of the
definition of “Consolidated Net Income”, an amount equal to the proportion of
those items described in clauses (i) and (ii) above relating to such joint
venture corresponding to the Borrower’s and the Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary), and

(xiii) one-time costs associated with commencing Public Company Compliance;

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

“ECF Threshold Amount” shall have the meaning assigned to such term in
Section 2.11(c).

 

17



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall have the meaning assigned to the term “Effective Date” in
the 2017 Incremental Assumption Agreement.

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, the generation, management, Release or threatened Release of, or
exposure to, any Hazardous Material or to occupational health and safety matters
(to the extent relating to the Environment or Hazardous Materials).

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the

 

18



--------------------------------------------------------------------------------

incurrence by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (g) the incurrence by Holdings, the Borrower,
a Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (i) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (j) the withdrawal of any of Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA
during a plan year in which such entity was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):

(a) Debt Service for such Applicable Period,

(b) the amount of any voluntary prepayment permitted hereunder of term
Indebtedness during such Applicable Period (other than any voluntary prepayment
of the Term Loans, which shall be the subject of Section 2.11(c)) and the amount
of any voluntary prepayments of revolving Indebtedness to the extent accompanied
by permanent reductions of any revolving facility commitments (other than any
voluntary prepayments of the Revolving Facility Commitment, which shall be the
subject of Section 2.11(c)) during such Applicable Period to the extent an equal
amount of loans thereunder was simultaneously repaid, so long as the amount of
such prepayment is not already reflected in Debt Service,

 

19



--------------------------------------------------------------------------------

(c) (i) Capital Expenditures and Capitalized Software Expenditures by the
Borrower and the Subsidiaries on a consolidated basis during such Applicable
Period that are paid in cash and (ii) the aggregate consideration paid in cash
during the Applicable Period in respect of Permitted Business Acquisitions, New
Project expenditures and other Investments permitted hereunder (excluding
Permitted Investments and intercompany Investments in Subsidiaries),

(d) Capital Expenditures, Capitalized Software Expenditures, Permitted Business
Acquisitions, New Project expenditures or other Investments permitted hereunder
(excluding Permitted Investments and intercompany Investments in Subsidiaries)
that the Borrower or any Subsidiary shall, during such Applicable Period, become
obligated to make or otherwise anticipated to make payments with respect thereto
but that are not made during such Applicable Period; provided, that (i) the
Borrower shall deliver a certificate to the Administrative Agent not later than
90 days after the end of such Applicable Period, signed by a Responsible Officer
of the Borrower and certifying that payments in respect of such Capital
Expenditures, Capitalized Software Expenditures, Permitted Business
Acquisitions, New Project expenditures or other Investments permitted hereunder
(excluding Permitted Investments and intercompany Investments in Subsidiaries)
are expected to be made in the following Excess Cash Flow Period, and (ii) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period,

(e) Taxes paid in cash by Holdings and its Subsidiaries on a consolidated basis
during such Applicable Period or that will be paid within six months after the
close of such Applicable Period; provided, that with respect to any such amounts
to be paid after the close of such Applicable Period, (i) any amount so deducted
shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,

(f) (i) an amount equal to any increase in Working Capital of the Borrower and
its Subsidiaries for such Applicable Period and any anticipated increase,
estimated by the Borrower in good faith, for the following Excess Cash Flow
Period and (ii) an amount equal to any increase in non-current Canadian tax
receivables of the Borrower and its Subsidiaries for such Applicable Period and
any anticipated increase, estimated by the Borrower in good faith, for the
following Excess Cash Flow Period,

(g) cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

(h) permitted Restricted Payments paid in cash by the Borrower during such
Applicable Period and permitted Restricted Payments paid by any Subsidiary to
any person other than Holdings, the Borrower or any of the Subsidiaries during
such Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e), except to the extent such Restricted Payments were financed
with internally-generated cash flow of the Borrower or any Subsidiary),

(i) amounts paid in cash during such Applicable Period on account of (A) items
that were accounted for as non-cash reductions of Net Income in determining
Consolidated Net Income or as non-cash reductions of Consolidated Net Income in
determining EBITDA of the Borrower and its Subsidiaries in a prior Applicable
Period and (B) reserves or accruals established in purchase accounting,

(j) to the extent not deducted in the computation of Net Proceeds in respect of
any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith, and

(k) the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent such items
represented a cash payment (which had

 

20



--------------------------------------------------------------------------------

not reduced Excess Cash Flow upon the accrual thereof in a prior Applicable
Period), or an accrual for a cash payment, by the Borrower and its Subsidiaries
or did not represent cash received by the Borrower and its Subsidiaries, in each
case on a consolidated basis during such Applicable Period,

plus, without duplication, (B):

(a) (i) an amount equal to any decrease in Working Capital of the Borrower and
its Subsidiaries for such Applicable Period and (ii) an amount equal to any
decrease in non-current Canadian tax receivables of the Borrower and its
Subsidiaries for such Applicable Period,

(b) all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capitalized Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

(c) to the extent any permitted Capital Expenditures, Permitted Business
Acquisitions, New Project Expenditures or permitted Investments referred to in
clause (A)(d) above do not occur in the following Applicable Period of the
Borrower specified in the certificate of the Borrower provided pursuant to
clause (A)(d) above, the amount of such Capital Expenditures, Permitted Business
Acquisitions, New Project Expenditures or permitted Investments that were not so
made in such following Applicable Period,

(d) cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

(e) any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)), and

(f) the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating EBITDA to the extent
either (i) such items represented cash received by the Borrower or any
Subsidiary or (ii) such items do not represent cash paid by the Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending on December 31, 2018.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

21



--------------------------------------------------------------------------------

“Excluded Contributions” shall mean the amount received in cash (and the fair
market value (as determined by the Borrower in good faith) of property other
than cash) by the Borrower after the Closing Date from:

(a) contributions to its common Equity Interests, and

(b) the sale (other than to a Subsidiary of the Borrower or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Equity Interests (other than Disqualified Stock)
of the Borrower,

in each case designated as Excluded Contributions pursuant to an officer’s
certificate from a Responsible Officer of the Borrower on or promptly after the
date on which such capital contributions are made or the date on which such
Equity Interests is sold, as the case may be.

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).

“Excluded Securities” shall mean any of the following:

(a) any Equity Interests or Indebtedness with respect to which the Collateral
Agent and the Borrower reasonably agree, in writing, that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Security Documents are likely to be excessive in
relation to the value to be afforded thereby;

(b) in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary (in each case, that is owned directly by the Borrower or a Subsidiary
Loan Party) to secure the Obligations, any voting Equity Interest of such
Foreign Subsidiary in excess of 65% of the outstanding Equity Interests of such
class;

(c) in the case of any pledge of voting Equity Interests of any FSHCO (in each
case, that is owned directly by the Borrower or a Subsidiary Loan Party) to
secure the Obligations, any voting Equity Interest of such FSHCO in excess of
65% of the outstanding Equity Interests of such class;

(d) any Equity Interests or Indebtedness to the extent and for so long as the
pledge thereof would be prohibited by any Requirement of Law (including Gaming
Laws);

(e) any Equity Interests of any person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or (ii) any other enforceable contractual obligation with
an unaffiliated third party not in violation of Section 6.09(c) binding on such
Equity Interests that existed at the time of the acquisition thereof and was not
created or made binding on such Equity Interests in contemplation of or in
connection with the acquisition of such Equity Interests (except in the case of
Equity Interests (A) owned on the Closing Date or (B) acquired after the Closing
Date with Indebtedness of the type permitted under clause (i) or (j) of
Section 6.01) (other than, in the case of subclause (A)(i) and this subclause
(A)(ii), customary non-assignment provisions which are ineffective under
Article 9 of the Uniform Commercial Code or other applicable Requirements of
Law), (B) any organizational documents, joint venture agreement or shareholder
agreement (or other contractual obligation referred to in subclause
(A)(ii) above) prohibits such a pledge without the consent of any other party;
provided, that this clause (B) shall not apply if (1) such other party is a Loan
Party or a Wholly Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and for so long as such organizational documents, joint venture

 

22



--------------------------------------------------------------------------------

agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly Owned Subsidiary) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Equity Interests (or other contractual obligation referred to in
subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirement
of Law);

(f) any Equity Interests of any Immaterial Subsidiary and any Unrestricted
Subsidiary;

(g) any Equity Interests of any Subsidiary of, or other Equity Interests owned
by, a Foreign Subsidiary;

(h) any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to the Borrower or any Subsidiary as reasonably determined in good
faith by the Borrower;

(i) any Equity Interests set forth on Schedule 1.01(A) to this Agreement which
have been identified on or prior to the Closing Date in writing to the Agent by
a Responsible Officer of the Borrower and agreed to by the Administrative Agent;

(j) (x) any Equity Interests owned by Holdings, other than Equity Interests in
the Borrower and (y) any Indebtedness owned by Holdings; and

(k) any Margin Stock.

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of Subsidiary Loan Party):

(a) each Immaterial Subsidiary,

(b) each Domestic Subsidiary that is not a Wholly Owned Subsidiary (for so long
as such Subsidiary remains a non-Wholly Owned Subsidiary),

(c) each Domestic Subsidiary that is prohibited from guaranteeing or granting
Liens to secure the Obligations by any Requirement of Law (including Gaming
Laws) or that would require consent, approval, license or authorization of a
Governmental Authority to guarantee or grant Liens to secure the Obligations
(unless such consent, approval, license or authorization has been received),

(d) each Domestic Subsidiary that is prohibited by any applicable contractual
requirement from guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect),

(e) any Special Purpose Receivables Subsidiary,

(f) any Foreign Subsidiary,

(g) any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a Subsidiary of
a Foreign Subsidiary,

 

23



--------------------------------------------------------------------------------

(h) any other Domestic Subsidiary with respect to which, (x) the Administrative
Agent and the Borrower reasonably agree that the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations are likely
to be excessive in relation to the value to be afforded thereby or (y) providing
such a Guarantee or granting such Liens could reasonably be expected to result
in material adverse tax consequences as determined in good faith by the
Borrower, and

(i) each Unrestricted Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document,
(i) Taxes imposed on or measured by its overall net income or branch profits
(however denominated, and including (for the avoidance of doubt) any backup
withholding in respect thereof under Section 3406 of the Code or any similar
provision of state, local or foreign law), and franchise (and similar) Taxes
imposed on it (in lieu of net income Taxes), in each case by a jurisdiction
(including any political subdivision thereof) as a result of such recipient
being organized in, having its principal office in, or in the case of any
Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (ii) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Borrower under Section 2.19(b) or
2.19(c)) pursuant to laws in force at the time such Lender becomes a party
hereto (or designates a new lending office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the
designation of a new lending office (or assignment), to receive additional
amounts or indemnification payments from any Loan Party with respect to such
withholding Tax pursuant to Section 2.17, (iii) any withholding Tax imposed on
any payment by or on account of any obligation of any Loan Party hereunder or
under any other Loan Document that is attributable to the Administrative
Agent’s, any Lender’s or any other recipient’s failure to comply with
Section 2.17(d) or (e) or (iv) any Tax imposed under FATCA.

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
second recital hereto.

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.21(e).

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

 

24



--------------------------------------------------------------------------------

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, (i) from and
after the Effective Date there are two Facilities (i.e., the Term B Facility and
the Revolving Facility Commitments in effect on the Effective Date and the
extensions of credit thereunder) and (ii) thereafter, the term “Facility” may
include any other Class of Commitments and the extensions of credit thereunder.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code or any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
zero.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Covenant” shall mean the covenant of the Borrower set forth in
Section 6.11.

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person, or a duly authorized employee of such person who is a Financial
Officer of a subsidiary of such person.

“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement in a customary form reasonably acceptable to the Administrative Agent
and the Borrower, in each case, as such document may be amended, restated,
supplemented or otherwise modified from time to time.

“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement in a customary form reasonably acceptable to the Administrative Agent
and the Borrower, in each case, as such document may be amended, restated,
supplemented or otherwise modified from time to time.

“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination, and, to the extent a Mortgaged Property is located in a
Special Flood Hazard Area, a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto and (ii) a copy of, or a certificate as to coverage
under, and a declaration page relating to, the insurance policies required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent.

 

25



--------------------------------------------------------------------------------

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Revolving
Facility Percentage of Revolving L/C Exposure with respect to Letters of Credit
issued by such Issuing Bank other than such Revolving L/C Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Swingline Exposure
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“FSHCO” shall mean any Subsidiary that owns no material assets other than the
Equity Interests of one or more Foreign Subsidiaries that are CFCs and/or of one
or more FSHCOs.

“Fund” shall mean, collectively, investment funds managed by Affiliates of
Apollo Global Management, LLC.

“Fund Affiliate” shall mean (i) each Affiliate of the Fund that is neither a
“portfolio company” (which means a company actively engaged in providing goods
or services to unaffiliated customers), whether or not controlled, nor a company
controlled by a “portfolio company” and (ii) any individual who is a partner or
employee of Apollo Management, L.P., Apollo Management VIII, L.P. or Apollo
Commodities Management, L.P.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

“Gaming Authority” shall mean any commission, panel, board or similar body or
organization of any Governmental Authority or of any Indian Tribe, in each case,
with authority to regulate gaming or other games of chance or the manufacture,
sale, lease, distribution or operation of gaming devices or equipment, the
design, operation or distribution of internet gaming services or products,
online gaming products and services, the ownership or operation of current or
contemplated casinos or any other gaming activities and operations in a
jurisdiction.

“Gaming Laws” shall mean all laws, rules, regulations, judgments, injunctions,
orders, decrees or other restrictions of any Gaming Authority, applicable to the
business or activities of the Borrower or any of its Subsidiaries, including to
the extent applicable, the gaming industry or Indian Tribes or the

 

26



--------------------------------------------------------------------------------

manufacture, sale, lease, distribution or operation of gaming devices or
equipment, the design, operation or distribution of internet gaming services or
products, online gaming products and services, the ownership or operation of
current or contemplated casinos or any other gaming activities and operations.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body, including any Gaming Authority.

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or otherwise, of the holder of Indebtedness or other obligation to be
secured by such a Lien) of any other person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

“Guarantors” shall mean the Loan Parties other than the Borrower.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) an
Agent, an Arranger or a Lender on the Closing Date (or any person that becomes
an Agent, Arranger or Lender or Affiliate thereof after the Closing Date) and
that enters into a Hedging Agreement, in each case, in its capacity as a party
to such Hedging Agreement.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the Borrower or any of the Subsidiaries
shall be a Hedging Agreement.

 

27



--------------------------------------------------------------------------------

“High Yield-Style Loans” shall mean, at any time of determination, term loans
governed by documentation containing a set of negative covenants substantially
similar to those customary in the high-yield bond market at such time (as
determined by the Borrower in good faith).

“Holdco PIK Notes” shall mean the 11.25% Senior Secured PIK Notes issued by AP
Gaming Holdco, Inc. on May 29, 2015.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Holdings Guarantee and Pledge Agreement” shall mean the Holdings Guarantee and
Pledge Agreement dated as of the date hereof, as amended, restated, supplemented
or otherwise modified from time to time, between Holdings and the Collateral
Agent.

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 5.0% of the
Consolidated Total Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Subsidiaries on a consolidated basis as of such
date, and (b) taken together with all Immaterial Subsidiaries as of such date,
did not have assets with a value in excess of 10% of Consolidated Total Assets
or revenues representing in excess of 10% of total revenues of the Borrower and
the Subsidiaries on a consolidated basis as of such date; provided, that the
Borrower may elect in its sole discretion to exclude as an Immaterial Subsidiary
any Subsidiary that would otherwise meet the definition thereof.

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of the Borrower, the accretion of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies.

“Incremental Amount” shall mean, at any time, the sum of:

(i) the excess (if any) of (a) $75,000,000 over (b) the sum of (x) the aggregate
outstanding principal amount of all Incremental Term Loans and Incremental
Revolving Facility Commitments, in each case, incurred or established after the
Closing Date and outstanding at such time pursuant to Section 2.21 utilizing
this clause (i) (other than Incremental Term Loans and Incremental Revolving
Facility Commitments in respect of Refinancing Term Loans, Extended Term Loans,
Extended Revolving Facility Commitments or Replacement Revolving Facility
Commitments, respectively) and (y) the aggregate principal amount of
Indebtedness outstanding under Section 6.01(z) at such time that was incurred
utilizing this clause (i); plus

(ii) any amounts so long as immediately after giving effect to the establishment
of the commitments in respect thereof utilizing this clause (ii) (and assuming
any Incremental Revolving Facility Commitments established at such time
utilizing this clause (ii) are fully drawn unless such commitments have been
drawn or have otherwise been terminated) (or, at the option of the Borrower,
immediately after giving effect to the incurrence of the Incremental Loans
thereunder) and the use of proceeds of the loans thereunder, (a) in the case of
Indebtedness secured by Liens on the Collateral that rank pari passu with the
Liens on the Collateral securing the Term B Loans, the Net First Lien Leverage
Ratio on a Pro Forma Basis is not greater than 4.25 to 1.00 and (b) in the case
of any other Indebtedness, the Total Net Leverage Ratio on a Pro Forma Basis is
not greater than 4.75 to1.00; provided that, for purposes of this
clause (ii), the net cash proceeds of Incremental Loans incurred at such time
shall not be netted against the applicable amount of Consolidated Debt for
purposes of such calculation of the Net First Lien Leverage Ratio or the Total
Net Leverage Ratio on such date of incurrence; plus

 

28



--------------------------------------------------------------------------------

(iii) the aggregate amount of all voluntary prepayments of Term B Loans
outstanding on the Closing Date and Revolving Facility Loans pursuant to
Section 2.11(a) (and accompanied by a reduction of Revolving Facility
Commitments pursuant to Section 2.08(b) in the case of a prepayment of Revolving
Facility Loans) made prior to such time except to the extent funded with the
proceeds of long-term Indebtedness (other than revolving Indebtedness);

provided, that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (ii) above prior to utilizing clause (i) or (iii)
above and (B) any calculation of the Net First Lien Leverage Ratio or the Total
Net Leverage Ratio on a Pro Forma Basis pursuant to clause (ii) above may be
determined, at the option of the Borrower, without giving effect to any
simultaneous establishment or incurrence of any amounts utilizing clause (i) or
(iii) above.

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrower.

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

“Incremental Revolving Loan” shall mean (i) Revolving Facility Loans made by one
or more Revolving Facility Lenders to the Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans and
(ii) to the extent permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement, Other Revolving Loans (including in the form
of Extended Revolving Loans or Replacement Revolving Loans, as applicable), or
(iii) any of the foregoing.

“Incremental Term B Lender” shall mean each Lender with an Incremental Term B
Loan Commitment.

“Incremental Term B Loan Commitments” shall have the meaning assigned to the
term “Incremental Term B Loan Commitments” in the 2017 Incremental Assumption
Agreement. The amount of each Lender’s Incremental Term B Loan Commitment as of
the Effective Date is set forth on Schedule 1 to the 2017 Incremental Assumption
Agreement. The aggregate amount of the Incremental Term B Loan Commitments as of
the Effective Date is $65,000,000.

“Incremental Term B Loans” shall have the meaning assigned to the term
“Incremental Term B Loans” in the 2017 Incremental Assumption Agreement.

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

29



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Installment Date” shall have, with respect to any
Class of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the Borrower pursuant to Section 2.01(c) consisting of additional Term B
Loans and (ii) to the extent permitted by Section 2.21 and provided for in the
relevant Incremental Assumption Agreement, Other Term Loans (including in the
form of Extended Term Loans or Refinancing Term Loans, as applicable), or
(iii) any of the foregoing.

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability in
accordance with GAAP, without duplication, (a) all obligations of such person
for borrowed money, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, to the extent that the same would be
required to be shown as a long term liability on a balance sheet prepared in
accordance with GAAP, (d) all obligations of such person issued or assumed as
the deferred purchase price of property or services (other than such obligations
accrued in the ordinary course), to the extent that the same would be required
to be shown as a long term liability on a balance sheet prepared in accordance
with GAAP, (e) all Capitalized Lease Obligations of such person, (f) all net
payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Hedging Agreements, (g) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (h) the principal component of all obligations of
such person in respect of bankers’ acceptances, (i) all Guarantees by such
person of Indebtedness described in clauses (a) to (h) above and (j) the amount
of all obligations of such person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock);
provided, that Indebtedness shall not include (A) trade and other
ordinary-course payables, accrued expenses, and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue,
(C) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase prices of an asset to satisfy unperformed
obligations of the seller of such asset, (D) earn-out obligations until such
obligations become a liability on the balance sheet of such person in accordance
with GAAP, (E) obligations in respect of Third Party Funds or (F) in the case of
the Borrower and its Subsidiaries, (I) all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business and (II) intercompany liabilities in
connection with the cash management, tax and accounting operations of the
Borrower and the Subsidiaries. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
limits the liability of such person in respect thereof. To the extent not
otherwise included, Indebtedness shall include the amount of any Receivables Net
Investment.

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Indian Tribe” shall mean any United States Native American Indian tribe, band,
nation or other organized group or community recognized by the Secretary of the
Interior of the United States of America as being eligible for special status as
Indians and recognized as possessing powers of self-government.

 

30



--------------------------------------------------------------------------------

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter in respect of bona fide business competitors of the Borrower
(in the good faith determination of the Borrower) by delivery of a notice
thereof to the Administrative Agent setting forth such person or persons (or the
person or persons previously identified to the Administrative Agent that are to
be no longer considered “Ineligible Institutions”); provided, that no such
updates pursuant to this clause (ii) shall be deemed to retroactively disqualify
any parties that have previously acquired an assignment or participation
interest in respect of the Loans from continuing to hold or vote such previously
acquired assignments and participations on the terms set forth herein for
Lenders that are not Ineligible Institutions.

“Information” shall have the meaning assigned to such term in Section 3.14(a).

“Information Memorandum” shall mean the Confidential Information Memorandum,
dated May 2017, as modified or supplemented prior to the Closing Date.

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.

“Initial Term B Lender” shall mean each Lender with an Initial Term B Loan
Commitment.

“Initial Term B Loans” shall mean the term loans made by the Lenders to the
Borrower pursuant to Section 2.01(a)(x) on the Closing Date.

“Initial Term B Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make the Initial Term B Loans hereunder on the
Closing Date. The amount of each Lender’s Initial Term B Loan Commitment as of
the Closing Date is set forth on Schedule 2.01. The aggregate amount of the
Initial Term B Loan Commitments as of the Closing Date was $450,000,000.

“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement.

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Hedging Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense and (iii) the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Hedging
Agreements, and interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by the Borrower to be the rate
of interest implicit in such Capitalized Lease Obligation in accordance with
GAAP.

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such

 

31



--------------------------------------------------------------------------------

Borrowing with or to a Borrowing of a different Type or the date of repayment or
prepayment in accordance with Section 2.10 or 2.11, (b) with respect to any ABR
Loan, the last Business Day of each calendar quarter and (c) with respect to any
Swingline Loan, the day that such Swingline Loan is required to be repaid
pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders make interest periods of such length available or, if agreed to
by the Administrative Agent, any shorter period), as the Borrower may elect;
provided, however, that if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day; provided, further, notwithstanding anything to the
contrary contained in this Agreement, the initial Interest Period with respect
to the Incremental Term B Loans made on the Effective Date shall be the period
commencing on the Effective Date and ending on December 29, 2017. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IRS” shall mean the U.S. Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” shall mean each of (i) Jefferies Finance LLC, (ii) Macquarie
Capital Funding LLC and (iii) each other Issuing Bank designated pursuant to
Section 2.05(l), in each case in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.05(i).
An Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates or designees of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate or designee with
respect to Letters of Credit issued by such Affiliate or designee. Jefferies
Finance LLC will cause Letters of Credit to be issued by unaffiliated financial
institutions and such Letters of Credit shall be treated as issued by Jefferies
Finance LLC for all purposes under the Loan Documents.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“Joint Bookrunners” shall mean Jefferies Finance LLC and Macquarie Capital (USA)
Inc.

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

“Lender” shall mean each financial institution listed on Schedule 2.01 and
Schedule 1 to the 2017 Incremental Assumption Agreement (in each case, other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or
Section 2.21. Unless the context clearly indicates otherwise, the term “Lenders”
shall include any Swingline Lender.

 

32



--------------------------------------------------------------------------------

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.05, including any Alternate Currency Letter of Credit.

“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to
Section 2.05.

“Letter of Credit Sublimit” shall mean the aggregate Letter of Credit
Commitments of the Issuing Banks, in an amount not to exceed $7,500,000 (or the
equivalent thereof in an Alternate Currency) or such larger amount not to exceed
the Revolving Facility Commitment as the Administrative Agent and the applicable
Issuing Bank may agree.

“LIBO Rate” shall mean for any Interest Period as to any Eurocurrency Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time), two Business Days prior to the commencement of such Interest Period, or
(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i) or (ii) is below zero, the LIBO Rate will be deemed to be zero.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement (including the 2017 Incremental Assumption Agreement), (v) any Note
issued under Section 2.09(e), (vi) the Letters of Credit and (vii) solely for
the purposes of Sections 4.02 and 7.01 hereof, the Administrative Agent Fee
Letter; provided that, for purposes of the expense reimbursement and indemnity
provisions in Section 8.07 and Section 9.05 only, the First Lien/First Lien
Intercreditor Agreement (if entered into) and the First Lien/Second Lien
Intercreditor Agreement (if entered into) shall be deemed to be “Loan
Documents”.

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrower under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during

 

33



--------------------------------------------------------------------------------

the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
obligations to provide Cash Collateral and (iii) all other monetary obligations
of the Borrower owed under or pursuant to this Agreement and each other Loan
Document, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), and (b) the due
and punctual payment of all obligations of each other Loan Party under or
pursuant to each of the Loan Documents.

“Loan Parties” shall mean Holdings (prior to a Qualified IPO of the Borrower),
the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.

“Local Time” shall mean New York City time (daylight or standard, as
applicable).

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans and unused Commitments of any Defaulting
Lenders shall be disregarded in determining Majority Lenders at any time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings or any Parent
Entity, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower, Holdings or any Parent Entity, as
the case may be, was approved by a vote of a majority of the directors of the
Borrower, Holdings or any Parent Entity, as the case may be, then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved and (b) executive officers and other
management personnel of the Borrower, Holdings or any Parent Entity, as the case
may be, hired at a time when the directors on the Closing Date together with the
directors so approved constituted a majority of the directors of the Borrower or
Holdings, as the case may be.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent and the
Lenders thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Borrower or any Subsidiary in an aggregate
principal amount exceeding $15,000,000.

“Material Real Property” shall mean any parcel or parcels of Real Property
located in the United States now or hereafter owned in fee by the Borrower or
any Subsidiary Loan Party and having a fair market value (on a per-property
basis) of at least $5,000,000 as of (x) the Closing Date, for Real Property now
owned or (y) the date of acquisition, for Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith.

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 103% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

 

34



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean the Material Real Properties owned in fee by
the Borrower or any Subsidiary Loan Party that are set forth on Schedule 1.01(B)
and each additional Material Real Property encumbered by a Mortgage pursuant to
Section 5.10.

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each in a form reasonably acceptable to the
Administrative Agent as amended, supplemented or otherwise modified from time to
time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

“Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(A) (i) the sum of, without duplication, (a) the aggregate principal amount of
any Term B Loans and Revolving Facility Loans outstanding as of the last day of
the Test Period most recently ended as of such date and (b) the aggregate
principal amount of any other Consolidated Debt (including Capitalized Lease
Obligations) of the Borrower and its Subsidiaries as of the last day of such
Test Period that is then secured by Liens that are senior to or pari passu with
the Liens securing the Term B Loans less (ii) without duplication, up to
$50,000,000 of Unrestricted Cash and unrestricted Permitted Investments of the
Borrower and its Subsidiaries as of the last day of such Test Period, to
(B) EBITDA for such Test Period, all determined on a consolidated basis in
accordance with GAAP; provided, that the Net First Lien Leverage Ratio shall be
determined for the relevant Test Period on a Pro Forma Basis.

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than any Asset Sales pursuant to Section 6.05(a), (b), (c),
(d), (e), (f), (h), (i), (j), (k) and (l)), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents) on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,
(ii) Taxes paid or payable (in the good faith determination of the Borrower) as
a result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) or (ii) above) (x) related
to any of the applicable assets and (y) retained by the Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be cash proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if

 

35



--------------------------------------------------------------------------------

Holdings or the Borrower shall deliver a certificate of a Responsible Officer of
Holdings or the Borrower to the Administrative Agent promptly following receipt
of any such proceeds setting forth Holdings’ or the Borrower’s intention to use
any portion of such proceeds, to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Borrower and the
Subsidiaries or to make Permitted Business Acquisitions and other Investments
permitted hereunder (excluding Permitted Investments and intercompany
Investments in Subsidiaries) in each case within 12 months of such receipt, such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 12 months of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 12 month period but within such 12 month period are
contractually committed to be used, then such remaining portion if not so used
within six months following the end of such 12 month period shall constitute Net
Proceeds as of such date without giving effect to this proviso); provided,
further, that (x) no net cash proceeds calculated in accordance with the
foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$6,000,000 (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Proceeds), (y) no net cash proceeds calculated in accordance with
the foregoing shall constitute Net Proceeds in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$12,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds) and (z) if at the time of receipt of such net
cash proceeds or at any time during the 12-month (or 18-month, as applicable)
reinvestment period contemplated by the immediately preceding proviso, if
Holdings or the Borrower shall deliver a certificate of a Responsible Officer of
Holdings or the Borrower to the Administrative Agent certifying that on a Pro
Forma Basis after giving effect to the Asset Sale and the application of the
proceeds thereof, the Total Net Leverage Ratio is less than or equal to 3.00 to
1.00, up to $20,000,000 of such proceeds shall not constitute Net Proceeds; and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

“New Project” shall mean (x) each plant, facility or branch which is either a
new plant, facility or branch or an expansion of an existing plant, facility or
branch owned by the Borrower or the Subsidiaries which in fact commences
operations and (y) each creation (in one or a series of related transactions) of
a business unit to the extent such business unit commences operations or each
expansion (in one or a series of related transactions, and including the process
of obtaining regulatory approvals for entering into any new geographical
jurisdiction) of business into a new market.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” shall have the meaning assigned to such term in Section 2.09(e).

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement.

“OFAC” shall have the meaning provided in Section 3.25(b).

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.

 

36



--------------------------------------------------------------------------------

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.21.

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents (but
excluding any Excluded Taxes).

“Other Term Loans” shall have the meaning assigned to such term in Section 2.21
(including in the form of Extended Term Loans or Refinancing Term Loans, as
applicable).

“Parent Entity” shall mean any direct or indirect parent of the Borrower other
than Holdings.

“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.

“Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.

“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person, division or line of business previously acquired in
a Permitted Business Acquisition), if immediately after giving effect thereto:
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with applicable laws; (iii) with respect to any such
acquisition or investment with cash consideration in excess of $10,000,000, the
Borrower shall be in Pro Forma Compliance immediately after giving effect to
such acquisition or investment and any related transaction; (iv) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by the
Borrower or a Domestic Subsidiary, shall be merged into the Borrower or a
Subsidiary Loan Party or become upon consummation of such acquisition a
Subsidiary Loan Party; and (vi) the aggregate cash consideration in respect of
such acquisitions and investments in assets that are not owned by the Borrower
or Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or do not become Subsidiary Loan Parties upon
consummation of such acquisition shall not exceed the greater of (x) $30,000,000
and (y) 4.25% of the Consolidated Total Assets as at the end of the then most
recently ended Test Period.

“Permitted Cure Securities” shall mean any equity securities of the Borrower,
Holdings or any Parent Entity issued pursuant to the Cure Right other than
Disqualified Stock.

“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders.”

“Permitted Holders” shall mean (i) the Co-Investors, (ii) any person that has no
material assets other than the capital stock of the Borrower, Holdings or any
Parent Entity and that, directly or indirectly, holds or acquires beneficial
ownership of 100% on a fully diluted basis of the voting Equity Interests of the

 

37



--------------------------------------------------------------------------------

Borrower, and of which no other person or “group” (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act as in effect on the Closing Date), other
than any of the other Permitted Holders, beneficially owns more than 50% on a
fully diluted basis of the voting Equity Interests thereof and (iii) any “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) the members of which include any of the other Permitted
Holders specified in clause (i) or (ii) and that, directly or indirectly, hold
or acquire beneficial ownership of the voting Equity Interests of the Borrower
(a “Permitted Holder Group”), so long as (1) each member of the Permitted Holder
Group has voting rights proportional to the percentage of ownership interests
held or acquired by such member and (2) no person or other “group” (other than
the other Permitted Holders) beneficially owns more than 50% on a fully diluted
basis of the voting Equity Interests held by the Permitted Holder Group.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits in excess of $250,000,000
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act));

(e) securities with maturities of two years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 0.5% of the total assets of the
Borrower and the Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year; and

 

38



--------------------------------------------------------------------------------

(i) instruments equivalent to those referred to in clauses (a) through (h) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Term B
Loans, either (as the Borrower shall elect) (x) any First Lien/Second Lien
Intercreditor Agreement if such Liens secure “Second Lien Obligations” (as
defined therein), (y) another intercreditor agreement not materially less
favorable to the Lenders vis-à-vis such junior Liens than such First Lien/Second
Lien Intercreditor Agreement (as determined by the Borrower in good faith) or
(z) another intercreditor agreement the terms of which are consistent with
market terms governing security arrangements for the sharing of liens on a
junior basis at the time such intercreditor agreement is proposed to be
established, as determined by the Administrative Agent and the Borrower in the
exercise of reasonable judgment.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).

“Permitted Loan Purchase Amount” shall mean 25% of the sum of (x) the aggregate
principal amount of the Term B Facility on the Closing Date plus (y) the
aggregate principal amount of any Incremental Term Loans incurred since the
Closing Date.

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, as accepted by the Administrative Agent (if required by Section 9.04)
in the form of Exhibit G or such other form as shall be approved by the
Administrative Agent and the Borrower (such approval not to be unreasonably
withheld or delayed).

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be secured on a pari passu basis with
the Liens securing the Term B Loans, either (as the Borrower shall elect)
(x) the First Lien/First Lien Intercreditor Agreement, (y) another intercreditor
agreement not materially less favorable to the Lenders vis-à-vis such pari passu
Liens than the First Lien/First Lien Intercreditor Agreement (as determined by
the Borrower in good faith) or (z) another intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of liens on a pari passu basis at the time such intercreditor agreement
is proposed to be established, as determined by the Administrative Agent and the
Borrower in the exercise of reasonable judgment.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided, that recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary)).

 

39



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions,
expenses, plus an amount equal to letters of credit undrawn thereunder),
(b) except with respect to Section 6.01(i), (i) the final maturity date of such
Permitted Refinancing Indebtedness is on or after the earlier of (x) the final
maturity date of the Indebtedness being Refinanced and (y) the Latest Maturity
Date in effect at the time of incurrence thereof and (ii) the Weighted Average
Life to Maturity of such Permitted Refinancing Indebtedness is greater than or
equal to the lesser of (i) the Weighted Average Life to Maturity of the
Indebtedness being Refinanced and (ii) the Weighted Average Life to Maturity of
the Class of Term Loans then outstanding with the greatest remaining Weighted
Average Life to Maturity, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Loan Obligations under this Agreement,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Loan Obligations on terms in the aggregate not materially less
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have obligors that are not (or would not have been) obligated with respect to
the Indebtedness being so Refinanced (except that a Loan Party may be added as
an additional obligor) and (e) if the Indebtedness being Refinanced is secured
by Liens on any Collateral (whether senior to, equally and ratably with, or
junior to the Liens on such Collateral securing the Loan Obligations or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
Collateral (including any Collateral pursuant to after-acquired property
clauses to the extent any such Collateral secured (or would have secured) the
Indebtedness being Refinanced) on terms, taken as a whole, no less favorable to
the Secured Parties than the Indebtedness being refinanced or on terms otherwise
permitted by Section 6.02.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“PIK Seller Notes” shall mean (i) the 5.00% PIK Promissory Note, dated as of
March 9, 2017, by AP Gaming Holdco, Inc. in favor of Amaya Inc., (ii) the 8.50%
PIK Seller Note, dated as of January 15, 2014, by AP Gaming Inc. in favor of AGS
Holdings, LLC, and (iii) the 8.50% PIK Seller Note, dated as of December 20,
2013, by AP Gaming, Inc. in favor of AGS Holdings, LLC.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in
respect of which Holdings, the Borrower, any Subsidiary or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement or the Holdings Guarantee and Pledge Agreement, as
applicable.

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

“Prime Rate” shall mean the rate of interest per annum last quoted by The Wall
Street Journal (or another national publication selected by the Administrative
Agent) as the U.S. “Prime Rate”.

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal

 

40



--------------------------------------------------------------------------------

quarter period ended on or before the occurrence of such event (the “Reference
Period”): (i) pro forma effect shall be given to any Disposition, any
acquisition, Investment, capital expenditure, construction, repair, replacement,
improvement, development, disposition, merger, amalgamation, consolidation
(including the Transactions) (or any similar transaction or transactions not
otherwise permitted under Section 6.04 or 6.05 that require a waiver or consent
of the Required Lenders and such waiver or consent has been obtained), any
dividend, distribution or other similar payment, any designation of any
Subsidiary as an Unrestricted Subsidiary and any Subsidiary Redesignation, New
Project, and any restructurings of the business of the Borrower or any of its
Subsidiaries that the Borrower or any of the Subsidiaries has determined to make
and/or made and are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to Section 2.21 or Article VI (other
than Section 6.11), occurring during the Reference Period or thereafter and
through and including the date upon which the relevant transaction is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to Section 2.21 or Article VI (other than
Section 6.11), occurring during the Reference Period or thereafter and through
and including the date upon which the relevant transaction is consummated) shall
be deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period, (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in the preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods, and (z) in giving effect to clause (i) above with
respect to each New Project which commences operations and records not less than
one full fiscal quarter’s operations during the Reference Period, the operating
results of such New Project shall be annualized on a straight line basis during
such period, taking into account any seasonality adjustments determined by the
Borrower in good faith, and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings, in each case,
related to mergers and other business combinations, acquisitions and
divestitures projected by the Borrower in good faith to result from actions
taken or expected to be taken (in the good faith determination of the Borrower)
after the date any such transaction is consummated (including, to the extent
applicable, the Transactions), (2) all adjustments of the type used in
connection with the calculation of “Pro-Forma EBITDA” as set forth in the
Information Memorandum to the extent such adjustments, without duplication,
continue to be applicable to such Reference Period, provided that any adjustment
relating to new machines placed or to be placed on casino floors or other gaming
establishments will be permitted to be given pro forma effect to the extent
(i) such machines are under contract and expected to be placed in such locations
within 6 months of the Reference Period in the good faith determination of the
Borrower or (ii) the Borrower has incurred the capital or inventory cost of
producing the machines, whether the machines are placed in inventory or
delivered to customers, and (3) other operating expense reductions and other
operating improvements, synergies or cost savings, in each case, projected by
the Borrower in good faith to result from actions either taken or commenced or
expected to be taken or commenced (in the good faith

 

41



--------------------------------------------------------------------------------

determination of the Borrower) within 12 months after the date any such
transaction is consummated and, in the case of this clause (3), the amount of
any adjustments pursuant to this clause (3) shall not exceed 20% of EBITDA for
the Reference Period (calculated prior to giving effect to such cap); provided
that the cap set forth in this clause (3) shall not apply to any calculations
made with respect to the Financial Covenant. The Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth such demonstrable or additional operating expense reductions,
other operating improvements or synergies and adjustments pursuant to clause
(2) above, and information and calculations supporting them in reasonable
detail.

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered.

“Pro Forma EBITDA” shall have the meaning assigned to such term in Section 3.05.

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

“Projections” shall mean the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of the Subsidiaries prior to the Closing
Date.

“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

“Qualified IPO” shall mean an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any Parent Entity which generates cash
proceeds of at least $25,000,000.

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type”.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

42



--------------------------------------------------------------------------------

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
Interest Expense); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a)(i) 100% of the Net Proceeds of such Refinancing Notes that are secured on a
pari passu basis with the Term B Loans are used to permanently reduce Loans
and/or replace Commitments substantially simultaneously with the issuance
thereof or (ii) 90% of the Net Proceeds of any other Refinancing Notes are used
to permanently reduce Loans and/or replace Commitments substantially
simultaneously with the issuance thereof; (b) the principal amount (or accreted
value, if applicable) of such Refinancing Notes does not exceed the principal
amount (or accreted value, if applicable) of the aggregate portion of the Loans
so reduced and/or Commitments so replaced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses); (c) the final maturity date
of such Refinancing Notes is on or after the Term Facility Maturity Date or the
Revolving Facility Maturity Date, as applicable, of the Term Loans so reduced or
the Revolving Facility Commitments so replaced; (d) the Weighted Average Life to
Maturity of such Refinancing Notes is greater than or equal to the Weighted
Average Life to Maturity of the Term Loans so reduced or the Revolving Facility
Commitments so replaced, as applicable; (e) in the case of Refinancing Notes in
the form of notes issued under an indenture, the terms thereof do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Facility Maturity Date of the Term Loans so reduced or the
Revolving Facility Maturity Date of the Revolving Facility Commitments so
replaced, as applicable (other than customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default); (f) the other terms of
such Refinancing Notes (other than pricing, fees, floors, funding discounts and
redemption or prepayment premiums), taken as a whole, are substantially similar
to, or not materially less favorable to the Borrower and its Subsidiaries than
the terms, taken as a whole, applicable to the Term B Loans (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect at the time such Refinancing Notes are issued), as
determined by the Borrower in good faith; (g) there shall be no obligor in
respect of such Refinancing Notes that is not a Loan Party; and (h) such
Refinancing Notes shall not be secured by assets other than the Collateral and
Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted Pari Passu Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable.

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

43



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) all Revolving L/C Exposures, (y) all Swingline Exposures and
(z) the total Available Unused Commitments at such time; provided, that (i) the
Loans, Revolving L/C Exposures, Swingline Exposures and Available Unused
Commitment of any Defaulting Lender shall be disregarded in determining Required
Lenders at any time and (ii) the portion of any Loans held by Debt Fund
Affiliate Lenders in the aggregate in excess of 49.9% of the Required Amount of
Loans shall be disregarded in determining Required Lenders at any time. For
purposes of the foregoing, “Required Amount of Loans” means, at any time, the
amount of Loans required to be held by Lenders in order for such Lenders to
constitute “Required Lenders” (without giving effect to the foregoing
clause (ii)).

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Net First Lien Leverage Ratio as at the end of the
Applicable Period is greater than 2.50:1.00 but less than or equal to 3.25:1.00,
such percentage shall be 25%, and (b) if the Net First Lien Leverage Ratio as at
the end of the Applicable Period is less than or equal to 2.50:1.00, such
percentage shall be 0%.

 

44



--------------------------------------------------------------------------------

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Loans (other than Swingline Loans) outstanding,
(b) Revolving L/C Exposures, (c) Swingline Exposures and (d) Available Unused
Commitments that, taken together, represent more than 50% of the sum of (w) all
Revolving Facility Loans (other than Swingline Loans) outstanding, (x) all
Revolving L/C Exposures, (y) all Swingline Exposures and (z) the total Available
Unused Commitments at such time; provided, that the Revolving Facility Loans,
Revolving L/C Exposures, Swingline Exposures and Available Unused Commitment of
any Defaulting Lender shall be disregarded in determining Required Revolving
Facility Lenders at any time.

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
including Gaming Laws, in each case applicable to or binding upon such person or
any of its property or assets or to which such person or any of its property or
assets is subject.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person, any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement, or any other duly authorized employee or signatory of such
person.

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the Borrower in good faith).

“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Period, the amount, if any, by which the portion of the
Cumulative Credit attributable to the Retained Percentage of Excess Cash Flow
for all Excess Cash Flow Interim Periods used in such Excess Cash Flow Period
exceeds the actual Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Period.

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

“Revaluation Date” shall mean, with respect to any Alternate Currency Letter of
Credit, each of the following: (i) each date of issuance, extension or renewal
of an Alternate Currency Letter of Credit, (ii) each date of an amendment of any
Alternate Currency Letter of Credit having the effect of increasing the amount
thereof, (iii) each date of any payment by the applicable Issuing Bank under any
Alternate Currency Letter of Credit, and (iv) such additional dates as the
Administrative Agent or the applicable Issuing Bank shall determine or the
Required Lenders shall require.

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.08(b), shall refer to all
such Revolving Facility Commitments as a single Class.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b), as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 9.04, and (c) increased (or replaced) as provided under Section 2.21.
The initial amount of each Lender’s Revolving Facility Commitment is set forth
on Schedule 2.01, or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The

 

45



--------------------------------------------------------------------------------

aggregate amount of the Lenders’ Revolving Facility Commitments on the Closing
Date is $30,000,000.    On the Closing Date, there is only one Class of
Revolving Facility Commitments. After the Closing Date, additional Classes of
Revolving Facility Commitments may be added or created pursuant to Incremental
Assumption Agreements.

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time,
(b) the Swingline Exposure applicable to such Class at such time and (c) the
Revolving L/C Exposure applicable to such Class at such time minus, for the
purpose of Section 4.01(d), the amount of Letters of Credit that have been Cash
Collateralized in an amount equal to the Minimum L/C Collateral Amount at such
time. The Revolving Facility Credit Exposure of any Revolving Facility Lender at
any time shall be the product of (x) such Revolving Facility Lender’s Revolving
Facility Percentage of the applicable Class and (y) the aggregate Revolving
Facility Credit Exposure of such Class of all Revolving Facility Lenders,
collectively, at such time.

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

“Revolving Facility Maturity Date” shall mean (a) with respect to the Revolving
Facility Commitments in effect on the Closing Date, June 6, 2022, and (b) with
respect to any other Classes of Revolving Facility Commitments, the maturity
dates specified therefor in the applicable Incremental Assumption Agreement.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such
Class have terminated or expired, the Revolving Facility Percentages of such
Class shall be determined based upon the Revolving Facility Commitments of such
Class most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving Facility Termination Event” shall have the meaning ascribed thereto
in Section 2.05(k).

“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such
Class outstanding at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

46



--------------------------------------------------------------------------------

“Revolving Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(viii).

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank
to the extent that such Cash Management Agreement is not otherwise designated in
writing by the Borrower and such Cash Management Bank to the Administrative
Agent to not be included as a Secured Cash Management Agreement.

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party and any Hedge Bank to the extent that such Hedging
Agreement is not otherwise designated in writing by the Borrower and such Hedge
Bank to the Administrative Agent to not be included as a Secured Hedge
Agreement. Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Holdings Guarantee and Pledge Agreement, the IP Security Agreements (as defined
in the Collateral Agreement), the Custodian Agreement and each of the security
agreements, pledge agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 4.02 or 5.10.

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

“Special Purpose Receivables Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings (prior to a Qualified
IPO), the Borrower or any of the Subsidiaries (other than Special Purpose
Receivables Subsidiaries) in the event Holdings (prior to a Qualified IPO), the
Borrower or any such Subsidiary becomes subject to a proceeding under the U.S.
Bankruptcy Code (or other insolvency law) and (ii) any Subsidiary of a Special
Purposes Receivable Subsidiary.

 

47



--------------------------------------------------------------------------------

“Specified L/C Sublimit” shall mean, with respect to any Issuing Bank, the
amount set forth beside such Issuing Bank’s name on Schedule 1.01(D) hereto or,
in each case, such other amount as specified in the agreement pursuant to which
such person becomes an Issuing Bank hereunder or, in each case, such larger
amount not to exceed the Revolving Facility Commitment as the Administrative
Agent and the applicable Issuing Bank may agree.

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Administrative Agent or the applicable Issuing Bank, as applicable, to be the
rate quoted by the person acting in such capacity as the spot rate for the
purchase by such person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., Local
Time on the date three Business Days prior to the date as of which the foreign
exchange computation is made or if such rate cannot be computed as of such date
such other date as the Administrative Agent or such Issuing Bank shall
reasonably determine is appropriate under the circumstances; provided, that the
Administrative Agent or such Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or such Issuing
Bank if the person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subagent” shall have the meaning assigned to such term in Section 8.02.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing, except for purposes of
Sections 3.08, 3.09, 3.13, 3.15, 3.16, 3.25(b), 3.26, 5.03, 5.09 and 7.01(k),
and the definition of Unrestricted Subsidiary contained herein, an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement
dated as of the date hereof, as amended, restated, supplemented or otherwise
modified from time to time, between each Subsidiary Loan Party and the
Collateral Agent.

“Subsidiary Loan Party” shall mean (a) each Wholly Owned Domestic Subsidiary of
the Borrower that is not an Excluded Subsidiary and (b) any other Domestic
Subsidiary of the Borrower that may be designated by the Borrower (by way of
delivering to the Collateral Agent a supplement to the Collateral Agreement and
a supplement to the Subsidiary Guarantee Agreement, in each case, duly executed
by such Subsidiary) in its sole discretion from time to time to be a guarantor
in respect of the Obligations and the obligations in respect of the Loan
Documents, whereupon such Subsidiary shall be obligated to comply with the other
requirements of Section 5.10(d) as if it were newly acquired.

 

48



--------------------------------------------------------------------------------

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $5,000,000. The Swingline Commitment is part of, and not in addition to,
the Revolving Facility Commitments.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its applicable Revolving
Facility Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean (a) Jefferies Finance LLC, in its capacity as a
lender of Swingline Loans, and (b) each Revolving Facility Lender that shall
have become a Swingline Lender hereunder as provided in Section 2.04(d), each in
its capacity as a lender of Swingline Loans hereunder.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

“Term B Borrowing” shall mean any Borrowing comprised of Term B Loans.

“Term B Facility” shall mean collectively the Initial Term B Loan Commitments
and the Initial Term B Loans made hereunder and the Incremental Term B Loan
Commitments and the Incremental Term B Loans made under the 2017 Incremental
Assumption Agreement.

“Term B Facility Maturity Date” shall mean February 15, 2024.

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

“Term B Loans” shall mean (a) the Initial Term B Loans, (b) the Incremental Term
B Loans and (c) any Incremental Term Loans in the form of Term B Loans made by
the Incremental Term Lenders to the Borrower pursuant to Section 2.01(c). The
aggregate principal amount of the Term B Loans outstanding as of the Effective
Date after giving effect to the funding of the Incremental Term B Loans is
$513,875,000.

“Term Borrowing” shall mean any Term B Borrowing or any Incremental Term
Borrowing.

“Term Facility” shall mean the Term B Facility and/or any or all of the
Incremental Term Facilities.

 

49



--------------------------------------------------------------------------------

“Term Facility Commitment” shall mean the commitment of a Lender to make Term
Loans, including Term B Loans and/or Other Term Loans.

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term B Facility in effect on the Effective Date, the Term B
Facility Maturity Date and (b) with respect to any other Class of Term Loans,
the maturity dates specified therefor in the applicable Incremental Assumption
Agreement.

“Term Loan Installment Date” shall mean any Term B Loan Installment Date or any
Incremental Term Loan Installment Date.

“Term Loans” shall mean the Term B Loans and/or the Incremental Term Loans.

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full (other than in respect of contingent indemnification and expense
reimbursement claims not then due) and (c) all Letters of Credit (other than
those that have been Cash Collateralized) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full.

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b) and, initially,
the four fiscal quarter period ended March 31, 2017.

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Borrower or any of its Subsidiaries as agent on behalf of third
parties in accordance with a written agreement that imposes a duty upon Borrower
or one or more of its Subsidiaries to collect and remit those funds to such
third parties.

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
aggregate principal amount of Consolidated Debt of the Borrower and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date less (ii) without duplication, up to $50,000,000 of
Unrestricted Cash and Permitted Investments of the Borrower and its Subsidiaries
as of the last day of such Test Period, to (b) EBITDA for such Test Period, all
determined on a consolidated basis in accordance with GAAP; provided, that the
Total Net Leverage Ratio shall be determined for the relevant Test Period on a
Pro Forma Basis.

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries or any of their Affiliates in connection
with the Transactions, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Loan Documents, including (a) the execution, delivery and performance of the
Loan Documents, the creation of the Liens pursuant to the Security Documents and
the initial borrowings hereunder; (b) the repayment in full of, and the
termination of all commitments under the Existing Credit Agreement and the PIK
Seller Notes; (c) the amendment of the Holdco PIK Notes to, among other things,
extend the maturity thereof and (d) the payment of all fees and expenses in
connection with the foregoing.

 

50



--------------------------------------------------------------------------------

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(C), (2) any other Subsidiary of the Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary after the Closing Date
so long as (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) immediately after giving effect to such designation,
the Borrower shall be in Pro Forma Compliance with the Financial Covenant as of
the last day of the then most recently ended Test Period, (c) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Subsidiaries) through Investments as permitted by, and in compliance
with, Section 6.04, and any prior or concurrent Investments in such Subsidiary
by the Borrower or any of its Subsidiaries shall be deemed to have been made
under Section 6.04 and (d) without duplication of clause (c), any assets owned
by such Unrestricted Subsidiary at the time of the initial designation thereof
shall be treated as Investments pursuant to Section 6.04; and (3) any subsidiary
of an Unrestricted Subsidiary. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, and (ii) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding
clause (i).

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Dollars”, “Dollars” or “$” shall mean lawful money of the United States of
America.

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

51



--------------------------------------------------------------------------------

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
changes in GAAP after the Closing Date, any lease of the Borrower or the
Subsidiaries, or of a special purpose or other entity not consolidated with the
Borrower and its Subsidiaries at the time of its incurrence of such lease, that
would be characterized as an operating lease under GAAP in effect on the Closing
Date (whether such lease is entered into before or after the Closing Date) shall
not constitute Indebtedness or a Capitalized Lease Obligation of the Borrower or
any Subsidiary under this Agreement or any other Loan Document as a result of
such changes in GAAP.

Section 1.03 Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise require.

 

52



--------------------------------------------------------------------------------

Section 1.04 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Alternate Currency Letters of Credit. Such Spot Rate shall become effective as
of such Revaluation Date and shall be the Spot Rate employed in converting any
amounts between the Dollars and each Alternate Currency until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial ratios hereunder or except as
otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as determined by the Administrative Agent in accordance with this
Agreement. No Default or Event of Default shall arise as a result of any
limitation or threshold set forth in Dollars in Article VI or clause (f) or
(j) of Section 7.01 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the first day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made.

(b) Wherever in this Agreement in connection with an Alternate Currency Letter
of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, such amount shall be the Dollar Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as applicable.

Section 1.05 Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day.

Section 1.06 Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein:

(a) (x) on the Closing Date, the Initial Term B Lenders made the Initial Term B
Loans to the Borrower in an aggregate principal amount of $450,000,000 and
(y) on the Effective Date, the Incremental Term B Lenders agree to make the
Incremental Term B Loans to the Borrower in an aggregate principal amount of
$65,000,000 subject to the terms and conditions in the 2017 Incremental
Assumption Agreement,

(b) each Lender agrees to make Revolving Facility Loans of a Class in Dollars to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Facility
Credit Exposure of such Class exceeding such Lender’s Revolving Facility
Commitment of such Class or (ii) the Revolving Facility Credit Exposure of such
Class exceeding the total Revolving Facility Commitments of such Class. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Facility Loans,

(c) each Lender having an Incremental Term Loan Commitment agrees, subject to
the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment, and

 

53



--------------------------------------------------------------------------------

(d) amounts of Term B Loans borrowed under Section 2.01(a) or Section 2.01(c)
that are repaid or prepaid may not be reborrowed.

For the avoidance of doubt, from and after the Effective Date, the Initial Term
B Loans and the Incremental Term B Loans shall be treated as a single “Class”
and have the same terms and conditions for all purposes of this Agreement and
the other Loan Documents, including all scheduled, optional and mandatory
prepayments.

Section 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility (or, in the case
of Swingline Loans, in accordance with their respective Swingline Commitments);
provided, however, that Revolving Facility Loans of any Class shall be made by
the Revolving Facility Lenders of such Class ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided, that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing (other than a Swingline Borrowing)
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
may request in accordance herewith. Each Swingline Borrowing shall be an ABR
Borrowing. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Facility Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum; provided, that an
ABR Revolving Facility Borrowing may be in an aggregate amount that is equal to
the entire unused available balance of the Revolving Facility Commitments or
that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e). Each Swingline Borrowing shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. Borrowings of more than one Type may be outstanding at the
same time; provided, however, that the Borrower shall not be entitled to request
any Borrowing that, if made, would result in more than 10 Eurocurrency
Borrowings outstanding under all Facilities at any time.    Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
any Class if the Interest Period requested with respect thereto would end after
the Revolving Facility Maturity Date or the Term Facility Maturity Date for such
Class, as applicable.

(e) Notwithstanding any other provision of this Agreement, the Incremental Term
B Loans shall initially consist of Eurocurrency Loans with an Interest Period
ending on December 29, 2017 and the Adjusted LIBO Rate shall be deemed to be
1.34978% for such Interest Period.

Section 2.03 Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurocurrency Borrowing, not later
than 12:00 noon, Local Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m.
Local

 

54



--------------------------------------------------------------------------------

Time, on the Business Day of the proposed Borrowing; provided, that, (i) to
request a Borrowing on the Closing Date or the Effective Date, the Borrower
shall notify the Administrative Agent of such request by telephone not later
than 5:00 p.m., Local Time, one Business Day prior to the Closing Date or the
Effective Date, respectively and (ii) any such notice of an ABR Revolving
Facility Borrowing to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic means to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether such Borrowing is to be a Borrowing of Initial Term B Loans,
Incremental Term B Loans, Revolving Facility Loans, Refinancing Term Loans,
Other Term Loans, Other Revolving Loans or Replacement Revolving Loans as
applicable;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration (except in
the case of the initial Interest Period of the Incremental Term B Loans, which
shall be determined in accordance with the definition of Interest Period).
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding the Swingline Commitment or (ii) the Revolving
Facility Credit Exposure of the applicable Class exceeding the total Revolving
Facility Commitments of such Class; provided, that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Borrowing. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by electronic means), not later than
1:00 p.m., Local Time, on the day of a proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date of such Swingline Borrowing (which shall be a Business
Day) and (ii) the amount of the requested Swingline Borrowing. The Swingline
Lender shall consult with the Administrative Agent as to whether the making of
the Swingline Loan is in accordance with the terms of this Agreement prior to
the Swingline

 

55



--------------------------------------------------------------------------------

Lender funding such Swingline Loan. The Swingline Lender shall make each
Swingline Loan on the proposed date thereof by wire transfer of immediately
available funds by 3:00 p.m., Local Time, to the account of the Borrower (or, in
the case of a Swingline Borrowing made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Revolving
Facility Lenders of the applicable Class to acquire participations on such
Business Day in all or a portion of the outstanding Swingline Loans made by it.
Such notice shall specify the aggregate amount of such Swingline Loans in which
the Revolving Facility Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each such Lender,
specifying in such notice such Revolving Facility Lender’s applicable Revolving
Facility Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
Swingline Lender, such Revolving Facility Lender’s applicable Revolving Facility
Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
acknowledges and agrees that its respective obligation to acquire participations
in Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Facility Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Facility Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Facility Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Facility Lenders that shall have made
their payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided, that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Borrower for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

(d) The Borrower may, at any time and from time to time, designate as additional
Swingline Lenders one or more Revolving Facility Lenders that agree to serve in
such capacity as provided below. The acceptance by a Revolving Facility Lender
of an appointment as a Swingline Lender hereunder shall be evidenced by an
agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower, executed by the Borrower, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Facility Lender shall
have all the rights and obligations of a Swingline Lender under this Agreement
and (ii) references herein to the term “Swingline Lender” shall be deemed to
include such Revolving Facility Lender in its capacity as a lender of Swingline
Loans hereunder.

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of one or more letters of credit or bank guarantees in
Dollars or any Alternate Currency in the form of (x) if agreed to by the
applicable Issuing Bank in its sole discretion, trade letters of credit in
support of trade obligations of the Borrower and its Subsidiaries incurred in
the ordinary course of business (such letters of credit issued for such
purposes, “Trade Letters of Credit”) and (y) standby letters of credit or, if
agreed to by the applicable Issuing Bank in its sole discretion, bank guarantees
issued for any other lawful purposes of the Borrower and its Subsidiaries (such
letters of credit or bank guarantees issued for such

 

56



--------------------------------------------------------------------------------

purposes, “Standby Letters of Credit”; each such letter of credit or bank
guarantee, issued hereunder, a “Letter of Credit” and collectively, the “Letters
of Credit”) for its own account or for the account of any Subsidiary in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the applicable Availability Period and prior to the date that is
five Business Days prior to the applicable Revolving Facility Maturity Date. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (at least three Business Days in advance of
the requested date of issuance, amendment or extension or such shorter period as
the Administrative Agent and the applicable Issuing Bank in their sole
discretion may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended or extended, and specifying the
date of issuance, amendment or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount and currency (which may be Dollars or
any Alternate Currency) of such Letter of Credit, the name and address of the
beneficiary thereof, whether such Letter of Credit constitutes a Standby Letter
of Credit or a Trade Letter of Credit and such other information as shall be
necessary to issue, amend or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended or extended
only if (and upon issuance, amendment or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment or extension (i) the Revolving L/C Exposure shall not
exceed the Letter of Credit Sublimit, (ii) the Revolving Facility Credit
Exposure shall not exceed the applicable Revolving Facility Commitments (iii) no
Alternate Currency Letter of Credit shall be issued if, after giving effect
thereto, the aggregate amount of Revolving L/C Exposure with respect to all
Alternate Currency Letters of Credit would exceed $3,000,000 (or such larger
amount within the Letter of Credit Sublimit as the Administrative Agent and the
applicable Issuing Bank may agree) and (iv) with respect to the applicable
Issuing Bank, the stated amount of all outstanding Letters of Credit issued by
such Issuing Bank shall not exceed the applicable Specified L/C Sublimit of such
Issuing Bank then in effect. For the avoidance of doubt, no Issuing Bank shall
be obligated to issue an Alternate Currency Letter of Credit if such Issuing
Bank does not otherwise issue letters of credit in such Alternate Currency and
Jefferies Finance LLC shall not be obligated to issue any Alternate Currency
Letter of Credit. In addition, no Issuing Bank shall be under any obligation to
issue any Letter of Credit if (i) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing the Letter of Credit, or any Requirement
of Law applicable to the Issuing Bank or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the Issuing Bank shall prohibit, or request that the Issuing Bank refrain
from, the issuance of letters of credit generally or the Letter of Credit in
particular or (ii) the issuance of the Letter of Credit would violate one or
more policies of the Issuing Bank applicable to letters of credit generally.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise agreed
upon by the Borrower and the applicable Issuing Bank in their sole discretion)
after the date of the issuance of such Letter of Credit (or, in the case of any
extension thereof, one year (unless otherwise agreed upon by the Borrower and
the applicable Issuing Bank in their sole discretion) after such renewal or
extension) and (ii) the date that is five Business Days prior to the applicable
Revolving Facility Maturity Date; provided, that any Letter of Credit with a one
year tenor may provide for automatic renewal or extension thereof for additional
one year periods (which, in no event, shall extend beyond the date referred to
in clause (ii) of this paragraph (c)) so long as such Letter of Credit permits
the applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof within a time period
during such twelve-month period to be agreed upon at

 

57



--------------------------------------------------------------------------------

the time such Letter of Credit is issued; provided, further, that if such
Issuing Bank consents in its sole discretion, the expiration date on any Letter
of Credit may extend beyond the date referred to in clause (ii) above, provided,
that if any such Letter of Credit is outstanding or is issued under the
Revolving Facility Commitments of any Class after the date that is 30 days prior
to the Revolving Facility Maturity Date for such Class the Borrower shall
provide Cash Collateral pursuant to documentation reasonably satisfactory to the
Administrative Agent and the relevant Issuing Bank in an amount equal to the
Minimum L/C Collateral Amount on or prior to the date that is 30 days prior to
such Revolving Facility Maturity Date or, if later, such date of issuance.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) under the Revolving Facility
Commitments of any Class and without any further action on the part of the
applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, in Dollars, such Revolving Facility
Lender’s applicable Revolving Facility Percentage of each L/C Disbursement made
by such Issuing Bank and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Borrower for any reason (calculated, in the case
of any Alternate Currency Letter of Credit, based on the Dollar Equivalent
thereof). Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Commitments or the fact that, as a
result of changes in currency exchange rates, such Revolving Facility Lender’s
Revolving Facility Credit Exposure at any time might exceed its Revolving
Facility Commitment at such time (in which case Section 2.11(f) would apply),
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
L/C Disbursement by paying to the Administrative Agent an amount in Dollars
equal to such L/C Disbursement (or, in the case of an Alternate Currency Letter
of Credit, the Dollar Equivalent thereof) not later than 2:00 p.m., Local Time,
on the first Business Day after the Borrower receives notice under paragraph
(g) of this Section of such L/C Disbursement (or the second Business Day, if
such notice is received after 12:00 noon, Local Time), together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Revolving Facility Loans of the applicable Class; provided, that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed with an
ABR Revolving Facility Borrowing or a Swingline Borrowing of the applicable
Class, as applicable, in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Facility Borrowing or Swingline Borrowing. If the
Borrower fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other applicable Revolving Facility Lender of the applicable L/C Disbursement,
the payment then due from the Borrower in respect thereof and, in the case of a
Revolving Facility Lender, such Lender’s Revolving Facility Percentage thereof.
Promptly following receipt of such notice, each Revolving Facility Lender with a
Revolving Facility Commitment of the applicable Class shall pay to the
Administrative Agent in Dollars its Revolving Facility Percentage of the payment
then due from the Borrower in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the

 

58



--------------------------------------------------------------------------------

extent that Revolving Facility Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Facility
Lender pursuant to this paragraph to reimburse an Issuing Bank for any L/C
Disbursement (other than the funding of an ABR Revolving Loan or a Swingline
Borrowing as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuing Bank, or any of the circumstances referred to in
clauses (i), (ii) or (iii) of the first sentence; provided, that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by final and binding decision of a court of competent jurisdiction to have been
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
electronic means) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Revolving Facility Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the Borrower shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Borrower reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans of the applicable Class;
provided, that, if such L/C Disbursement is not reimbursed by the Borrower when
due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.

 

59



--------------------------------------------------------------------------------

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization Following Certain Events. If and when the Borrower is
required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Section 2.05(c), 2.11(e),
2.11(f), 2.11(g), 2.22(a)(v) or 7.01, the Borrower shall deposit in an account
with or at the direction of the Administrative Agent, in the name of the
Collateral Agent and for the benefit of the Lenders, an amount in cash in
Dollars equal to the Revolving L/C Exposure as of such date (or, in the case of
Sections 2.05(c), 2.11(e), 2.11(f), 2.11(g) and 2.22(a)(v), the portion thereof
required by such sections). Each deposit of Cash Collateral (x) made pursuant to
this paragraph or (y) made by the Administrative Agent pursuant to
Section 2.22(a)(ii), in each case, shall be held by the Collateral Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Collateral Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of (i) for so long as an Event
of Default shall be continuing, the Collateral Agent and (ii) at any other time,
the Borrower, in each case, in Permitted Investments and at the risk and expense
of the Borrower, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Collateral Agent to reimburse each Issuing Bank
for L/C Disbursements for which such Issuing Bank has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with Revolving L/C Exposure representing greater than 50% of
the total Revolving L/C Exposure), be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide an
amount of Cash Collateral hereunder as a result of the occurrence of an Event of
Default or the existence of a Defaulting Lender or the occurrence of a limit
under Section 2.11(e), (f) or (g) being exceeded, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived or the termination of
the Defaulting Lender status or the limits under Sections 2.11(e), (f) or (g) no
longer being exceeded, as applicable.

(k) Cash Collateralization Following Termination of the Revolving Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments (a “Revolving Facility Termination Event”) in
connection with which the Borrower notifies any one or more Issuing Banks that
it intends to maintain one or more Letters of Credit initially issued under this
Agreement in effect after the date of such Revolving Facility Termination Event
(each, a “Continuing Letter of Credit”), then the security interest of the
Collateral Agent in the Collateral under the Security Documents may be
terminated in accordance with Section 9.18 if each such Continuing Letter of
Credit is Cash Collateralized in an amount equal to the Minimum L/C Collateral
Amount, which shall be deposited with or at the direction of each such Issuing
Bank.

 

60



--------------------------------------------------------------------------------

(l) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate any Lender (in addition to the initial
Issuing Banks) each of which agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent as an
Issuing Bank. Each such additional Issuing Bank shall execute a counterpart of
this Agreement upon the approval of the Administrative Agent (which approval
shall not be unreasonably withheld) and shall thereafter be an Issuing Bank
hereunder for all purposes.

(m) Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Borrower pursuant to Section 2.05(b) no later than the next
Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and such Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
such Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount of such L/C Disbursement and (C) on any other
Business Day, such other information with respect to the outstanding Letters of
Credit issued by such Issuing Bank as the Administrative Agent shall reasonably
request.

(n) Unless otherwise expressly agreed by the applicable Issuing Bank and the
Borrower, when a Letter of Credit is issued, (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each trade Letter of Credit. Notwithstanding the foregoing, the Issuing
Banks shall not be responsible to the Borrower for, and the Issuing Banks’
rights and remedies against the Borrower shall not be impaired by, any action or
inaction of the Issuing Banks required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Requirement of Law or any order of a jurisdiction
where the Issuing Bank or the beneficiary is located, the practice stated in the
ISP or UCP, as applicable, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(o) Notwithstanding that a Letter of Credit issued or outstanding hereunder is
in support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

Section 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided, that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower as specified in the
applicable Borrowing Request; provided, that ABR Revolving Loans and Swingline
Borrowings made to finance the reimbursement of a L/C Disbursement and
reimbursements as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such

 

61



--------------------------------------------------------------------------------

share available on such date in accordance with clause (a) of this Section and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of (A) the Federal Funds Effective Rate and (B) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans at such time. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(c) The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, may from its own funds make a Revolving Facility Loan on behalf of
the Lenders (including by means of Swingline Loans to the Borrower). In such
event, the applicable Lenders on behalf of whom the Administrative Agent made
the Revolving Facility Loan shall reimburse the Administrative Agent for all or
any portion of such Revolving Facility Loan made on its behalf upon written
notice given to each applicable Lender not later than 2:00 p.m., Local Time, on
the Business Day such reimbursement is requested. The entire amount of interest
attributable to such Revolving Facility Loan for the period from and including
the date on which such Revolving Facility Loan was made on such Lender’s behalf
to but excluding the date the Administrative Agent is reimbursed in respect of
such Revolving Facility Loan by such Lender shall be paid to the Administrative
Agent for its own account.

Section 2.07 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted into or continued as
Eurocurrency Borrowings.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
to the Administrative Agent of a written Interest Election Request signed by the
Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

62



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Sections 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments of each
Class shall terminate on the applicable Revolving Facility Maturity Date for
such Class. On the Closing Date (after giving effect to the funding of the
Initial Term B Loans to be made on such date), the Initial Term B Loan
Commitments of each Lender as of the Closing Date terminated. On the Effective
Date (after giving effect to the funding of the Incremental Term B Loans to be
made on such date), the Incremental Term B Loan Commitments of each Lender as of
the Effective Date will terminate.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments of any Class; provided, that (i) each reduction
of the Revolving Facility Commitments of any Class shall be in an amount that is
an integral multiple of $500,000 and not less than $1,000,000 (or, if less, the
remaining amount of the Revolving Facility Commitments of such Class) and
(ii) the Borrower shall not terminate or reduce the Revolving Facility
Commitments of any Class if, after giving effect to any concurrent prepayment of
the Revolving Facility Loans in accordance with Section 2.11 and any Cash
Collateralization of Letters of Credit in accordance with Section 2.05(j) or
(k), the Revolving Facility Credit Exposure of such Class (excluding any Cash
Collateralized Letter of Credit) would exceed the total Revolving Facility
Commitments of such Class.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments of any Class under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction (or such shorter period
acceptable to the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this
Section 2.08 shall be irrevocable; provided, that a notice of termination or
reduction of the Revolving Facility Commitments of any Class delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar agreements or other transactions,
in which case such notice may be revoked

 

63



--------------------------------------------------------------------------------

by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

Section 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to the Borrower on the
Revolving Facility Maturity Date applicable to such Revolving Facility Loans,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Term Loan of such Lender as provided in Section 2.10
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan applicable to any Class of Revolving Facility Commitments on the
earlier of the Revolving Facility Maturity Date for such Class and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least five Business Days after such Swingline Loan is
made; provided, that on each date that a Revolving Facility Borrowing is made by
the Borrower, the Borrower shall repay all Swingline Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, unless otherwise agreed to by the applicable Lender, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
requested by such payee, to such payee and its registered assigns).

Section 2.10 Repayment of Term Loans and Revolving Facility Loans.

(a) Subject to the other clauses of this Section,

(i) the Borrower shall repay Term B Loans incurred on the Closing Date and the
Effective Date on the last day of each March, June, September and December of
each year (commencing on the last day of December, 2017) and on the applicable
Term Facility Maturity Date or, if any such date is not a Business Day, on the
next preceding Business Day (each such date being referred to as a “Term B Loan
Installment Date”), in an aggregate principal amount of such Term B Loans equal
to (A) in the case of quarterly payments due prior to the applicable Term
Facility Maturity Date, an amount equal to 0.25% of the product of (x) the sum
of (I) the aggregate

 

64



--------------------------------------------------------------------------------

principal amount of all Initial Term B Loans outstanding immediately prior to
the Effective Date and (II) the aggregate principal amount of Incremental Term B
Loans funded on the Effective Date and (y) a fraction, the numerator of which is
the aggregate principal amount of the Initial Term B Loans funded on the Closing
Date and the denominator of which is equal to the aggregate principal amount of
Initial Term B Loans outstanding immediately prior to the Effective Date (for
the avoidance of doubt, such repayment amount shall be, from and after the
Effective Date, $1,287,907.27 on each such last day of each March, June,
September and December), and (B) in the case of such payment due on the
applicable Term Facility Maturity Date, an amount equal to the then unpaid
principal amount of such Term B Loans outstanding;

(ii) in the event that any Incremental Term Loans (other than the Incremental
Term B Loans) are made, the Borrower shall repay such Incremental Term Loans on
the dates and in the amounts set forth in the related Incremental Assumption
Agreement (each such date being referred to as an “Incremental Term Loan
Installment Date”); and

(iii) to the extent not previously paid, outstanding Term Loans shall be due and
payable on the applicable Term Facility Maturity Date.

(b) To the extent not previously paid, outstanding Revolving Facility Loans
shall be due and payable on the applicable Revolving Facility Maturity Date.

(c) Prepayment of the Loans from:

(i) all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant
to Section 2.11(c) shall be allocated to the Class or Classes of Term Loans
determined pursuant to Section 2.10(d), with the application thereof to reduce
in direct order amounts due on the succeeding Term Loan Installment Dates under
such Classes as provided in the remaining scheduled amortization payments under
such Classes; provided, that any Lender, at its option, may elect to decline any
such prepayment of any Term Loan held by it if it shall give written notice to
the Administrative Agent thereof by 5:00 p.m. Local Time at least three Business
Days prior to the date of such prepayment (any such Lender, a “Declining
Lender”) and on the date of any such prepayment, any amounts that would
otherwise have been applied to prepay Term Loans owing to Declining Lenders
shall instead be retained by the Borrower for application for any purpose not
prohibited by this Agreement, and

(ii) any optional prepayments of the Term Loans pursuant to Section 2.11(a)
shall be applied to the remaining installments of the Term Loans under the
applicable Class or Classes as the Borrower may in each case direct.

(d) Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term B Loans and the Other Term Loans, if any, pro rata
based on the aggregate principal amount of outstanding Term B Loans and Other
Term Loans, if any; provided that, subject to the pro rata application to Loans
outstanding within any Class of Term Loans, the Borrower may allocate such
prepayment in its discretion among the Class or Classes of Term Loans as the
Borrower may specify (so long as the Term B Loans incurred on the Closing Date
are allocated at least their pro rata share of such prepayment). Prior to any
prepayment of any Loan under any Facility hereunder, the Borrower shall select
the Borrowing or Borrowings under the applicable Facility to be prepaid and
shall notify the Administrative Agent by telephone (confirmed by electronic
means) of such selection not later than 2:00 p.m., Local Time, (i) in the case
of an ABR Borrowing, at least one Business Day before the scheduled date of such
prepayment and (ii) in the case of a Eurocurrency Borrowing, at least three
Business Days before the scheduled date of such prepayment (or, in each case
such shorter period acceptable to the Administrative Agent); provided, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Each repayment of a Borrowing (x) in the
case of the Revolving Facility of any Class, shall be applied to the

 

65



--------------------------------------------------------------------------------

Revolving Facility Loans included in the repaid Borrowing such that each
Revolving Facility Lender receives its ratable share of such repayment (based
upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders of such Class at the time of such repayment) and (y) in all
other cases, shall be applied ratably to the Loans included in the repaid
Borrowing. All repayments of Loans shall be accompanied by accrued interest on
the amount repaid to the extent required by Section 2.13(d).

Section 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Loan in whole or in part, without premium or penalty (but subject to
Section 2.12(d) and Section 2.16), in an aggregate principal amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with Section 2.10(d).

(b) The Borrower shall apply all Net Proceeds promptly upon receipt thereof to
prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10.
Notwithstanding the foregoing, the Borrower may use a portion of such Net
Proceeds to prepay or repurchase any Refinancing Notes that are secured by a
pari passu Lien on the Collateral or other Indebtedness that is secured by pari
passu Liens permitted by Section 6.02, in each case in an amount not to exceed
the product of (x) the amount of such Net Proceeds and (y) a fraction, (A) the
numerator of which is the outstanding principal amount of such Indebtedness
secured by pari passu Liens and (B) the denominator of which is the sum of the
outstanding principal amount of such Indebtedness and the outstanding principal
amount of all Classes of Term Loans. Not later than five Business Days prior to
the date of such prepayment, the Borrower shall provide written notice thereof
to the Administrative Agent, including the amount of any required prepayment.

(c) Not later than 5 Business Days after the date on which the annual financial
statements are, or are required to be, delivered under Section 5.04(a) with
respect to each Excess Cash Flow Period, the Borrower shall calculate Excess
Cash Flow for such Excess Cash Flow Period and, if and to the extent the amount
of such Excess Cash Flow exceeds $6,000,000 (the “ECF Threshold Amount”), the
Borrower shall apply an amount equal to (i) the Required Percentage of such
excess portion of such Excess Cash Flow minus (ii) to the extent not financed
using the proceeds of the incurrence of funded term Indebtedness, the sum of
(A) the amount of any voluntary prepayments during such Excess Cash Flow Period
(plus, without duplication of any amounts previously deducted under this
clause (A), the amount of any voluntary prepayments after the end of such Excess
Cash Flow Period but before the date of prepayment under this clause (c)) of
Term Loans (it being understood that the amount of any such prepayment
constituting a below-par Permitted Loan Purchase shall be calculated to equal
the amount of cash used and not the principal amount deemed prepaid therewith)
and (B) the amount of any permanent voluntary reductions during such Excess Cash
Flow Period (plus, without duplication of any amounts previously deducted under
this clause (B), the amount of any permanent voluntary reductions after the end
of such Excess Cash Flow Period but before the date of prepayment under this
clause (c)) of Revolving Facility Commitments to the extent that an equal amount
of Revolving Facility Loans were simultaneously repaid, to prepay Term Loans in
accordance with clauses (c) and (d) of Section 2.10. Such calculation will be
set forth in a certificate signed by a Financial Officer of the Borrower
delivered to the Administrative Agent, setting forth the amount, if any, of
Excess Cash Flow for such fiscal year, the amount of any required prepayment in
respect thereof and the calculation thereof in reasonable detail.

(d) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any Net Proceeds of any Asset Sale by a Foreign
Subsidiary or Excess Cash Flow attributable to a Foreign Subsidiary would
otherwise be required to be applied pursuant to Section 2.11(b) or
Section 2.11(c) but is prohibited or delayed by applicable local law from being
repatriated to the United States of America, the portion of such Net Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in Section 2.11(b) or Section 2.11(c) but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States of
America (the Borrower hereby agreeing to cause the applicable Foreign Subsidiary
to promptly use commercially reasonable efforts to take all actions reasonably
required

 

66



--------------------------------------------------------------------------------

by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow that was
otherwise required to be applied pursuant to Section 2.11(b) or Section 2.11(c)
is permitted under the applicable local law, such repatriation will be effected
and such repatriated Net Proceeds or Excess Cash Flow will be promptly applied
(net of additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to Section 2.11(b) or Section 2.11(c), to
the extent provided therein and (ii) to the extent that the Borrower has
determined in good faith that repatriation of any or all of such Net Proceeds or
Excess Cash Flow that would otherwise be required to be applied pursuant to
Section 2.11(b) or Section 2.11(c) would have a material adverse tax cost
consequence if so repatriated, the Net Proceeds or Excess Cash Flow so affected
may be retained by the applicable Foreign Subsidiary (the Borrower hereby
agreeing to cause the applicable Subsidiary to promptly use commercially
reasonable efforts to take all actions that are reasonably required to eliminate
such tax effects); provided, that in the case of this clause (ii), on or before
the date on which any Net Proceeds or Excess Cash Flow so retained would
otherwise have been required to be applied to prepayments pursuant to
Section 2.11(b) or Section 2.11(c), (x) the Borrower applies an amount equal to
such Net Proceeds or Excess Cash Flow to such prepayments as if such Net
Proceeds or Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional taxes that would have been
payable or reserved against if such Net Proceeds or Excess Cash Flow had been
repatriated (or, if less, Net Proceeds or Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary) or (y) such Net Proceeds or
Excess Cash Flow is applied to the permanent repayment of Indebtedness of a
Foreign Subsidiary.

(e) In the event that the aggregate amount of Revolving Facility Credit Exposure
of any Class exceeds the total Revolving Facility Commitments of such Class, the
Borrower shall prepay Revolving Facility Borrowings or Swingline Borrowings of
such Class (or, if no such Borrowings are outstanding, provide Cash Collateral
in respect of outstanding Letters of Credit pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess.

(f) In the event that the Revolving L/C Exposure exceeds the Letter of Credit
Sublimit, at the request of the Administrative Agent, the Borrower shall provide
Cash Collateral pursuant to Section 2.05(j) in an amount equal to such excess.

(g) If as a result of changes in currency exchange rates, on any Revaluation
Date, (i) the total Revolving Facility Credit Exposure of any Class exceeds the
total Revolving Facility Commitments of such Class, (ii) the Revolving L/C
Exposure exceeds the Letter of Credit Sublimit or (iii) the Revolving L/C
Exposure with respect to all Alternate Currency Letters of Credit exceeds
$3,000,000 (or such larger amount within the Letter of Credit Sublimit as the
Administrative Agent and the applicable Issuing Bank may agree), the Borrower
shall, at the request of the Administrative Agent, within ten (10) days of such
Revaluation Date (A) prepay Revolving Facility Borrowings or Swingline
Borrowings or (B) provide Cash Collateral pursuant to Section 2.05(j), in an
aggregate amount such that the applicable exposure does not exceed the
applicable commitment, sublimit or amount set forth above.

Section 2.12 Fees.

(a) The Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December in each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a commitment fee (a “Commitment Fee”) on the daily amount of the applicable
Available Unused Commitment of such Lender during the preceding quarter (or
other period commencing with the Closing Date or ending with the date on which
the last of the Commitments of such Lender shall be terminated) at a rate equal
to the Applicable Commitment Fee. All Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 360 days. For the
purpose of calculating any Lender’s Commitment Fee, the outstanding Swingline
Loans during the period for which such Lender’s Commitment Fee is calculated
shall be deemed to be zero. The Commitment Fee due to each Lender shall commence
to accrue on the Closing Date and shall cease to accrue on the date on which the
last of the Commitments of such Lender shall be terminated as provided herein.

 

67



--------------------------------------------------------------------------------

(b) The Borrower from time to time agrees to pay (i) to each Revolving Facility
Lender of each Class (other than any Defaulting Lender), through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee in
Dollars (an “L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements) of such Class, during
the preceding quarter (or shorter period commencing with the Closing Date or
ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments of such Class shall be terminated) at the rate
per annum equal to the Applicable Margin for Eurocurrency Revolving Facility
Borrowings of such Class effective for each day in such period, and (ii) to each
Issuing Bank, for its own account (x) the last Business Day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated, a fronting fee in
respect of each Letter of Credit issued by such Issuing Bank for the period from
and including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/8 of 1% per
annum of the daily stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(c) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the “Administration Agent Fee” as set forth in the
Administrative Agent Fee Letter, as amended, restated, supplemented or otherwise
modified from time to time, at the times specified therein (the “Administrative
Agent Fees”).

(d) In the event that, on or prior to the date that is six months after the
Closing Date, the Borrower shall (x) make a prepayment of the Term B Loans
pursuant to Section 2.11(a) (or Section 2.11(b) to the extent such proceeds
constitute “Net Proceeds” under clause (b) of the definition thereof) with the
proceeds of, or convert the Term B Loans into, any new or replacement tranche of
long-term secured term loans that have an All-in Yield that is less than the
All-in Yield of such Term B Loans or (y) effect any amendment to this Agreement
which reduces the All-in Yield of the Term B Loans (other than, in the case of
each of clauses (x) and (y), in connection with a Qualified IPO, a Change in
Control or a transformative acquisition referred to in the last sentence of this
paragraph), the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term Loan Lenders, (A) in the case of clause
(x), a prepayment premium of 1.00% of the aggregate principal amount of the Term
B Loans so prepaid or converted and (B) in the case of clause (y), a fee equal
to 1.00% of the aggregate principal amount of the applicable Term B Loans for
which the All-in Yield has been reduced pursuant to such amendment (it being
understood that if any Non-Consenting Lender is required to assign its Term B
Loans in connection with such amendment, such fee shall be paid to such
Non-Consenting Lender and not to its assignee). Such amounts shall be due and
payable on the date of such prepayment or the effective date of such amendment,
as the case may be. For purposes of this Section 2.12(d), a “transformative
acquisition” is any acquisition by the Borrower or any Subsidiary that is
(i) not permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition or (ii) if permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, would not
provide the Borrower and its Subsidiaries with adequate flexibility under the
Loan Documents for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower in good
faith.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

 

68



--------------------------------------------------------------------------------

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the ABR plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (ii) in the case of any other overdue amount, 2% plus the
rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this
Section 2.13 shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Revolving Facility Loan
that is an ABR Loan that is not made in conjunction with a permanent commitment
reduction), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the ABR at times when the ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing, and (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

 

69



--------------------------------------------------------------------------------

Section 2.15 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) subject any Lender to any Tax with respect to any Loan Document (other than
(i) Taxes indemnifiable under Section 2.17 or (ii) Excluded Taxes); or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
shall pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error;
provided, that any such certificate claiming amounts described in clause (x) or
(y) of the definition of “Change in Law” shall, in addition, state the basis
upon which such amount has been calculated and certify that such Lender’s or
Issuing Bank’s demand for payment of such costs hereunder, and such method of
allocation is not inconsistent with its treatment of other borrowers which, as a
credit matter, are similarly situated to the Borrower and which are subject to
similar provisions. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section 2.15 shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided, that the Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section 2.15
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or Issuing Bank, as applicable, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

 

70



--------------------------------------------------------------------------------

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue a Eurocurrency Loan, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes.

(a) Any and all payments made by or on behalf of a Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided, that
if a Loan Party, the Administrative Agent or any other applicable withholding
agent shall be required by applicable Requirement of Law to deduct or withhold
any Taxes from such payments, then (i) the applicable withholding agent shall
make such deductions or withholdings as are reasonably determined by the
applicable withholding agent to be required by any applicable Requirement of
Law, (ii) the applicable withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority within the time
allowed and in accordance with applicable Requirement of Law, and (iii) to the
extent withholding or deduction is required to be made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Party shall be increased as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.17, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
applicable Requirements of Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(b) The Borrower shall timely pay any Other Taxes.

(c) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes imposed on the Administrative
Agent or such Lender, as applicable, as the case may

 

71



--------------------------------------------------------------------------------

be (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
(as applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

(d) Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
the Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of Taxes in respect of any
payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(e) Without limiting the generality of Section 2.17(d), each Foreign Lender with
respect to any Loan made to the Borrower shall, to the extent it is legally
eligible to do so:

(i) deliver to the Borrower and the Administrative Agent, prior to the date on
which the first payment to the Foreign Lender is due hereunder, two copies of
(A) in the case of a Foreign Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” IRS Form W-8BEN or W-8BEN-E, as applicable,
(or any applicable successor form) (together with a certificate (substantially
in the form of Exhibit I hereto, such certificate, the “Non-Bank Tax
Certificate”) certifying that such Foreign Lender is not a bank for purposes of
Section 881(c) of the Code, is not a “10-percent shareholder” (within the
meaning of Section 871(h)(3)(B) of the Code) of the Borrower and is not a CFC
related to the Borrower (within the meaning of Section 864(d)(4) of the Code),
and that the interest payments in question are not effectively connected with
the conduct by such Lender of a trade or business within the United States of
America), (B) IRS Form W-8BEN or W-8BEN-E, as applicable, or Form W-8ECI (or any
applicable successor form), in each case properly completed and duly executed by
such Foreign Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by the Borrower under this Agreement,
(C) IRS Form W-8IMY (or any applicable successor form) and all necessary
attachments (including the forms described in clauses (A) and (B) above,
provided that if the Foreign Lender is a partnership, and one or more of the
partners is claiming portfolio interest treatment, the Non-Bank Tax Certificate
may be provided by such Foreign Lender on behalf of such partners) or (D) any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(ii) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent,
and from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.

 

72



--------------------------------------------------------------------------------

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrower and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(e); provided, that a Participant shall furnish all such required
forms and statements to the person from which the related participation shall
have been purchased.

In addition, each Agent shall deliver to the Borrower (x)(I) prior to the date
on which the first payment by the Borrower is due hereunder or (II) prior to the
first date on or after the date on which such Agent becomes a successor
Administrative Agent pursuant to Section 8.09 on which payment by the Borrower
is due hereunder, as applicable, two copies of a properly completed and executed
IRS Form W-9 certifying its exemption from U.S. federal backup withholding or
such other properly completed and executed documentation prescribed by
applicable law certifying its entitlement to an available exemption from
applicable U.S. federal withholding taxes in respect of any payments to be made
to such Agent by any Loan Party pursuant to any Loan Document including, as
applicable, an IRS Form W-8IMY certifying that the Agent is a U.S. branch and
intends to be treated as a U.S. person for purposes of withholding under Chapter
3 of the Code pursuant to Section 1.1441-1(b)(2)(iv) of the Treasury
Regulations, and (y) on or before the date on which any such previously
delivered documentation expires or becomes obsolete or invalid, after the
occurrence of any event requiring a change in the most recent documentation
previously delivered by it to the Borrower, and from time to time if reasonably
requested by the Borrower, two further copies of such documentation.

(f) If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by a Loan Party pursuant to this Agreement
or any other Loan Document, which refund in the good faith judgment of such
Lender or the Administrative Agent, as the case may be, is attributable to such
payment made by such Loan Party, then the Lender or the Administrative Agent, as
the case may be, shall reimburse the Loan Party for such amount (net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent, as
the case may be, and without interest other than any interest received thereon
from the relevant Governmental Authority with respect to such refund) as the
Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided, that the Loan Party, upon the request of the Lender or the
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or the Administrative Agent in the event
the Lender or the Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the Borrower’s request, provide the Borrower with
a copy of any notice of assessment or other evidence of the requirement to repay
such refund received from the relevant Governmental Authority (provided, that
such Lender or the Administrative Agent may delete any information therein that
it deems confidential). A Lender or the Administrative Agent shall claim any
refund that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim. No Lender
nor the Administrative Agent shall be obliged to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Loan Party in connection with this clause (f) or any other provision of this
Section 2.17.

(g) If the Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or Agent, as the case may be,
shall use reasonable efforts to cooperate with the Borrower as the Borrower may
reasonably request in challenging such Tax. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such person in connection with any request made by the Borrower pursuant to
this Section 2.17(g). Nothing in this Section 2.17(g) shall obligate any Lender
or Agent to take any action that such person, in its sole judgment, determines
may result in a material detriment to such person.

 

73



--------------------------------------------------------------------------------

(h) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
two Internal Revenue Service Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such U.S. Lender is exempt
from United States federal backup withholding (i) on or prior to the Closing
Date (or on or prior to the date it becomes a party to this Agreement), (ii) on
or before the date that such form expires or becomes obsolete or invalid,
(iii) after the occurrence of a change in the U.S. Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent, and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent.

(i) If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
the Borrower and the Administrative Agent at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.17(i), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(j) The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17,
or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. Except as otherwise expressly provided
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments made under the Loan
Documents shall be made in Dollars (or, in the case of Alternate Currency
Letters of Credit, in the applicable Alternate Currency). Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

74



--------------------------------------------------------------------------------

(b) Subject to Section 7.02, if at any time insufficient funds are received by
and available to the Administrative Agent from the Borrower to pay fully all
amounts of principal, unreimbursed L/C Disbursements, interest and fees then due
from the Borrower hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second, towards payment of principal of Swingline
Loans and unreimbursed L/C Disbursements then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed L/C Disbursements then due to such parties, and
(iii) third, towards payment of principal then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of, or interest on, any of
its Term Loans, Revolving Facility Loans or participations in L/C Disbursements
or Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender entitled to receive the
same proportion of such payment, then the Lender receiving such greater
proportion shall purchase participations in the Term Loans, Revolving Facility
Loans and participations in L/C Disbursements and Swingline Loans of such other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lenders ratably in accordance with the principal amount of
each such Lender’s respective Term Loans, Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans and accrued interest
thereon; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this clause (c) shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.05(d) or (e), 2.06, or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
that gives rise to the operation of Section 2.20, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or

 

75



--------------------------------------------------------------------------------

to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17 or mitigate the applicability of Section 2.20, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15 or gives notice under
Section 2.20, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender, or if any Lender is the
subject to a Disqualification, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require any
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if in respect of any Revolving
Facility Commitment or Revolving Facility Loan, the Swingline Lender and the
Issuing Banks), which consent, in each case, shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17 or a notice given under Section 2.20, such assignment
will result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower may have
against any Lender that is a Defaulting Lender. No action by or consent of the
removed Lender shall be necessary in connection with such assignment, which
shall be immediately and automatically effective upon payment of such purchase
price. In connection with any such assignment the Borrower, Administrative
Agent, such removed Lender and the replacement Lender shall otherwise comply
with Section 9.04, provided, that if such removed Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 shall not be required to effect such assignment.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then the Borrower shall have the right (unless such Non-Consenting Lender grants
such consent) at its sole expense (including with respect to the processing and
recordation fee referred to in Section 9.04(b)(ii)(B)) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to (and any such
Non-Consenting Lender agrees that it shall, upon the Borrower’s request) assign
its Loans and its Commitments (or, at the Borrower’s option, the Loans and
Commitments under the Facility that is the subject of the proposed amendment,
waiver, discharge or termination) hereunder to one or more assignees reasonably
acceptable to (i) the Administrative Agent (unless such assignee is a Lender, an
Affiliate of a Lender or an Approved Fund) and (ii) if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Swingline Lender
and the Issuing Banks; provided, that: (a) all Loan Obligations of the Borrower
owing to such Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, (b) the replacement
Lender shall purchase the foregoing by paying to such Non-Consenting Lender a
price equal to the principal amount thereof plus accrued and unpaid interest
thereon and the replacement Lender or, at the option of the Borrower, the
Borrower shall pay any amount required by Section 2.12(d)(y), if applicable, and
(c) the replacement Lender shall grant its consent with respect to the
applicable proposed amendment, waiver, discharge or termination. No action by or
consent of the Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided, that if such Non-Consenting
Lender does not comply with Section 9.04 within one Business Day after the
Borrower’s request, compliance with Section 9.04 shall not be required to effect
such assignment.

 

76



--------------------------------------------------------------------------------

Section 2.20 Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 2.21 Incremental Commitments.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments, as applicable, in an amount not to exceed the Incremental
Amount available at the time such Incremental Commitments are established (or,
at the option of the Borrower, at the time such Incremental Commitments are
committed to) from one or more Incremental Term Lenders and/or Incremental
Revolving Facility Lenders (which may include any existing Lender) willing to
provide such Incremental Term Loans and/or Incremental Revolving Facility
Commitments, as the case may be, in their own discretion; provided, that each
Incremental Revolving Facility Lender providing a commitment to make revolving
loans shall be subject to the approval of the Administrative Agent and, to the
extent the same would be required for an assignment under Section 9.04, the
Issuing Bank and the Swingline Lender (which approvals shall not be unreasonably
withheld) unless such Incremental Revolving Facility Lender is a Revolving
Facility Lender, an Affiliate of a Revolving Facility Lender or an Approved Fund
of a Revolving Facility Lender. Such notice shall set forth (i) the amount of
the Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $10,000,000, or equal to the remaining Incremental
Amount or, in each case, such lesser amount approved by the Administrative
Agent), (ii) the date on which such Incremental Term Loan Commitments and/or
Incremental Revolving Facility Commitments are requested to become effective,
(iii) in the case of Incremental Revolving Facility Commitments, whether such
Incremental Revolving Facility Commitments are to be (x) commitments to make
additional Revolving Facility Loans on the same terms as the Initial Revolving
Loans or (y) commitments to make revolving loans with pricing terms, final
maturity dates, participation in mandatory prepayments or commitment reductions
and/or other terms different from the Initial Revolving Loans (“Other Revolving
Loans”) and (iv) in the case of Incremental Term Loan Commitments, whether such
Incremental Term Loan Commitments are to be (x) commitments to make term loans
with terms identical to Term B Loans or (y) commitments to make term loans with
pricing, maturity, amortization, participation in mandatory prepayments and/or
other terms different from the Term B Loans (“Other Term Loans”).

(b) The Borrower and each Incremental Term Lender and/or Incremental Revolving
Facility Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:

 

77



--------------------------------------------------------------------------------

(i) any commitments to make additional Term B Loans, and/or additional Initial
Revolving Loans shall have the same terms as the Term B Loans or Initial
Revolving Loans, respectively,

(ii) the Other Term Loans incurred pursuant to clause (a) of this Section 2.21
shall rank pari passu in right of security with the Term B Loans,

(iii) the final maturity date of any such Other Term Loans shall be no earlier
than the Term B Facility Maturity Date and, except as to pricing, amortization,
final maturity date, participation in mandatory prepayments and ranking as to
security (which shall, subject to the other clauses of this proviso, be
determined by the Borrower and the Incremental Term Loan Lenders in their sole
discretion), shall have (x) substantially the same terms as the Term B Loans or
(y) such other terms (including as to guarantees and collateral) as shall be
reasonably satisfactory to the Administrative Agent,

(iv) the Weighted Average Life to Maturity of any such Other Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term B
Loans,

(v) the Other Revolving Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank pari passu in right of security with the Initial
Revolving Loans,

(vi) the final maturity date of any such Other Revolving Loans shall be no
earlier than the Revolving Facility Maturity Date with respect to the Initial
Revolving Loans, there shall be no amortization and, except as to pricing, final
maturity date, participation in mandatory prepayments and commitment reductions
(which shall, subject to the other clauses of this proviso, be determined by the
Borrower and the Incremental Revolving Facility Lenders in their sole
discretion), shall have (x) substantially the same terms as the Initial
Revolving Loans or (y) such other terms (including as to guarantees and
collateral) as shall be reasonably satisfactory to the Administrative Agent,

(vii) with respect to any Other Term Loan incurred pursuant to clause (a) of
this Section 2.21, the All-in Yield shall be the same as that applicable to the
Term B Loans on the Closing Date, except that the All-in Yield in respect of any
such Other Term Loan may exceed the All-in Yield in respect of such Term B Loans
on the Closing Date by no more than 0.50%, or if it does so exceed such All-in
Yield (such difference, the “Term Yield Differential”) by more than 0.50% then
the Applicable Margin (or the “LIBOR floor” as provided in the following
proviso) applicable to the Term B Loans made on the Closing Date and the
Effective Date shall be increased such that after giving effect to such
increase, the Term Yield Differential shall not exceed 0.50%; provided, that, to
the extent any portion of the Term Yield Differential is attributable to a
higher “LIBOR floor” being applicable to such Other Term Loans, such floor shall
only be included in the calculation of the Term Yield Differential to the extent
such floor is greater than the Adjusted LIBO Rate in effect for an Interest
Period of three months’ duration at such time, and, with respect to such excess,
the “LIBOR floor” applicable to the outstanding Term B Loans shall be increased
to an amount not to exceed the “LIBOR floor” applicable to such Other Term Loans
prior to any increase in the Applicable Margin applicable to such Term B Loans
then outstanding,

(viii) (A) such Other Revolving Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the
Initial Revolving Loans in (x) any voluntary or mandatory prepayment or
commitment reduction hereunder and (y) any Borrowing at the time such Borrowing
is made and (B) such Other Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any mandatory prepayment hereunder, and

(ix) there shall be no obligor in respect of any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments that is not a Loan
Party.

 

78



--------------------------------------------------------------------------------

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, (A) to the extent
required by the relevant Incremental Assumption Agreement, the conditions set
forth in clause (c) of Section 4.01 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower and (B) if such Incremental
Term Loan Commitment or Incremental Revolving Facility Commitment is established
for a purpose other than financing any Permitted Business Acquisition or any
other acquisition that is permitted by this Agreement, no Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred or be continuing or would
result therefrom and (ii) the Administrative Agent shall have received customary
legal opinions, board resolutions and other customary closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and,
to the extent required by the Administrative Agent, consistent with those
delivered on the Closing Date under Section 4.02 and such additional customary
documents and filings (including amendments to the Mortgages and other Security
Documents and title endorsement bringdowns) as the Administrative Agent may
reasonably request to assure that the Incremental Term Loans and/or Revolving
Facility Loans in respect of Incremental Revolving Facility Commitments are
secured by the Collateral ratably with one or more Classes of then-existing Term
Loans and Revolving Facility Loans.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that (i) all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of the outstanding applicable Class of Term Loans on
a pro rata basis, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments (other than Other Revolving Loans),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Facility Loans on a pro rata basis. The Borrower agrees
that Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR
Loans reasonably required by the Administrative Agent to effect the foregoing.

(e) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by the Borrower to all Lenders of any Class of Term Loans and/or Revolving
Facility Commitments, on a pro rata basis (based, in the case of an offer to the
Lenders under any Class of Term Loans, on the aggregate outstanding Term Loans
of such Class and, in the case of an offer to the Lenders under any Revolving
Facility, on the aggregate outstanding Revolving Facility Commitments under such
Revolving Facility, as applicable) and on the same terms (“Pro Rata Extension
Offers”), the Borrower is hereby permitted to consummate transactions with
individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such
Class are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same and (ii) in the case of an offer to the Lenders under any Revolving
Facility, that all of the Revolving Facility Commitments of such Facility are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same. Any such
extension (an “Extension”) agreed to between the Borrower and any such Lender
(an “Extending Lender”) will be

 

79



--------------------------------------------------------------------------------

established under this Agreement by implementing an Incremental Term Loan for
such Lender if such Lender is extending an existing Term Loan (such extended
Term Loan, an “Extended Term Loan”) or an Incremental Revolving Facility
Commitment for such Lender if such Lender is extending an existing Revolving
Facility Commitment (such extended Revolving Facility Commitment, an “Extended
Revolving Facility Commitment”). Each Pro Rata Extension Offer shall specify the
date on which the Borrower proposes that the Extended Term Loan shall be made,
which shall be a date not earlier than five Business Days after the date on
which notice is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion).

(f) The Borrower and each Extending Lender shall execute and deliver to the
Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees, any other
pricing terms, amortization, final maturity date and participation in
prepayments and commitment reductions (which shall, subject to clauses (ii) and
(iii) of this proviso, be determined by the Borrower and set forth in the Pro
Rata Extension Offer), the Extended Term Loans shall have (x) the same terms as
an existing Class of Term Loans or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the latest Term Facility Maturity
Date in effect on the date of incurrence, (iii) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Class of Term Loans to which such offer
relates, (iv) except as to interest rates, fees, any other pricing terms,
participation in mandatory prepayments and commitment reductions and final
maturity (which shall be determined by the Borrower and set forth in the Pro
Rata Extension Offer), any Extended Revolving Facility Commitment shall have
(x) the same terms as an existing Class of Revolving Facility Commitments or
(y) have such other terms as shall be reasonably satisfactory to the
Administrative Agent, and (v) any Extended Term Loans and/or Extended Revolving
Facility Commitments may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder. Upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Extended Term
Loans and/or Extended Revolving Facility Commitments evidenced thereby as
provided for in Section 9.08(e). Any such deemed amendment may be memorialized
in writing by the Administrative Agent with the Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto. If provided in
any Incremental Assumption Agreement with respect to any Extended Revolving
Facility Commitments, and with the consent of each Swingline Lender and Issuing
Bank, participations in Swingline Loans and Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Facility Commitments in
the manner specified in such Incremental Assumption Agreement, including upon
effectiveness of such Extended Revolving Facility Commitment or upon or prior to
the maturity date for any Class of Revolving Facility Commitments.

(g) Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

(h) Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included as a usage of the Incremental Amount (but, for
the avoidance of doubt, will be taken into account in all calculations of the
Net First Lien Leverage Ratio and the Total Net Leverage Ratio to the extent
applicable), (ii) no Extended Term Loan or Extended Revolving Facility
Commitment is required to be in any minimum amount or any minimum

 

80



--------------------------------------------------------------------------------

increment, (iii) any Extending Lender may extend all or any portion of its Term
Loans and/or Revolving Facility Commitment pursuant to one or more Pro Rata
Extension Offers (subject to applicable proration in the case of over
participation) (including the extension of any Extended Term Loan and/or
Extended Revolving Facility Commitment), (iv) there shall be no condition to any
Extension of any Loan or Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Facility Commitment implemented
thereby, (v) all Extended Term Loans, Extended Revolving Facility Commitments
and all obligations in respect thereof shall be Loan Obligations of the relevant
Loan Parties under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other Obligations of the
relevant Loan Parties under this Agreement and the other Loan Documents, (vi) no
Issuing Bank or Swingline Lender shall be obligated to provide Swingline Loans
or issue Letters of Credit under such Extended Revolving Facility Commitments
unless it shall have consented thereto and (vii) there shall be no obligor in
respect of any such Extended Term Loans or Extended Revolving Facility
Commitments that is not a Loan Party.

(i) Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the Borrower shall cooperate
with the Administrative Agent prior to making any Pro Rata Extension Offer to
establish reasonable procedures with respect to mechanical provisions relating
to such Extension, including, without limitation, timing, rounding and other
adjustments.

(j) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (j) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to Refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not earlier than five Business Days after the date
on which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided, that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the Term Facility Maturity Date of the refinanced Term Loans,

(iii) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates or
any other pricing terms and optional prepayment or mandatory prepayment or
redemption terms and final maturity, which shall be as agreed between the
Borrower and the Lenders providing such Refinancing Term Loans) taken as a whole
shall be substantially similar to, or not materially less favorable to the
Borrower and its Subsidiaries than, the terms, taken as a whole, applicable to
the Term B Loans (except to the extent such covenants and other terms apply
solely to any period after the Term B Facility Maturity Date or are otherwise
reasonably acceptable to the Administrative Agent), as

 

81



--------------------------------------------------------------------------------

determined by the Borrower in good faith. In addition, notwithstanding the
foregoing, the Borrower may establish Refinancing Term Loans to refinance and/or
replace all or any portion of a Revolving Facility Commitment (regardless of
whether Revolving Facility Loans are outstanding under such Revolving Facility
Commitments at the time of incurrence of such Refinancing Term Loans), so long
as (i) the aggregate amount of such Refinancing Term Loans does not exceed the
aggregate amount of Revolving Facility Commitments terminated at the time of
incurrence thereof and (ii) if the Revolving Facility Credit Exposure
outstanding on the Refinancing Effective Date would exceed the aggregate amount
of Revolving Facility Commitments outstanding, in each case after giving effect
to the termination of such Revolving Facility Commitments, the Borrower shall
take one or more actions such that such Revolving Facility Credit Exposure does
not exceed such aggregate amount of Revolving Facility Commitments in effect on
the Refinancing Effective Date after giving effect to the termination of such
Revolving Facility Commitments (it being understood that such Refinancing Term
Loans may be provided by the Lenders holding the Revolving Facility Commitments
being terminated and/or by any other person that would be a permitted Assignee
hereunder);

(vi) with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank junior in right of security to an existing Class of Term Loans, such
Liens will be subject to a Permitted Junior Intercreditor Agreement;

(vii) there shall be no obligor in respect of such Refinancing Term Loans that
is not a Loan Party; and

(viii) the Refinancing Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not a greater than pro rata basis) than the Term B
Loans in any prepayment hereunder.

(k) The Borrower may approach any Lender or any other person that would be a
permitted Assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Incremental Assumption Agreement governing such Refinancing Term Loans, be
designated as an increase in any previously established Class of Term Loans made
to the Borrower.

(l) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clause (l) through
(o) of this Section 2.21), the Borrower may by written notice to the
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facilities” and the commitments
thereunder, “Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Facility Commitments under this Agreement. Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that: (i) before and after giving
effect to the establishment of such Replacement Revolving Facility Commitments
on the Replacement Revolving Facility Effective Date, each of the conditions set
forth in Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Replacement Revolving Facility
Commitments; (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date (or require commitment
reductions or amortizations) prior to the Revolving Facility Maturity Date in
effect at

 

82



--------------------------------------------------------------------------------

the time of incurrence for the Revolving Facility Commitments being replaced;
(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit and swingline commitment under such Replacement Revolving Facility,
which shall be as agreed between the Borrower, the Lenders providing such
Replacement Revolving Facility Commitments, the Administrative Agent and the
replacement issuing bank and replacement swingline lender, if any, under such
Replacement Revolving Facility Commitments) taken as a whole shall be
substantially similar to, or not materially more favorable to the Lenders
providing such Replacement Revolving Facility Commitments than, those, taken as
a whole, applicable to the Initial Revolving Loans (except to the extent such
covenants and other terms apply solely to any period after the latest Revolving
Facility Maturity Date in effect at the time of incurrence or are otherwise
reasonably acceptable to the Administrative Agent); (v) there shall be no
obligor in respect of such Replacement Revolving Facility that is not a Loan
Party and (vi) the Replacement Revolving Facility Commitments may participate on
a pro rata basis or a less than pro rata basis (but not a greater than pro rata
basis) than the Initial Revolving Loans in (x) any voluntary or mandatory
prepayment or commitment reduction hereunder and (y) any Borrowing at the time
such Borrowing is made. In addition, the Borrower may establish Replacement
Revolving Facility Commitments to refinance and/or replace all or any portion of
a Term Loan hereunder (regardless of whether such Term Loan is repaid with the
proceeds of Replacement Revolving Loans or otherwise), so long as the aggregate
amount of such Replacement Revolving Facility Commitments does not exceed the
aggregate amount of Term Loans repaid at the time of establishment thereof (it
being understood that such Replacement Revolving Facility Commitment may be
provided by the Lenders holding the Term Loans being repaid and/or by any other
person that would be a permitted Assignee hereunder) so long as (i) before and
after giving effect to the establishment such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied to the extent required
by the relevant agreement governing such Replacement Revolving Facility
Commitments, (ii) the weighted average life to termination of such Replacement
Revolving Facility Commitments shall be not shorter than the Weighted Average
Life to Maturity then applicable to the refinanced Term Loans, (iii) the final
termination date of the Replacement Revolving Facility Commitments shall be no
earlier than the Term Facility Maturity Date of the refinanced Term Loans,
(iv) with respect to Replacement Revolving Loans secured by Liens on Collateral
that rank junior in right of security to the Revolving Facility Loans, such
Liens will be subject to a Permitted Junior Intercreditor Agreement and (v) the
requirement of clause (v) in the preceding sentence shall be satisfied mutatis
mutandis. Solely to the extent that an Issuing Bank is not a replacement issuing
bank under a Replacement Revolving Facility, it is understood and agreed that
such Issuing Bank shall not be required to issue any letters of credit under
such Replacement Revolving Facility and, to the extent it is necessary for such
Issuing Bank to withdraw as an Issuing Bank at the time of the establishment of
such Replacement Revolving Facility, such withdrawal shall be on terms and
conditions reasonably satisfactory to such Issuing Bank in its sole discretion.
The Borrower agrees to reimburse each Issuing Bank in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

(m) The Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Facility Commitment pursuant to Section 9.04
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided, that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided, that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.

(n) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility

 

83



--------------------------------------------------------------------------------

Commitments of such Class, at the principal amount thereof and in the applicable
currencies, such interests in the Replacement Revolving Loans and participations
in Letters of Credit and Swingline Loans under such Replacement Revolving
Facility Commitments of such Class then outstanding on such Replacement
Revolving Facility Effective Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, the Replacement Revolving
Loans and participations of such Replacement Revolving Facility Commitments of
such Class will be held by the Lenders thereunder ratably in accordance with
their Replacement Revolving Facility Commitments.

(o) For purposes of this Agreement and the other Loan Documents, (i) if a Lender
is providing a Refinancing Term Loan, such Lender will be deemed to have an
Incremental Term Loan having the terms of such Refinancing Term Loan and (ii) if
a Lender is providing a Replacement Revolving Facility Commitment, such Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment. Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.21), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included as a usage of the Incremental Amount (but, for the avoidance of
doubt, will be taken into account in all calculations of the Net First Lien
Leverage Ratio and the Total Net Leverage Ratio to the extent applicable),
(ii) no Refinancing Term Loan or Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (j) or (l) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Agreement and the other Loan Documents.

(p) Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facilities
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the Borrower’s option, be of a duration
of a number of Business Days that is less than one month, and the Adjusted LIBO
Rate with respect to such initial Interest Period shall be the same as the
Adjusted LIBO Rate applicable to any then-outstanding Eurocurrency Borrowing as
the Borrower may direct, so long as the last day of such initial Interest Period
is the same as the last day of the Interest Period with respect to such
outstanding Eurocurrency Borrowing.

Section 2.22 Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Required
Revolving Facility Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, following an
Event of Default or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any

 

84



--------------------------------------------------------------------------------

Issuing Bank or the Swingline Lender hereunder, third, to Cash Collateralize the
Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.05(j), fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent, fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.05(j), sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, Issuing Bank or Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction. Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22 shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender.

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

(C) With respect to any Commitment Fee or L/C Participation Fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and the Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s or the Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letters of Credit and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective pro rata Commitments (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.01 are satisfied at the time of such reallocation and
(y) such reallocation does not cause the aggregate Revolving Facility Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Facility Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

85



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, within three (3) Business Days following the written request of the
(i) Administrative Agent or (ii) the Swingline Lender or any Issuing Bank, as
applicable (with a copy to the Administrative Agent), (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Fronting Exposure
and (y) second, Cash Collateralize the Issuing Banks’ Fronting Exposure in
accordance with the procedures set forth in Section 2.05(j).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Revolving Facility Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held pro rata by the Lenders in accordance
with their Revolving Facility Commitments (without giving effect to
Section 2.22(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided, that, no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender; provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Banks shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III

Representations and Warranties

On the date of each Credit Event, the Borrower and Holdings, jointly and
severally, represent and warrant to each of the Lenders that:

Section 3.01 Organization; Powers. Except as set forth on Schedule 3.01, each of
Holdings (prior to a Qualified IPO), the Borrower and each of the Material
Subsidiaries (a) is a partnership, limited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States of America) under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

Section 3.02 Authorization. The execution, delivery and performance by Holdings
(prior to a Qualified IPO), the Borrower and each of the Subsidiary Loan Parties
of each of the Loan Documents to which it is a party and the borrowings
hereunder (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by
Holdings, the Borrower and such Subsidiary Loan Parties and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation applicable to
Holdings, the Borrower or any such Subsidiary Loan Party, (B) the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by-laws of
Holdings, the Borrower, or any such Subsidiary Loan Party, (C) any applicable
order of any court or any rule, regulation or order of any Governmental

 

86



--------------------------------------------------------------------------------

Authority applicable to Holdings, the Borrower or any such Subsidiary Loan Party
or (D) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which Holdings, the Borrower or any such
Subsidiary Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with due notice or lapse of time or both) a default under,
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
(x) any property or assets now owned or hereafter acquired by the Borrower or
any such Subsidiary Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens, or (y) any Equity Interests of the Borrower now
owned or hereafter acquired by Holdings (prior to a Qualified IPO), other than
Liens created by the Loan Documents or Liens permitted by Article VIA.

Section 3.03 Enforceability. This Agreement has been duly executed and delivered
by Holdings and the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (iii) implied covenants of good faith and
fair dealing and (iv) any foreign laws, rules and regulations as they relate to
pledges of Equity Interests in Foreign Subsidiaries that are not Loan Parties.

Section 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document, except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such actions, consents and approvals under Gaming Laws or
from Gaming Authorities the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect, (e) such actions,
consents and approvals as have been made or obtained and are in full force and
effect, (f) such actions, consents and approvals the failure of which to be
obtained or made would not reasonably be expected to have a Material Adverse
Effect and (g) filings or other actions listed on Schedule 3.04 and any other
filings or registrations required by the Security Documents.

Section 3.05 Financial Statements. (a) The audited consolidated balance sheets,
related statements of operations and comprehensive loss and related statements
of cash flows of AP Gaming Holdco, Inc. and its subsidiaries, for each of the
fiscal years ended December 31, 2014, December 31, 2015 and December 31, 2016
and (b) the unaudited consolidated balance sheets, related statements of
operations and comprehensive loss and related statements of cash flows of AP
Gaming Holdco, Inc. and its subsidiaries, for the fiscal quarter ended March 31,
2017, including, in each case, the notes thereto, if applicable, present fairly
in all material respects the consolidated financial condition of AP Gaming
Holdco, Inc. and its subsidiaries as of the dates and for the periods referred
to therein and the results of operations and, if applicable, cash flows for the
periods then ended, and, except as set forth on Schedule 3.05, were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered thereby, in the case of interim period financial statements, for the
absence of notes and for normal year-end adjustments and except as otherwise
noted therein. The calculation of pro forma EBITDA of the Borrower and its
Subsidiaries for the twelve-month period ended March 31, 2017 that has been
included in the Information Memorandum (the “Pro Forma EBITDA”) has been
prepared giving effect to the Transactions (as if such events occurred on the
first day of such period). The calculation of Pro Forma EBITDA has been prepared
in good faith based on assumptions believed by the Borrower to have been
reasonable as of the date of delivery thereof (it being understood that such
assumptions are based on good faith estimates of certain items and that the
actual amount of such items on the Closing Date is subject to change).

 

87



--------------------------------------------------------------------------------

Section 3.06 No Material Adverse Effect. Since December 31, 2016, there has been
no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.

Section 3.07 Title to Properties; Possession Under Leases.

(a) Each of the Borrower and the Subsidiaries has good record and insurable
title in fee simple to, or valid leasehold interests in, or easements or other
limited property interests in, all its Real Properties (including all Mortgaged
Properties) and has good and marketable title to its personal property and
assets, in each case, except for Permitted Liens and except for defects in title
that do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes and except where the failure to have such title would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All such properties and assets are free and clear of Liens, other than Permitted
Liens. The Equity Interests of the Borrower owned by Holdings (prior to a
Qualified IPO) are free and clear of Liens, other than Liens permitted by
Article VIA.

(b) The Borrower and each of the Subsidiaries has complied with all material
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have Material Adverse Effect, and all
such leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect.

(c) As of the Closing Date, none of Holdings, the Borrower and the Subsidiaries
has received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date.

(d) As of the Closing Date, none of Holdings, the Borrower and its Subsidiaries
is obligated under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05.

(e) Schedule 1.01(B) lists each Material Real Property owned by any Loan Party
as of the Closing Date.

Section 3.08 Subsidiaries.

(a) Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of Holdings and,
as to each such subsidiary, the percentage of each class of Equity Interests
owned by Holdings or by any such subsidiary.

(b) As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

Section 3.09 Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of Holdings (prior to a Qualified IPO) or the Borrower, threatened in
writing against Holdings or the Borrower or any of the Subsidiaries or any
business, property or rights of any such person (i) that involve any Loan
Document or the Transactions or (ii) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

(b) None of Holdings (prior to a Qualified IPO), the Borrower, the Subsidiaries
and their respective properties or assets is in violation of (nor will the
continued operation of their material properties and assets as currently
conducted violate) any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are the subject of Section 3.16) or any restriction of
record or agreement affecting any Mortgaged Property, or is in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) The Borrower and each Subsidiary are in compliance with all Gaming Laws that
are applicable to them and their businesses, except where a failure to so comply
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

Section 3.10 Federal Reserve Regulations. Neither the making of any Loan (or the
extension of any Letter of Credit) hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, Regulation U or Regulation X of the
Board.

Section 3.11 Investment Company Act. None of Holdings (prior to a Qualified
IPO), the Borrower and the Subsidiaries is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 3.12 Use of Proceeds. (a) The Borrower will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes (including, without
limitation, for Permitted Business Acquisitions, Transaction Expenses and, in
the case of Letters of Credit, for the back-up or replacement of existing
letters of credit), (b) the Borrower will use the proceeds of the Term Loans
made on the Closing Date (i) to finance a portion of the Transactions and for
the payment of Transaction Expenses and (ii) for general corporate purposes
(including, without limitation, Permitted Business Acquisitions) and (c) the
Borrower will use the proceeds of the Incremental Term B Loans made on the
Effective Date to finance the Acquisition (as defined in the 2017 Incremental
Assumption Agreement), to pay fees and expenses in connection therewith and for
general corporate purposes (including, without limitation, for Permitted
Business Acquisitions, Capital Expenditures and fees and expenses).

Section 3.13 Tax Returns. Except as set forth on Schedule 3.13:

(a) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrower and each
of the Subsidiaries has filed or caused to be filed all federal, state, local
and non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

(b) Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, Holdings, the Borrower and each
of the Subsidiaries has timely paid or caused to be timely paid all Taxes shown
to be due and payable by it on the returns referred to in clause (a) and all
other Taxes or assessments (or made adequate provision (in accordance with GAAP)
for the payment of all Taxes due), except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrower or any of the Subsidiaries (as
the case may be) has set aside on its books adequate reserves in accordance with
GAAP; and

(c) Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect; as of the Closing Date, with respect
to Holdings, the Borrower and each of the Subsidiaries, there are no claims
being asserted in writing with respect to any Taxes.

 

89



--------------------------------------------------------------------------------

Section 3.14 No Material Misstatements.

(a) All written factual information (other than the Projections, forward looking
information and information of a general economic nature or general industry
nature) (the “Information”) concerning Holdings, the Borrower, the Subsidiaries,
the Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and as of the Closing
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements and updates provided thereto).

(b) The Projections and other forward looking information and information of a
general economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that such Projections are as to future events and are not to be
viewed as facts, such Projections are subject to significant uncertainties and
contingencies and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized), as
of the date such Projections and information were furnished to the Lenders and
as of the Closing Date, and (ii) as of the Closing Date, have not been modified
in any material respect by the Borrower.

Section 3.15 Employee Benefit Plans. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) no
Reportable Event has occurred during the past five years as to which the
Borrower, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC; (ii) no ERISA Event has occurred or is
reasonably expected to occur and (iii) none of the Borrower, Holdings, the
Subsidiaries or any of their ERISA Affiliates has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA.

Section 3.16 Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice, request for information, order, complaint
or penalty has been received by the Borrower or any of its Subsidiaries, and
there are no judicial, administrative or other actions, suits or proceedings
pending or, to the Borrower’s knowledge, threatened which allege a violation of
or liability under any Environmental Laws, in each case relating to the Borrower
or any of its Subsidiaries, (ii) each of the Borrower and its Subsidiaries has
all environmental permits, licenses and other approvals necessary for its
operations to comply with all Environmental Laws (“Environmental Permits”) and
is, and in the prior eighteen (18)-month period, has been, in compliance with
the terms of such Environmental Permits and with all other Environmental Laws,
(iii) no Hazardous Material is located at, on or under any property currently
or, to the Borrower’s knowledge, formerly owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws or Environmental Permits, and no
Hazardous Material has been generated, used, treated, stored, handled, disposed
of or controlled, transported or Released at any location in a manner that would
reasonably be expected to give rise to any cost, liability or obligation of the
Borrower or any of its Subsidiaries under any Environmental Laws or
Environmental Permits, (iv) there are no agreements in which the Borrower or any
of its Subsidiaries has expressly assumed or undertaken responsibility for any
known or reasonably likely liability or obligation of any other person arising
under or relating to Environmental Laws, which in any such case has not been
made available to the Administrative

 

90



--------------------------------------------------------------------------------

Agent prior to the Closing Date, and (v) there has been no material written
environmental assessment or audit conducted (other than customary assessments
not revealing anything that would reasonably be expected to result in a Material
Adverse Effect), by or on behalf of the Borrower or any of the Subsidiaries of
any property currently or, to the Borrower’s knowledge, formerly owned or leased
by the Borrower or any of the Subsidiaries that has not been made available to
the Administrative Agent prior to the Closing Date.

Section 3.17 Security Documents.

(a) The Collateral Agreement and the Holdings Guarantee and Pledge Agreement are
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties), in each case, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. As of the Closing
Date, in the case of the Pledged Collateral described in the Collateral
Agreement and the Holdings Guarantee and Pledge Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral and
required to be delivered under the applicable Security Document are delivered to
the Collateral Agent, and in the case of the other Collateral described in the
Collateral Agreement (other than the Intellectual Property), when financing
statements and other filings specified in the Perfection Certificate are filed
in the offices specified in the Perfection Certificate, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
person (except (x) Liens having priority by operation of law and (y) in the case
of Collateral other than certificated securities and instruments of which the
Collateral Agent has possession, Permitted Liens).

(b) When the Collateral Agreement or an ancillary document thereunder is
properly filed and recorded in the United States Patent and Trademark Office and
the United States Copyright Office, and, with respect to Collateral in which a
security interest cannot be perfected by such filings, upon the proper filing of
the financing statements referred to in clause (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the United States Intellectual Property included in the Collateral
(but, in the case of the United States registered copyrights included in the
Collateral, only to the extent such United States registered copyrights are
listed in such ancillary document filed with the United States Copyright Office)
listed in such ancillary document, in each case prior and superior in right to
the Lien of any other person, except for Permitted Liens (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Loan Parties after the Closing Date).

(c) The Mortgages, if any, executed and delivered on the Closing Date are, and
the Mortgages executed and delivered after the Closing Date pursuant to
Section 5.10 shall be, effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) legal, valid and enforceable Liens on all of
the Loan Parties’ rights, titles and interests in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, and all relevant
mortgage taxes and recording charges are duly paid, the Collateral Agent (for
the benefit of the Secured Parties) shall have valid Liens with record notice to
third parties on, and security interests in, all rights, titles and interests of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to the Lien of any other person, except
for Permitted Liens.

(d) Notwithstanding anything herein (including this Section 3.17) or in any
other Loan Document to the contrary, (i) each of the parties hereto acknowledges
and agrees that licensing by the Gaming Authorities may be required to enforce
and/or exercise or foreclose upon certain security interests and such
enforcement and/or exercise or foreclosure may be otherwise limited by the
Gaming Laws and (ii) neither the Borrower nor any other Loan Party makes any
representation or warranty as to the effects of perfection or non-perfection,
the priority or the enforceability of any pledge of or security interest in any
Equity Interests of any Foreign Subsidiary, or as to the rights and remedies of
the Agents or any Lender with respect thereto, under foreign law.

 

91



--------------------------------------------------------------------------------

Section 3.18 Location of Real Property and Leased Premises.

(a) The Perfection Certificate lists correctly, in all material respects, as of
the Closing Date all material Real Property owned by the Borrower and the
Subsidiary Loan Parties and the addresses thereof. As of the Closing Date, the
Borrower and the Subsidiary Loan Parties own in fee all the Real Property set
forth as being owned by them in the Perfection Certificate except to the extent
set forth therein.

(b) The Perfection Certificate lists correctly in all material respects, as of
the Closing Date, all material Real Property leased by the Borrower and the
Subsidiary Loan Parties and the addresses thereof. As of the Closing Date, the
Borrower and the Subsidiary Loan Parties have in all material respects valid
leases in all the Real Property set forth as being leased by them in the
Perfection Certificate except to the extent set forth therein.

Section 3.19 Solvency.

(a) On the Closing Date, immediately after giving effect to the Transactions,
(i) the fair value of the assets of the Borrower and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries on a consolidated basis will
be greater than the amount that will be required to pay the probable liability
of the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) As of the Closing Date, immediately after giving effect to the consummation
of the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its Subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such Subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such Subsidiary.

Section 3.20 Labor Matters. Except as, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes pending or threatened against Holdings (prior to
a Qualified IPO), the Borrower or any of the Subsidiaries; (b) the hours worked
and payments made to employees of Holdings (prior to a Qualified IPO), the
Borrower and the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters; and (c) all
payments due from Holdings (prior to a Qualified IPO), the Borrower or any of
the Subsidiaries or for which any claim may be made against Holdings (prior to a
Qualified IPO), the Borrower or any of the Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Holdings (prior to a Qualified IPO), the
Borrower or such Subsidiary to the extent required by GAAP. Except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which Holdings (prior to a
Qualified IPO), the Borrower or any of the Subsidiaries (or any predecessor) is
a party or by which Holdings (prior to a Qualified IPO), the Borrower or any of
the Subsidiaries (or any predecessor) is bound.

Section 3.21 Insurance. Schedule 3.21 sets forth a true, complete and correct
description, in all material respects, of all material insurance (excluding any
title insurance) maintained by or on behalf of the Borrower or the Subsidiaries
as of the Closing Date. As of such date, such insurance is in full force and
effect.

 

92



--------------------------------------------------------------------------------

Section 3.22 No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

Section 3.23 Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all Intellectual Property that are used or held for use in or
are otherwise reasonably necessary for the present conduct of their respective
businesses, (b) to the knowledge of the Borrower, the Borrower and its
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating the Intellectual Property of any person, and (c) (i) no
claim or litigation regarding any of the Intellectual Property owned by the
Borrower and its Subsidiaries is pending or, to the knowledge of the Borrower,
threatened and (ii) to the knowledge of the Borrower, no claim or litigation
regarding any other Intellectual Property described in the foregoing clauses
(a) and (b) is pending or threatened.

Section 3.24 Senior Debt. The Loan Obligations constitute “Senior Debt” (or the
equivalent thereof) under the documentation governing any Material Indebtedness
of any Loan Party permitted to be incurred hereunder constituting Indebtedness
that is subordinated in right of payment to the Loan Obligations.

Section 3.25 USA PATRIOT Act; OFAC.

(a) Each Loan Party is in compliance in all material respects with the
provisions of the USA PATRIOT Act. On or prior to the Closing Date, the Borrower
has provided to the Administrative Agent all information related to the Loan
Parties (including names, addresses and tax identification numbers (if
applicable)) reasonably requested in writing by the Administrative Agent not
less than ten (10) Business Days prior to the Closing Date and mutually agreed
to be required under “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, to be obtained by the Administrative
Agent or any Lender.

(b) None of the Borrower or any of its Subsidiaries nor, to the knowledge of
Borrower, any director, officer, agent, employee or Affiliate of Holdings, the
Borrower or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and, the Borrower will not directly or indirectly use the
proceeds of the Loans or the Letters of Credit or otherwise make available such
proceeds to any person, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

Section 3.26 Foreign Corrupt Practices Act. None of Holdings, the Borrower or
any of its Subsidiaries, nor, to the knowledge of the Borrower or any of its
Subsidiaries, any of their directors, officers, agents or employees, has in the
past (5) years (i) violated or is in violation of any provision of the United
States Foreign Corrupt Practices Act of 1977 or similar law of a jurisdiction in
which the Borrower or any of its subsidiaries conduct their business and to
which they are lawfully subject or (ii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment. No part of the proceeds
of the Loans made hereunder will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any provision of the United States Foreign
Corrupt Practices Act of 1977, as amended.

 

93



--------------------------------------------------------------------------------

ARTICLE IV

Conditions of Lending

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans (other than the Incremental Term B Loans on the Effective Date, the
conditions with respect to which are set forth in the 2017 Incremental
Assumption Agreement) and (b) any Issuing Bank to issue, amend, extend or renew
Letters of Credit or increase the stated amounts of Letters of Credit hereunder
(each, a “Credit Event”) are subject to the satisfaction (or waiver in
accordance with Section 9.08) of the following conditions:

Section 4.01 All Credit Events. On the date of each Borrowing and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

(d) Each Borrowing and each other Credit Event shall be deemed to constitute a
representation and warranty by the Borrower on the date of such Borrowing,
issuance, amendment, extension or renewal as applicable, as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

Section 4.02 First Credit Event. On or prior to the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower, the Issuing Bank and the Lenders (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include delivery
of a signed signature page of this Agreement by facsimile or other means of
electronic transmission (e.g., “pdf”)) that such party has signed a counterpart
of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of (i) Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties and (ii) Jones
Walker LLP, special Georgia counsel for the Loan Parties, in each case,
(A) dated the Closing Date, (B) addressed to each Issuing Bank, the
Administrative Agent and the Lenders on the Closing Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request.

(c) The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer of each Loan Party dated the Closing
Date and certifying:

 

94



--------------------------------------------------------------------------------

(i) a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) of the jurisdiction of its organization, or
(2) otherwise certified by the Secretary or Assistant Secretary of such Loan
Party or other person duly authorized by the constituent documents of such Loan
Party,

(ii) a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),

(iii) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (iv) below,

(iv) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Closing Date to which such person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

(v) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

(vi) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.

(d) The Administrative Agent shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment,
United States Patent and Trademark Office and United States Copyright Office
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made).

(e) The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit C and signed by a Financial Officer of the
Borrower confirming the solvency of Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date.

(f) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced, all other amounts due
and payable pursuant to the Loan Documents on or prior to the Closing Date,
including, to the extent invoiced at least three Business Days prior to the
Closing Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
Cahill Gordon & Reindel LLP) required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.

(g) Except as set forth in Schedule 5.10 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement”) and subject to the grace periods and post-closing
periods set forth in such definition, the Collateral and Guarantee Requirement
shall be satisfied (or waived) as of the Closing Date.

 

95



--------------------------------------------------------------------------------

(h) The Administrative Agent shall have received all documentation and other
information required by Section 3.25(a), to the extent such information has been
requested not less than ten (10) Business Days prior to the Closing Date.

(i) The Borrower shall have delivered to the Administrative Agent a certificate,
dated as of the Closing Date, to the effect set forth in Section 4.01(b)(i).

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and, in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of the initial Borrowing.

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Subsidiaries to:

Section 5.01 Existence; Business and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the Borrower, where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, and except as otherwise permitted under
Section 6.05, and except for the liquidation or dissolution of Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in
such liquidation or dissolution; provided, that Subsidiary Loan Parties may not
be liquidated into Subsidiaries that are not Loan Parties and Domestic
Subsidiaries may not be liquidated into Foreign Subsidiaries (except in each
case as permitted under Section 6.05).

(b) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto used in or necessary to the normal conduct of its
business, and (ii) at all times maintain, protect and preserve all property
necessary to the normal conduct of its business and keep such property in good
repair, working order and condition (ordinary wear and tear excepted), from time
to time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as permitted by this Agreement).

Section 5.02 Insurance.

(a) Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations, cause the Borrower and Subsidiary Guarantors to be listed as insured
and the Collateral Agent to be listed as a co-loss payee on property and
casualty policies and as an additional insured on liability policies.
Notwithstanding the foregoing, the Borrower and the Subsidiaries may self-insure
with respect to such risks with respect to which companies of established
reputation engaged in the same general line of business in the same general area
usually self-insure.

 

96



--------------------------------------------------------------------------------

(b) Except as the Administrative Agent may agree, cause all such property and
casualty insurance policies with respect to the Mortgaged Property located in
the United States of America to be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Administrative Agent; deliver a
certificate of an insurance broker to the Collateral Agent; cause each such
policy covered by this clause (b) to provide that it shall not be cancelled or
not renewed upon less than 30 days’ prior written notice thereof by the insurer
to the Collateral Agent; deliver to the Collateral Agent, prior to or
concurrently with the cancellation or nonrenewal of any such policy of insurance
covered by this clause (b), a copy of a renewal or replacement policy (or other
evidence of renewal of a policy previously delivered to the Collateral Agent),
or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent of payment of the premium therefor, in
each case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area (each a “Special Flood Hazard Area”) with respect
to which flood insurance has been made available under the Flood Insurance Laws,
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent.

(d) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Bank and their respective agents or employees shall not be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies, as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then each of Holdings and the Borrower, on behalf of itself and behalf of
each of its Subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of Holdings, the Borrower and the Subsidiaries
or the protection of their properties.

Section 5.03 Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and the Borrower or a Subsidiary
thereof has set aside on its books adequate reserves therefor in accordance with
GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

Section 5.04 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year, a consolidated balance
sheet, related statements of operations and comprehensive loss and related
statements of cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and, starting with the fiscal year ending
December 31, 2017, setting forth in comparative form the corresponding figures
for the prior fiscal year, which consolidated balance sheet, related statements
of operations and comprehensive loss and related statements of cash flows and
owners’ equity shall be accompanied by customary management’s discussion and
analysis and audited by independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
not be qualified as to scope of audit or as to the status of the Borrower or any
Material Subsidiary as a going concern, other than solely with respect to, or
resulting solely from an upcoming maturity date under this Agreement occurring
within one year from the time such opinion is delivered or any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by the Borrower or
AP Gaming Holdco, Inc. of annual reports on Form 10-K of the Borrower and its
consolidated Subsidiaries or AP Gaming Holdco, Inc. and its consolidated
Subsidiaries, as applicable, shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein);

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with the fiscal quarter ending June 30, 2017), a
consolidated balance sheet and related statements of operations and
comprehensive loss and related statements of cash flows showing the financial
position of the Borrower and its Subsidiaries as of the close of such fiscal
quarter and the consolidated results of their operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and, starting with the
fiscal quarter ending June 30, 2017 setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail, which consolidated balance sheet and
related statements of operations and comprehensive loss and related statements
of cash flows shall be accompanied by customary management’s discussion and
analysis and shall be certified by a Financial Officer of the Borrower on behalf
of the Borrower as fairly presenting, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the delivery
by the Borrower or AP Gaming Holdco, Inc. of quarterly reports on Form 10-Q of
the Borrower and its consolidated Subsidiaries or AP Gaming Holdco, Inc. and its
consolidated Subsidiaries, as applicable, shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein);

(c) (x) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the fiscal quarter ending on June 30, 2017,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the Financial Covenant, and
(iii) setting forth the calculation and uses of the Cumulative Credit for the
fiscal period then ended if the Borrower shall have used the Cumulative Credit
for any purpose during such fiscal period and (y) concurrently with any delivery
of financial statements under clause (a) above, if the accounting firm is not
restricted from providing such a certificate by its policies office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default under the Financial
Covenant (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

98



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Qualified IPO), the Borrower or any of the Subsidiaries with the SEC, or
after an initial public offering, distributed to its stockholders generally, as
applicable; provided, however, that such reports, proxy statements, filings and
other materials required to be delivered pursuant to this clause (d) shall be
deemed delivered for purposes of this Agreement when posted to the website of
the Borrower or the website of the SEC and written notice of such posting has
been delivered to the Administrative Agent;

(e) within 90 days after the beginning of each fiscal year, a consolidated
annual budget for such fiscal year consisting of a projected consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the
following fiscal year and the related consolidated statements of projected cash
flow and projected income (collectively, the “Budget”), which Budget shall in
each case be accompanied by the statement of a Financial Officer of the Borrower
to the effect that the Budget is based on assumptions believed by the Borrower
to be reasonable as of the date of delivery thereof;

(f) upon the reasonable request of the Administrative Agent not more frequently
than once a year, an updated Perfection Certificate (or, to the extent such
request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this clause (f) or
Section 5.10(f);

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document as
in each case the Administrative Agent may reasonably request (for itself or on
behalf of any Lender); and

(h) in the event that Holdings or any Parent Entity reports on a consolidated
basis, such consolidated reporting at such Parent Entity’s level in a manner
consistent with that described in clauses (a) and (b) of this Section 5.04 for
the Borrower (together with a reconciliation showing the adjustments necessary
to determine compliance by the Borrower and its Subsidiaries with the Financial
Covenant) will satisfy the requirements of such paragraphs.

The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.17 and may be treated by the
Administrative Agent and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless the Borrower otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).

The Borrower shall also hold live quarterly conference calls with the
opportunity to ask questions of management not later than ten Business Days
following the date upon which the financial statements required pursuant to
Sections 5.04(a) or (b), as applicable, were furnished to the Administrative
Agent (or such later time approved by the Administrative Agent). No fewer than
five Business Days prior to the date such conference call is to be held (or such
later time approved by the Administrative Agent), the Borrower shall give notice
to the Administrative Agent of such quarterly conference call for the benefit of
the Lenders, which notice shall contain the time and the date of such conference
call and information on how to access such quarterly conference call.

 

99



--------------------------------------------------------------------------------

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agent
(which will promptly thereafter furnish to the Lenders) written notice of the
following promptly after any Responsible Officer of Holdings (prior to a
Qualified IPO) or the Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to Holdings, the Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, would reasonably be expected to have a Material Adverse
Effect.

Section 5.06 Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

Section 5.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any persons designated
by the Administrative Agent or, upon the occurrence and during the continuance
of an Event of Default, any Lender to visit and inspect the financial records
and the properties of Holdings (prior to a Qualified IPO), the Borrower or any
of the Subsidiaries at reasonable times, upon reasonable prior notice to
Holdings (prior to a Qualified IPO) or the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to Holdings (prior to a Qualified IPO) or the Borrower
to discuss the affairs, finances and condition of Holdings (prior to a Qualified
IPO), the Borrower or any of the Subsidiaries with the officers thereof and
independent accountants therefor (so long as the Borrower has the opportunity to
participate in any such discussions with such accountants), in each case,
subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract.

Section 5.08 Use of Proceeds. Use the proceeds of the Loans made and Letters of
Credit issued in the manner contemplated by Section 3.12.

Section 5.09 Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all authorizations and permits required pursuant to
Environmental Law for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case with respect to this Section 5.09,
to the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.10 Further Assurances; Additional Security.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents) that the Collateral Agent may reasonably request

 

100



--------------------------------------------------------------------------------

(including, without limitation, those required by applicable law), to satisfy
the Collateral and Guarantee Requirement and to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties and provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

(b) If any asset (other than Real Property) that has an individual fair market
value (as determined in good faith by the Borrower) in an amount greater than
$5,000,000 is acquired by the Borrower or any Subsidiary Loan Party after the
Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets constituting Excluded Property), the Borrower
or such Subsidiary Loan Party, as applicable, will (i) promptly notify the
Collateral Agent of such acquisition or ownership and (ii) cause such asset to
be subjected to a Lien (subject to any Permitted Liens) securing the Obligations
and take, and cause the Subsidiary Loan Parties to take, such actions as shall
be required by this Agreement or any Security Document reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in clause (a) of this Section 5.10, all at the expense of the Loan
Parties, subject to clause (g) below.

(c) (i) Grant and cause each of the Subsidiary Loan Parties to grant to the
Collateral Agent security interests in, and mortgages on, any Material Real
Property of the Borrower or such Subsidiary Loan Parties, as applicable, that
are not Mortgaged Property as of the Closing Date, to the extent acquired after
the Closing Date, within 90 days after such acquisition (or such later date as
the Collateral Agent may agree in its reasonable discretion) pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and the Borrower (each, an “Additional Mortgage”), which security interest
and mortgage shall constitute valid and enforceable Liens subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) record or
file, and cause each such Subsidiary to record or file, the Additional Mortgage
and instruments related thereto in such manner and in such places as is required
by law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent (for the benefit of the Secured Parties) required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges required to be paid in
connection with such recording or filing, in each case subject to clause
(g) below, and (iii) deliver to the Collateral Agent an updated Schedule 1.01(B)
reflecting such additional Mortgaged Properties. Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall cause the requirements set forth in clauses (f) and (g) of the definition
of “Collateral and Guarantee Requirement” to be satisfied with respect to such
Material Real Property.

(d) If any additional direct or indirect Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary or any Excluded Subsidiary
ceasing to be an Excluded Subsidiary being deemed to constitute the acquisition
of a Subsidiary) and if such Subsidiary is a Subsidiary Loan Party, within 15
Business Days after the date such Subsidiary is formed or acquired (or such
longer period as the Administrative Agent shall agree), notify the Collateral
Agent thereof and, within twenty (20) Business Days after the date such
Subsidiary is formed or acquired or such longer period as the Administrative
Agent shall agree (or, with respect to clauses (f), (g) and (h) of the
definition of “Collateral and Guarantee Requirement”, within 90 days after such
formation or acquisition or such longer period as set forth therein or as the
Administrative Agent may agree in its reasonable discretion, as applicable),
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party, subject to clause
(g) below.

(e) If any additional Foreign Subsidiary of the Borrower is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a “first tier” Foreign
Subsidiary of a Loan Party, within 15 Business Days after the date such Foreign
Subsidiary is formed or acquired (or such longer period as the Administrative
Agent may agree in its reasonable discretion), notify the Collateral Agent
thereof and, within 50 Business Days after the date such Foreign Subsidiary is
formed or acquired or such longer period as the Collateral Agent shall agree,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
any Equity Interest in such Foreign Subsidiary owned by or on behalf of any Loan
Party, subject to clause (g) below.

 

101



--------------------------------------------------------------------------------

(f) Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s organizational
identification number, (D) in any Loan Party’s jurisdiction of organization or
(E) in the location of the chief executive office of any Loan Party that is not
a registered organization; provided, that the applicable Loan Party shall not
effect or permit any such change unless all filings have been made, or will have
been made within 30 days following such change (or such longer period as the
Collateral Agent may agree in its reasonable discretion), under the Uniform
Commercial Code that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral in which a security interest may be perfected by
such filing, for the benefit of the Secured Parties, with the same priority as
immediately prior to such change.

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other provisions of the Loan Documents with respect to
Collateral need not be satisfied with respect to any of the following
(collectively, the “Excluded Property”): (i) any Real Property other than
Material Real Property, (ii) motor vehicles and other assets subject to
certificates of title and letter of credit rights (in each case, other than to
the extent a Lien on such assets or such rights can be perfected by filing a
UCC-1) and commercial tort claims with a value of less than $3,000,000,
(iii) pledges and security interests prohibited by applicable Requirements of
Law (including any Gaming Law) or enforceable contractual obligation not in
violation of Section 6.09(c) binding on the assets that existed at the time of
the acquisition thereof and was not created or made binding on the assets in
contemplation of or in connection with the acquisition of such assets (except in
the case of assets (A) owned on the Closing Date or (B) acquired after the
Closing Date with Indebtedness of the type permitted pursuant to clauses (i) or
(j) of Section 6.01) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code), (iv) assets to the extent a
security interest in such assets could reasonably be expected to result in
material adverse tax consequences as determined in writing in good faith by the
Borrower, (v) any lease, license or other agreement to the extent that a grant
of a security interest therein would violate or invalidate such lease, license
or agreement or create a right of termination in favor of any other party
thereto (other than the Borrower or any Guarantor) after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code, (vi) those assets as to which the Administrative Agent and the Borrower
reasonably agree that the cost or other consequence of obtaining or perfecting
such a security interest or perfection thereof are excessive in relation to the
value afforded thereby, (vii) any governmental licenses (including gaming
licenses) or state or local franchises, charters and authorizations, to the
extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code, (viii) pending United States “intent-to-use” trademark applications for
which a verified statement of use or an amendment to allege use has not been
filed with and accepted by the United States Patent and Trademark Office,
(ix) other customary exclusions under applicable local law or in applicable
local jurisdictions set forth in the Security Documents, (x) assets subject to
Liens securing Permitted Receivables Financings, (xi) any Excluded Securities,
(xii) any Third Party Funds and (xiii) all assets of Holdings other than Equity
Interests in the Borrower directly held by Holdings and pledged pursuant to the
Holdings Guarantee and Pledge Agreement; provided, that the Borrower may in its
sole discretion elect to exclude any property from the definition of Excluded
Property. Notwithstanding anything herein to the contrary, (A) the
Administrative Agent may grant extensions of time or waiver of requirement for
the creation or perfection of security interests in or the obtaining of
insurance (including title insurance) or surveys with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot be accomplished without undue effort or expense
by the time or times at which it would otherwise be required by this Agreement
or the other Loan Documents, (B) no control agreement or control, lockbox or
similar arrangement shall be required with respect to any deposit accounts,
securities accounts or commodities accounts, (C) no foreign-law governed
security documents

 

102



--------------------------------------------------------------------------------

shall be required, (D) Liens required to be granted from time to time pursuant
to, or any other requirements of, the Collateral and Guarantee Requirement and
the Security Documents shall be subject to exceptions and limitations set forth
in the Security Documents and, to the extent appropriate in the applicable
jurisdiction, as otherwise agreed between the Administrative Agent and the
Borrower and (E), to the extent any Mortgaged Property is located in a
jurisdiction with mortgage recording or similar tax, the amount secured by the
Security Document with respect to such Mortgaged Property shall be limited to
the fair market value of such Mortgaged Property as determined in good faith by
the Borrower (subject to any applicable laws in the relevant jurisdiction or
such lesser amount agreed to by the Administrative Agent).

(h) Take all actions reasonably necessary to satisfy the items described on
Schedule 5.10 within the applicable period of time specified in such Schedule
(or such longer period as the Administrative Agent may agree in its reasonable
discretion).

Section 5.11 Rating. Exercise commercially reasonable efforts to maintain
ratings from each of Moody’s and S&P for the Term B Loans.

Section 5.12 Compliance with the USA Patriot Act, Anti-Corruption Laws and
Sanctions Laws. Comply in all material respects with the USA PATRIOT Act, the
United States Foreign Corrupt Practices Act of 1977 and all applicable sanctions
laws and regulations administered by OFAC.

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, the
Borrower will not, and will not permit any of the Subsidiaries to:

Section 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date (provided, that any such
Indebtedness that is (x) not intercompany Indebtedness and (y) in excess of
$2,000,000 shall be set forth on Schedule 6.01) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness (other than intercompany
indebtedness Refinanced with Indebtedness owed to a person not affiliated with
the Borrower or any Subsidiary);

(b) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

(c) Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry practices;

(e) Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to

 

103



--------------------------------------------------------------------------------

Section 6.04 and (ii) Indebtedness owed by any Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated to the Loan Obligations under this
Agreement on subordination terms described in the global intercompany note
substantially in the form of Exhibit J hereto or on other subordination terms
reasonably satisfactory to the Administrative Agent and the Borrower;

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry practices;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services, in
each case incurred the ordinary course of business;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a person
merged or consolidated with the Borrower or any Subsidiary after the Closing
Date and Indebtedness otherwise incurred or assumed by the Borrower or any
Subsidiary in connection with the acquisition of assets or Equity Interests,
where such acquisition, merger or consolidation is not prohibited by this
Agreement (including a Permitted Business Acquisition); provided, that, (x) in
the case of any such Indebtedness secured by Liens on Collateral that rank pari
passu with the Liens on the Collateral securing the Term B Loans, the Net First
Lien Leverage Ratio on a Pro Forma Basis immediately after giving effect to such
acquisition, merger or consolidation, the incurrence of such Indebtedness and
the use of proceeds thereof (but without netting any of the net cash proceeds of
such Indebtedness incurred on such date against the applicable amount of
Consolidated Debt for purposes of such calculation at such time), and any
related transactions is (I) not greater than 4.25 to 1.00 or (II) no greater
than the Net First Lien Leverage Ratio in effect immediately prior thereto and
(y) in the case of any other such Indebtedness, the Total Net Leverage Ratio on
a Pro Forma Basis immediately after giving effect to such acquisition, merger or
consolidation, the incurrence of such Indebtedness and the use of proceeds
thereof (but without netting any of the net cash proceeds of such Indebtedness
incurred on such date against the applicable amount of Consolidated Debt for
purposes of such calculation at such time), and any related transactions is
(I) not greater than 4.75 to 1.00 or (II) no greater than the Total Net Leverage
Ratio in effect immediately prior thereto; provided that (1) the incurrence of
any Indebtedness for borrowed money pursuant to this clause (h)(i) incurred in
contemplation of such acquisition, merger or consolidation (except for any
seller note or other seller financing) shall be subject to the last paragraph of
this Section 6.01 and (2) the aggregate outstanding principal amount of
Indebtedness permitted under this clause (h)(i) incurred by a Subsidiary other
than a Subsidiary Loan Party in contemplation of such acquisition, merger or
consolidation, together with the aggregate principal amount of Indebtedness of a
Subsidiary other than a Subsidiary Loan Party then outstanding pursuant to
Section 6.01(s)(i), shall not exceed the greater of $30,000,000 and 4.25% of
Consolidated Total Assets as at the end of the then most recently ended Test
Period, and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
any such Indebtedness;

(i) (x) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interest of any person owning such
property) permitted under this Agreement in order to finance such acquisition,
lease, construction, repair, replacement or improvement, in an aggregate
principal amount that immediately after giving effect to the incurrence thereof,
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(i)(x), would not exceed (A) the
greater of $30,000,000 and 4.25% of the Consolidated Total Assets as at the end
of the then most recently ended Test Period plus (B) any additional amounts, so
long as immediately after giving effect to the incurrence of such additional
amounts under this clause (B) and the use of proceeds thereof, the Total Net
Leverage Ratio on a Pro Forma Basis is not greater than 4.75 to 1.00, and
(y) any Permitted Refinancing Indebtedness in respect thereof;

 

104



--------------------------------------------------------------------------------

(j) Capitalized Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03 and any Permitted Refinancing Indebtedness in respect thereof;

(k) Indebtedness of the Borrower or any Subsidiary, in an aggregate principal
amount that, immediately after giving effect to the incurrence thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(k), would not exceed the greater of $30,000,000
and 4.25% of the Consolidated Total Assets as at the end of the then most
recently ended Test Period, and any Permitted Refinancing Indebtedness in
respect thereof;

(l) [Reserved];

(m) Guarantees (i) by Holdings, the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan Party
of Indebtedness otherwise permitted hereunder of any Subsidiary that is not a
Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iii) by any Subsidiary that is not a
Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party, and (iv) by the Borrower of Indebtedness of Subsidiaries
that are not Subsidiary Loan Parties incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(t) to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v));
provided, that Guarantees by the Borrower or any Subsidiary Loan Party under
this Section 6.01(m) of any other Indebtedness of a person that is subordinated
to other Indebtedness of such person shall be expressly subordinated to the Loan
Obligations to at least the same extent as such underlying Indebtedness is
subordinated;

(n) Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;

(o) Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry practices;

(p) other Indebtedness or Disqualified Stock of the Borrower or any Subsidiaries
in an aggregate outstanding principal amount or liquidation preference not
greater than 100.0% of the amount of net cash proceeds received by the Borrower
from (x) the issuance or sale of its Qualified Equity Interests or (y) a
contribution to its common equity with the net cash proceeds from the issuance
and sale by Holdings or any Parent Entity of its Qualified Equity Interests or a
contribution to its common equity (in each case of (x) and (y), other than
proceeds from the sale of Equity Interests to, or contributions from, the
Borrower or any of its Subsidiaries and other than Permitted Cure Securities),
to the extent that such net cash proceeds do not increase the Cumulative Credit
and do not constitute Excluded Contributions;

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

105



--------------------------------------------------------------------------------

(r) (i) Indebtedness secured by Liens on the Collateral ranking pari passu with
the Liens on the Collateral securing the Term B Loans so long as (x) at the time
of incurrence thereof, no Default or Event of Default shall have occurred and be
continuing and (y) immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, the Net First Lien Leverage Ratio
on a Pro Forma Basis is not greater than 4.25 to 1.00; provided that, (1) the
net cash proceeds of Indebtedness incurred under this clause (r)(i) at such time
shall not be netted against the applicable amount of Consolidated Debt for
purposes of such calculation of the Net First Lien Leverage Ratio at such time
and (2) the incurrence of any Indebtedness pursuant to this clause (r)(i) shall
be subject to the last paragraph of this Section 6.01 and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

(s) (i) other Indebtedness so long as (x) at the time of incurrence thereof, no
Default or Event of Default shall have occurred and be continuing,
(y) immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, the Total Net Leverage Ratio on a Pro Forma Basis
is not greater than 4.75 to 1.00 and (z) the aggregate principal amount of
Indebtedness permitted under this clause (s)(i) incurred by a Subsidiary other
than a Subsidiary Loan Party, together with the aggregate principal amount of
Indebtedness of a Subsidiary other than a Subsidiary Loan Party then outstanding
pursuant to Section 6.01(h)(i) incurred in contemplation of an acquisition,
merger or consolidation, shall not exceed the greater of $30,000,000 and 4.25%
of Consolidated Total Assets as at the end of the then most recently ended Test
Period; provided that, (1) the net cash proceeds of Indebtedness incurred under
this clause (s)(i) at such time shall not be netted against the applicable
amount of Consolidated Debt for purposes of such calculation of the Total Net
Leverage Ratio at such time and (2) the incurrence of any Indebtedness pursuant
to this clause (s)(i) shall be subject to the last paragraph of this
Section 6.01 and (ii) any Permitted Refinancing Indebtedness in respect thereof;

(t) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(t), would not
exceed the greater of $30,000,000 and 4.25% of the Consolidated Total Assets as
at the end of the then most recently ended Test Period, and any Permitted
Refinancing Indebtedness in respect thereof;

(u) Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedging
Agreements.

(v) Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the Borrower (or, to the extent such work is done for
the Borrower or its Subsidiaries, any direct or indirect parent thereof) or any
Subsidiary incurred in the ordinary course of business;

(w) Indebtedness in connection with Permitted Receivables Financings;

(x) obligations in respect of Cash Management Agreements;

(y) Refinancing Notes and any Permitted Refinancing Indebtedness incurred in
respect thereof;

(z) (i) Indebtedness in an aggregate principal amount outstanding not to exceed
at the time of incurrence the Incremental Amount available at such time;
provided, that (1) there shall be no obligor in respect of any such Indebtedness
that is not a Loan Party and (2) the incurrence of any Indebtedness pursuant to
this clause (z)(i) shall be subject to the last paragraph of this Section 6.01
and (ii) any Permitted Refinancing Indebtedness in respect thereof;

 

106



--------------------------------------------------------------------------------

(aa) Guarantees of Indebtedness under ordinary course customer financing lines
or credit;

(bb) Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures in an aggregate principal amount that,
immediately after giving effect to the incurrence thereof, together with the
aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(bb), would not exceed the greater of $30,000,000 and 4.25% of
the Consolidated Total Assets as at the end of the then most recently ended Test
Period, and any Permitted Refinancing Indebtedness in respect thereof;

(cc) Indebtedness issued by the Borrower or any Subsidiary to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of Holdings or
any Parent Entity permitted by Section 6.06;

(dd) Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

(ee) Indebtedness of the Borrower or any Subsidiary to or on behalf of any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower and its Subsidiaries;

(ff) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit; and

(gg) all premium (if any, including tender premiums) expenses, defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses
(a) through (ff) above or refinancings thereof.

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date on which such Indebtedness was incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness); provided,
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (gg) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”) but may be permitted in
part under any

 

107



--------------------------------------------------------------------------------

combination thereof, (B) in the event that an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (gg) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”), the Borrower may, in its
sole discretion, classify or reclassify, or later divide, classify or reclassify
(as if incurred at such later time), such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.01 and at the time of
incurrence, classification or reclassification will be entitled to only include
the amount and type of such item of Indebtedness (or any portion thereof) in one
of the above clauses (or any portion thereof) and such item of Indebtedness (or
any portion thereof) that is pursuant to a dollar denominated basket shall be
treated as having been incurred or existing pursuant to only such clause or
clauses (or any portion thereof) without giving pro forma effect to such item
(or portion thereof) when calculating the amount of Indebtedness that may be
incurred, classified or reclassified pursuant to any other clause (or portion
thereof) that relates to any ratio based basket at such time; provided, that all
Indebtedness outstanding on the Closing Date under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (b) of this
Section 6.01 and (C) in connection with (1) the incurrence of revolving loan
Indebtedness under this Section 6.01 or (2) any commitment relating to the
incurrence of Indebtedness under this Section 6.01 and the granting of any Lien
to secure such Indebtedness, the Borrower or applicable Subsidiary may designate
the incurrence of such Indebtedness and the granting of such Lien therefor as
having occurred on the date of first incurrence of such revolving loan
Indebtedness or commitment (such date, the “Deemed Date”), and any related
subsequent actual incurrence and the granting of such Lien therefor will be
deemed for purposes of this Section 6.01 and Section 6.02 of this Agreement to
have been incurred or granted on such Deemed Date, including, without
limitation, for purposes of calculating usage of any baskets hereunder (if
applicable), the Net First Lien Leverage Ratio, the Total Net Leverage Ratio and
EBITDA (and all such calculations, without duplication, on the Deemed Date and
on any subsequent date until such commitment is funded or terminated or such
election is rescinded without the incurrence thereby shall be made on a Pro
Forma Basis after giving effect to the deemed incurrence, the granting of any
Lien therefor and related transactions in connection therewith). In addition,
with respect to any Indebtedness that was permitted to be incurred hereunder on
the date of such incurrence, any Increased Amount of such Indebtedness shall
also be permitted hereunder after the date of such incurrence.

With respect to any term Indebtedness for borrowed money incurred under
Section 6.01(h)(i) (to the extent set forth therein), 6.01(r)(i), 6.01(s)(i) or
6.01(z)(i), (A) the stated maturity date of such Indebtedness shall be no
earlier than the Term B Facility Maturity Date as in effect at the time such
Indebtedness is incurred and (B) the Weighted Average Life to Maturity of such
Indebtedness shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term B Loans in effect at the time such Indebtedness is
incurred.

Section 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrower or any Subsidiary at the time owned by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively,
“Permitted Liens”):

(a) Liens on property or assets of the Borrower and the Subsidiaries existing on
the Closing Date (or created following the Closing Date pursuant to agreements
in existence on the Closing Date requiring the creation of such Liens) and, to
the extent securing Indebtedness in an aggregate principal amount in excess of
$2,000,000, set forth on Schedule 6.02(a) and any modifications, replacements,
renewals or extensions thereof; provided, that such Liens shall secure only
those obligations that they secure on the Closing Date (and any Permitted
Refinancing Indebtedness in respect of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any Subsidiary other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien, and
(B) proceeds and products thereof;

(b) any Lien created under the Loan Documents (including Liens created under the
Security Documents securing obligations in respect of Secured Hedge Agreements
and Secured Cash Management Agreements) or permitted in respect of any Mortgaged
Property by the terms of the applicable Mortgage;

 

108



--------------------------------------------------------------------------------

(c) any Lien on any property or asset of the Borrower or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided, that (i) in the case of Liens that do not extend to the Collateral,
such Lien does not apply to any other property or assets of the Borrower or any
of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset and accessions and additions thereto and
proceeds and products thereof (other than after-acquired property required to be
subjected to such Lien pursuant to the terms of such Indebtedness (and
refinancings thereof), it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) in the case of Liens on the Collateral
that are (or are intended to be) junior in priority to the Liens securing the
Term B Loans, such Liens shall be subject to a Permitted Junior Intercreditor
Agreement and (iii) in the case of Liens on the Collateral that are (or are
intended to be) pari passu with the Liens on the Collateral securing the Term B
Loans, such Liens shall be subject to a Permitted Pari Passu Intercreditor
Agreement;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in compliance with
Section 5.03;

(e) Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, supplier’s, construction or other like
Liens, securing obligations that are not overdue by more than 30 days or that
are being contested in good faith by appropriate proceedings and in respect of
which, if applicable, the Borrower or any Subsidiary shall have set aside on its
books reserves in accordance with GAAP;

(f) (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

(g) deposits and other Liens incurred in the ordinary course of business to
secure the performance of bids, trade contracts (other than for Indebtedness),
leases (other than Capitalized Lease Obligations), statutory obligations, surety
and appeal bonds, performance and return of money bonds, bids, leases,
government contracts, trade contracts, agreements with utilities, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof), in each case, incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning restrictions, easements, survey exceptions, trackage rights, leases
(other than Capitalized Lease Obligations), licenses, special assessments,
rights-of-way, covenants, conditions, restrictions and declarations on or with
respect to the use of Real Property, servicing agreements, development
agreements, site plan agreements and other similar encumbrances incurred in the
ordinary course of business and title defects or irregularities that are of a
minor nature and that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any
Subsidiary;

(i) Liens securing Indebtedness permitted by Section 6.01(i); provided, that
such Liens do not apply to any property or assets of the Borrower or any
Subsidiary other than the property or assets acquired, leased, constructed,
replaced, repaired or improved with such Indebtedness (or the Indebtedness
Refinanced thereby), and accessions and additions thereto, proceeds and products
thereof and customary security deposits; provided, further, that individual

 

109



--------------------------------------------------------------------------------

financings provided by one lender may be cross-collateralized to other
financings provided by such lender (and its Affiliates) (it being understood
that with respect to any Liens on the Collateral being incurred under this
clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were secured on a
basis junior to the Liens securing the Loan Obligations, then any Liens on such
Collateral being incurred under this clause (i) to secure Permitted Refinancing
Indebtedness shall also be secured on a basis junior to the Liens securing the
Loan Obligations);

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions and additions thereto or proceeds
and products thereof and related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by the title insurance policies delivered on (with respect
to all Mortgages delivered on the Closing Date) or subsequent to the Closing
Date and pursuant to Section 5.10 or Schedule 5.10 and any replacement,
extension or renewal of any such Lien; provided, that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;
provided, further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;

(m) any interest or title of a lessor or sublessor under any leases or subleases
entered into by the Borrower or any Subsidiary in the ordinary course of
business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks and other financial
institutions not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposits, sweep accounts, reserve accounts or similar
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, including with respect to credit card charge-backs
and similar obligations, or (iii) relating to purchase orders and other
agreements entered into with customers, suppliers or service providers of the
Borrower or any Subsidiary in the ordinary course of business;

(o) Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, (ii) attaching
to commodity trading accounts or other commodity brokerage accounts incurred in
the ordinary course of business, (iii) encumbering reasonable customary initial
deposits and margin deposits and similar Liens attaching to brokerage accounts
incurred in the ordinary course of business and not for speculative purposes or
(iv) in respect of Third Party Funds;

(p) Liens securing obligations in respect of trade-related letters of credit,
bankers’ acceptances or similar obligations permitted under Section 6.01(f), (k)
or (o) and covering the property (or the documents of title in respect of such
property) financed by such letters of credit, bankers’ acceptances or similar
obligations and the proceeds and products thereof;

(q) leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property) granted to others in the ordinary course of business not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

110



--------------------------------------------------------------------------------

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

(t) (i) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01 and (ii) Liens with respect to property or assets
of any person securing Indebtedness permitted under Section 6.01(bb) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (t)(ii) to secure Permitted Refinancing Indebtedness, if Liens on
the Collateral securing the Indebtedness being Refinanced (if any) were secured
on a basis junior to the Liens securing the Term B Loans, then any Liens on such
Collateral being incurred under this clause (t)(ii) to secure Permitted
Refinancing Indebtedness shall also be secured on a basis junior to the Liens
securing the Term B Loans);

(u) Liens on any amounts held by a trustee under any indenture or other debt
agreement issued in escrow pursuant to customary escrow arrangements pending the
release thereof, or under any indenture or other debt agreement pursuant to
customary discharge, redemption or defeasance provisions;

(v) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(w) agreements to subordinate any interest of the Borrower or any Subsidiary in
any accounts receivable or other proceeds arising from inventory consigned by
the Borrower or any of their Subsidiaries pursuant to an agreement entered into
in the ordinary course of business;

(x) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or other obligations not constituting
Indebtedness;

(y) Liens on Equity Interests in joint ventures (i) securing obligations of such
joint venture or (ii) pursuant to the relevant joint venture agreement or
arrangement;

(z) Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

(aa) Liens in respect of Permitted Receivables Financings that extend only to
the Receivables Assets subject thereto;

(bb) Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;

(cc) in the case of Real Property that constitutes a leasehold interest, any
Lien to which the fee simple interest (or any superior leasehold interest) is
subject;

(dd) Liens securing Indebtedness or other obligation (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Subsidiary Loan Party and (ii) of any
Subsidiary that is not Loan Party in favor of any Subsidiary that is not a Loan
Party;

(ee) Liens on not more than $5,000,000 of deposits securing Hedging Agreements
entered into for non-speculative purposes;

(ff) Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

 

111



--------------------------------------------------------------------------------

(gg) Liens on Collateral that are junior to the Liens securing the Term B Loans,
so long as such junior Liens are subject to a Permitted Junior Intercreditor
Agreement;

(hh) Liens on Collateral that are pari passu with the Liens securing the Term B
Loans, so long as (i) immediately after giving effect to the incurrence of the
Indebtedness secured by such pari passu Liens and the use of proceeds thereof
(but without netting any of the net cash proceeds of such Indebtedness incurred
on such date against the applicable amount of Consolidated Debt for purposes of
such calculation on such date), the Net First Lien Leverage Ratio on a Pro Forma
Basis is not greater than 4.25 to 1.00 and (ii) such pari passu Liens are
subject to a Permitted Pari Passu Intercreditor Agreement; provided, that, if
any pari passu Liens pursuant to this clause (hh) secure Indebtedness that is in
the form of term loans (other than High Yield-Style Loans) (any such
Indebtedness secured by such pari passu Liens, a “Pari Term Loan”), then such
Pari Term Loans shall be subject to the last paragraph of this Section 6.02;

(ii) Liens on Collateral that are pari passu with the Liens securing the Term B
Loans, so long as such pari passu Liens (i) secure Indebtedness permitted by
Section 6.01(b), 6.01(h), 6.01(r), 6.01(y) or 6.01(z) and (ii) are subject to a
Permitted Pari Passu Intercreditor Agreement; provided, that, if any pari passu
Liens pursuant to this clause (ii) secure Indebtedness that is in the form of a
Pari Term Loan incurred pursuant to Section 6.01(r) or Section 6.01(z), then
such Pari Term Loans shall be subject to the last paragraph of this
Section 6.02;

(jj) [Reserved];

(kk) Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred under this clause (kk), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were secured on a basis
junior to the Liens securing the Term B Loans, then such Liens on such
Collateral being incurred under this clause (kk) shall also be secured on a
basis junior to the Liens securing the Term B Loans, (w) with respect to any
Liens on the Collateral being incurred under this clause (kk), if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were secured on a
basis pari passu with the Liens securing the Term B Loans, then such Liens on
such Collateral being incurred under this clause (kk) may also be secured on a
basis pari passu with the Liens securing the Term B Loans, so long as such Liens
are subject to a Permitted Pari Passu Intercreditor Agreement, (x) (other than
Liens contemplated by the foregoing clauses (v) and (w)) such new Lien shall be
limited to all or part of the same type of property that secured the original
Lien (plus improvements on and accessions to such property, proceeds and
products thereof, customary security deposits and any other assets pursuant to
after-acquired property clauses to the extent such assets secured (or would have
secured) the Indebtedness being Refinanced), (y) the Indebtedness secured by
such Lien at such time is not increased to any amount greater than the sum of
(A) the outstanding principal amount (or accreted value, if applicable) or, if
greater, committed amount of the applicable Indebtedness at the time the
original Lien became a Lien permitted hereunder, (B) unpaid accrued interest and
premium (including tender premiums) and (C) an amount necessary to pay any
associated underwriting discounts, defeasance costs, fees, commissions and
expenses, and (z) on the date of the incurrence of the Indebtedness secured by
such Liens, the grantors of any such Liens shall be no different from the
grantors of the Liens securing the Indebtedness being Refinanced or grantors
that would have been obligated to secure such Indebtedness or a Loan Party;

(ll) other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence of such Liens, would not
exceed the greater of $30,000,000 and 4.25% of the Consolidated Total Assets as
at the end of the then most recently ended Test Period; and

 

112



--------------------------------------------------------------------------------

(mm) Liens on property of, or on Equity Interests or Indebtedness of, any person
existing at the time (A) such person becomes a Subsidiary of the Borrower or
(B) such person or property is acquired by the Borrower or any Subsidiary;
provided that (i) such Liens do not extend to any other assets of the Borrower
or any Subsidiary (other than accessions and additions thereto and proceeds or
products thereof and other than after-acquired property) and (ii) such Liens
secure only those obligations which they secure on the date such person becomes
a Subsidiary or the date of such acquisition (and any extensions, renewals,
replacements or refinancings thereof).

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (mm) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(mm), the Borrower may, in its sole discretion, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.02 and at the time of incurrence, classification or
reclassification will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses (or any portion thereof) and such Lien securing such
item of Indebtedness (or any portion thereof) will be treated as being incurred
or existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or any portion thereof) when
calculating the amount of Liens or Indebtedness that may be incurred, classified
or reclassified pursuant to any other clause (or any portion thereof) at such
time. In addition, with respect to any revolving loan Indebtedness or commitment
to incur Indebtedness that is designated to be incurred on any Deemed Date
pursuant to clause (C) of the third paragraph of Section 6.01, any Lien that
does or that shall secure such Indebtedness may also be designated by the
Borrower or any Subsidiary to be incurred on such Deemed Date and, in such
event, any related subsequent actual incurrence of such Lien shall be deemed for
purposes of Section 6.01 and 6.02 of this Agreement, without duplication, to be
incurred on such prior date (and on any subsequent date until such commitment is
funded or terminated or such election is rescinded), including for purposes of
calculating usage of any Permitted Lien. In addition, with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any Increased Amount of such Indebtedness.

With respect to any Pari Term Loans secured by Liens referred to in the proviso
to Section 6.02(hh) or Section 6.02(ii), if the All-in Yield in respect of such
Pari Term Loans exceeds the All-in Yield in respect of the Term B Loans on the
Closing Date (such difference, the “Pari Yield Differential”) by more than
0.50%, then the Applicable Margin (or “LIBOR floor” as provided in the following
proviso) applicable to the Term B Loans made on the Closing Date and the
Effective Date shall be increased such that after giving effect to such
increase, the Pari Yield Differential shall not exceed 0.50%; provided, that, to
the extent any portion of the Pari Yield Differential is attributable to a
higher “LIBOR floor” being applicable to such Pari Term Loans, such floor shall
only be included in the calculation of the Pari Yield Differential to the extent
such floor is greater than the Adjusted LIBO Rate in effect for an Interest
Period of three months’ duration at such time, and, with respect to such excess,
the “LIBOR floor” applicable to such outstanding Term B Loans shall be increased
to an amount not to exceed the “LIBOR floor” applicable to such Pari Term Loans
prior to any increase in the Applicable Margin applicable to such Term B Loans
then outstanding.

Section 6.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to (i) Excluded Property, (ii) property owned by

 

113



--------------------------------------------------------------------------------

the Borrower or any Subsidiary Loan Party that is acquired after the Closing
Date so long as such Sale and Lease-Back Transaction is consummated within 180
days of the acquisition of such property or (iii) property owned by any
Subsidiary that is not a Loan Party regardless of when such property was
acquired, and (b) with respect to any other property owned by the Borrower or
any Subsidiary Loan Party, (x) if at the time the lease in connection therewith
is entered into, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (y) with respect to any such Sale and
Lease-Back Transaction pursuant to this clause (b) with aggregate Net Proceeds
in excess of $5,000,000, the Borrower or the applicable Subsidiary Loan Party
shall receive at least fair market value (as determined in good faith by the
Borrower) or, if not for fair market value, the shortfall is permitted as an
Investment under Section 6.04, and (z) the Net Proceeds therefrom are used to
prepay the Term Loans to the extent required by Section 2.11(b).

Section 6.04 Investments, Loans and Advances. (i) Purchase or acquire (including
pursuant to any merger with a person that is not a Wholly Owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person (other than
loans or advances in respect of (A) intercompany current liabilities incurred in
connection with the cash management operations of the Borrower and the
Subsidiaries and (B) intercompany loans, advances or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-overs or extensions of terms) and
made in the ordinary course of business or consistent with industry practices),
or (iii) purchase or otherwise acquire, in one transaction or a series of
related transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

(a) the Transactions;

(b) (i) Investments by the Borrower or any Subsidiary in the Equity Interests of
the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or any
Subsidiary to the Borrower or any Subsidiary; and (iii) Guarantees by the
Borrower or any Subsidiary of Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary; provided, that as at any date of determination, the
aggregate outstanding amount of (A) Investments (valued at the time of the
making thereof and without giving effect to any write-downs or write-offs
thereof) made after the Closing Date by the Loan Parties pursuant to
subclause (i) in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net
outstanding intercompany loans made after the Closing Date by the Loan Parties
to Subsidiaries that are not Subsidiary Loan Parties pursuant to subclause (ii),
plus (C) outstanding Guarantees by the Loan Parties of Indebtedness after the
Closing Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
subclause (iii) shall not exceed the sum of (X) the greater of (1) $30,000,000
and (2) 4.25% of the Consolidated Total Assets as at the end of the then most
recently ended Test Period plus (Y) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment;

(c) Permitted Investments and Investments that were Permitted Investments when
made;

(d) Investments arising out of the receipt by the Borrower or any Subsidiary of
non-cash consideration for the Disposition of assets permitted under
Section 6.05;

(e) loans and advances to officers, directors, employees or consultants of the
Borrower or any Subsidiary (i) in the ordinary course of business not to exceed
the greater of $5,000,000 and 1.25% of the Consolidated Total Assets as at the
end of the then most recently ended Test Period in the aggregate at any time
outstanding (calculated without regard to write-downs or write-offs thereof),
(ii) in respect of payroll payments and expenses in the ordinary course of
business and (iii) in connection with such person’s purchase of Equity Interests
of Holdings (or any Parent Entity) solely to the extent that the amount of such
loans and advances shall be contributed to the Borrower in cash as common
equity;

 

114



--------------------------------------------------------------------------------

(f) (i) accounts receivable, security deposits and prepayments arising, trade
credit granted and Customer Development Agreements (and Customer Notes issued
thereunder) (x) entered into in the ordinary course of business or (y) limited
to an amount not to exceed $5,000,000 outstanding at any one time and (ii) any
assets or securities received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss and any prepayments and other credits to
suppliers made in the ordinary course of business;

(g) Hedging Agreements entered into for non-speculative purposes;

(h) Investments existing on, or contractually committed as of, the Closing Date
consisting of intercompany loans or as set forth on Schedule 6.04 and any
extensions, renewals or reinvestments thereof, so long as the aggregate amount
of all Investments pursuant to this clause (h) is not increased at any time
above the amount of such Investment existing or committed on the Closing Date
(other than pursuant to an increase as required by the terms of any such
Investment as in existence on the Closing Date);

(i) Investments resulting from pledges and deposits under Sections 6.02(f), (g),
(o), (r), (s), (ee) and (ll);

(j) other Investments by the Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed the sum of
(X) the greater of $30,000,000 and 4.25% of the Consolidated Total Assets as at
the end of the then most recently ended Test Period, plus (Y) so long as no
Event of Default shall have occurred and be continuing, any portion of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this Section 6.04(j)(Y) which such election shall (unless such Investment is
made pursuant to clause (a) of the definition of “Cumulative Credit”) be set
forth in a written notice of a Responsible Officer thereof, which notice shall
set forth calculations in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied, and plus (Z) an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of any such Investment
pursuant to clause (X); provided, that if any Investment pursuant to this
Section 6.04(j) is made in any person that was not a Subsidiary on the date on
which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(j);

(k) Investments constituting Permitted Business Acquisitions;

(l) intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);

(m) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower or a Subsidiary as a result of a
foreclosure by the Borrower or any of the Subsidiaries with respect to any
secured Investments or other transfer of title with respect to any secured
Investment in default;

(n) Investments of a Subsidiary acquired after the Closing Date or of a person
merged into the Borrower or merged into or consolidated with a Subsidiary after
the Closing Date, in each case, (i) to the extent such acquisition, merger or
consolidation is permitted under this Section 6.04, (ii) in the case of any
acquisition, merger or consolidation, in accordance with Section 6.05 and
(iii) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

115



--------------------------------------------------------------------------------

(o) acquisitions by the Borrower of obligations of one or more officers or other
employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

(p) Guarantees by the Borrower or any Subsidiary of operating leases (other than
Capitalized Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;

(q) Investments to the extent that payment for such Investments is made with
Equity Interests of the Borrower, Holdings or any Parent Entity; provided, that
the issuance of such Equity Interests are not included in any determination of
the Cumulative Credit;

(r) [Reserved];

(s) Investments consisting of Restricted Payments permitted under Section 6.06;

(t) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(u) Investments in Subsidiaries that are not Loan Parties after giving effect to
the applicable Investments in an aggregate outstanding amount (valued at the
time of the making thereof and without giving effect to any write-downs or
write-offs thereof) not to exceed the sum of (x) the greater of $30,000,000 and
4.25% of the Consolidated Total Assets as at the end of the then most recently
ended Test Period in the aggregate plus (y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
Investments theretofore made pursuant to this Section 6.04(u);

(v) Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to this Section 6.04);

(w) advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the Borrower or such
Subsidiary;

(x) Investments by the Borrower and its Subsidiaries, including loans to any
direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided, that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

(y) Investments consisting of Receivable Assets or arising as a result of
Permitted Receivables Financings;

(z) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing or other arrangements with other persons;

 

116



--------------------------------------------------------------------------------

(aa) to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business;

(bb) Investments received substantially contemporaneously in exchange for Equity
Interests of the Borrower, Holdings or any Parent Entity; provided, that the
issuance of such Equity Interests are not included in any determination of the
Cumulative Credit;

(cc) Guarantees of Indebtedness in respect of ordinary course customer financing
lines of credit;

(dd) Investments in joint ventures in an aggregate outstanding amount (valued at
the time of the making thereof, and without giving effect to any write downs or
write offs thereof) not to exceed the sum of (X) the greater of $30,000,000 and
4.25% of the Consolidated Total Assets as at the end of the then most recently
ended Test Period plus (Y) an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received in respect of any such Investment;
provided, that if any Investment pursuant to this clause (dd) is made in any
person that was not a Subsidiary on the date on which such Investment was made
but becomes a Subsidiary thereafter, then such Investment may, at the option of
the Borrower, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
(to the extent permitted by the proviso thereto in the case of any Subsidiary
that is not a Loan Party) and not in reliance on this Section 6.04(dd); and

(ee) Investments in Similar Businesses in an aggregate outstanding amount
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) not to exceed the sum of (X) the greater of
$30,000,000 and 5% of the Consolidated Total Assets as at the end of the then
most recently ended Test Period plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided, that if any Investment pursuant to this
clause (ee) is made in any person that was not a Subsidiary on the date on which
such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) (to the extent permitted by the proviso
thereto in the case of any Subsidiary that is not a Loan Party) and not in
reliance on this Section 6.04(ee).

The amount of Investments that may be made at any time pursuant to
Section 6.04(b), 6.04(j) or 6.04(ee) (such Sections, the “Related Sections”)
may, at the election of the Borrower, be increased by the amount of Investments
that could be made at such time under the other Related Section; provided, that
the amount of each such increase in respect of one Related Section shall be
treated as having been used under the other Related Section.

Any Investment in any person other than the Borrower or a Subsidiary Loan Party
that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above. The
amount of any Investment made other than in the form of cash or cash equivalents
shall be the fair market value thereof (as determined by the Borrower in good
faith) valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

Section 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or Dispose of (in one transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), or Dispose of any Equity Interests of any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of related
transactions) all of the assets of any other person or division or line of
business of a person, except that this Section 6.05 shall not prohibit:

 

117



--------------------------------------------------------------------------------

(a) (i) the purchase and Disposition of inventory, or the sale of receivables
pursuant to non-recourse factoring arrangements, or the Disposition of any
Customer Notes, in each case in the ordinary course of business by the Borrower
or any Subsidiary, (ii) the acquisition or lease (pursuant to an operating
lease) of any other asset in the ordinary course of business by the Borrower or
any Subsidiary or, with respect to operating leases, otherwise for fair market
value on market terms (as determined in good faith by the Borrower), (iii) the
Disposition of surplus, obsolete, damaged or worn out equipment or other
property in the ordinary course of business by the Borrower or any Subsidiary or
(iv) the Disposition of Permitted Investments in the ordinary course of
business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger or consolidation of any Subsidiary with or into the Borrower in a
transaction in which the Borrower is the survivor, (ii) the merger or
consolidation of any Subsidiary with or into any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is or becomes a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the Borrower or a Subsidiary Loan Party receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party with or into
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary if the Borrower
determines in good faith that such liquidation, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) any Subsidiary may merge or consolidate with any other person
in order to effect an Investment permitted pursuant to Section 6.04 so long as
the continuing or surviving person shall be a Subsidiary (unless otherwise
permitted by Section 6.04), which shall be a Loan Party if the merging or
consolidating Subsidiary was a Loan Party and which together with each of its
Subsidiaries shall have complied with the requirements of Section 5.10;

(c) Dispositions to the Borrower or a Subsidiary (upon voluntary liquidation or
otherwise); provided, that any Dispositions by a Loan Party to a Subsidiary that
is not a Subsidiary Loan Party in reliance on this clause (c) shall be made in
compliance with Section 6.07;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Permitted Liens, and Restricted
Payments permitted by Section 6.06;

(f) Dispositions of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;

(g) other Dispositions of assets; provided, that the Net Proceeds thereof, if
any, are applied in accordance with Section 2.11(b);

(h) Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving the
Borrower, the Borrower is the surviving corporation;

(i) leases, licenses or subleases or sublicenses any real or personal property
in the ordinary course of business;

 

118



--------------------------------------------------------------------------------

(j) Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the Borrower and its Subsidiaries determined in good faith business
judgment of the management of the Borrower to be no longer useful or necessary
in the operation of the business of the Borrower or any of the Subsidiaries;

(k) acquisitions and purchases made with the proceeds of any Asset Sale pursuant
to the first proviso of clause (a) of the definition of “Net Proceeds”;

(l) the purchase and Disposition (including by capital contribution) of
Receivables Assets including pursuant to Permitted Receivables Financings; and

(m) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder and (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $5,000,000, the
Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value; provided,
further, that (A) the aggregate gross consideration (including exchange assets,
other non-cash consideration and cash proceeds) of any or all assets exchanged
in reliance upon this clause (m) shall not exceed, in any fiscal year of the
Borrower, the greater of $20,000,000 and 3% of the Consolidated Total Assets as
at the end of the then most recently ended Test Period, (B) no Default or Event
of Default exists or would result therefrom, and (C) the Net Proceeds, if any,
thereof are applied in accordance with Section 2.11(b).

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
Disposition of assets under Section 6.05(d) (to the extent required under
Section 6.03(b)) or Section 6.05(g) shall be permitted unless such Disposition
is for fair market value (as determined in good faith by the Borrower), or if
not for fair market value, the shortfall is permitted as an Investment under
Section 6.04, and (ii) no Disposition of assets under Section 6.05(g) or
Section 6.05(d) (to the extent required under Section 6.03(b)) shall be
permitted unless such Disposition (except to Loan Parties) is for at least 75%
cash consideration; provided, that the provisions of this clause (ii) shall not
apply to any individual transaction or series of related transactions involving
assets with a fair market value (as determined in good faith by the Borrower) of
less than $5,000,000; provided, further, that for purposes of this clause (ii),
each of the following shall be deemed to be cash: (a) the amount of any
liabilities (as shown on the Borrower’s or such Subsidiary’s most recent balance
sheet or in the notes thereto) that are assumed by the transferee of any such
assets or are otherwise cancelled in connection with such transaction, (b) any
notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary from the transferee that are converted by the
Borrower or such Subsidiary into cash within 180 days after receipt thereof (to
the extent of the cash received) and (c) any Designated Non-Cash Consideration
received by the Borrower or any of its Subsidiaries in such Disposition having
an aggregate fair market value (as determined in good faith by the Borrower),
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of $30,000,000 and 4.25% of Consolidated Total Assets as at the end of
the Test Period ended immediately prior to the receipt of such Designated
Non-Cash Consideration (with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value).

Section 6.06 Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of the Borrower’s Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:

 

119



--------------------------------------------------------------------------------

(a) Restricted Payments may be made to the Borrower or any Wholly Owned
Subsidiary of the Borrower (or, in the case of non-Wholly Owned Subsidiaries, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);

(b) Restricted Payments may be made in respect of (i) overhead, legal,
accounting and other professional fees and expenses of Holdings or any Parent
Entity, (ii) fees and expenses related to any public offering or private
placement of Equity Interests or debt securities of Holdings or any Parent
Entity whether or not consummated, (iii) franchise and similar taxes and other
fees and expenses in connection with the maintenance of its (and any Parent
Entity’s) existence and its (or any Parent Entity’s indirect) ownership of the
Borrower, (iv) payments permitted by Section 6.07(b) (other than
Section 6.07(b)(vii)), (v) in respect of any taxable period for which the
Borrower and/or any of its Subsidiaries are members of a consolidated, combined,
affiliated, unitary or similar tax group for U.S. federal and/or applicable
state, local or foreign tax purposes of which a direct or indirect parent of the
Borrower is the common parent, or for which the Borrower is a disregarded entity
for U.S. federal income tax purposes that is wholly owned (directly or
indirectly) by a C corporation for U.S. federal and/or applicable state or local
income tax purposes, distributions to any direct or indirect parent of the
Borrower in an amount not to exceed the amount of any U.S. federal, state, local
or foreign taxes that the Borrower and/or its Subsidiaries, as applicable, would
have paid for such taxable period had the Borrower and/or its Subsidiaries, as
applicable, been a stand-alone corporate taxpayer or a stand-alone corporate
group, and (vi) customary salary, bonus and other benefits payable to, and
indemnities provided on behalf of, officers, directors and employees of Holdings
or any Parent Entity, in each case in order to permit Holdings or any Parent
Entity to make such payments; provided, that in the case of sub-clauses (i) and
(iii), the amount of such Restricted Payments shall not exceed the portion of
any amounts referred to in such sub-clauses (i) and (iii) that are allocable to
the Borrower and its Subsidiaries (which shall be 100% at any time that, as the
case may be, (x) Holdings owns no material assets other than the Equity
Interests in the Borrower and assets incidental to such equity ownership or
(y) any Parent Entity owns directly or indirectly no material assets other than
Equity Interests in Holdings and any Parent Entity and assets incidental to such
equity ownership);

(c) Restricted Payments may be made to Holdings, the proceeds of which are used
to purchase or redeem the Equity Interests of Holdings or any Parent Entity
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees of any Parent
Entity, Holdings, the Borrower or any of the Subsidiaries or by any Plan or any
shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this clause (c) shall not exceed in any fiscal year $4,000,000 (which
shall increase to $8,000,000 subsequent to a Qualified IPO) (plus (x) the amount
of net proceeds contributed to the Borrower that were (x) received by Holdings
or any Parent Entity during such calendar year from sales of Equity Interests of
Holdings or any Parent Entity to directors, consultants, officers or employees
of Holdings, any Parent Entity, the Borrower or any Subsidiary in connection
with permitted employee compensation and incentive arrangements; provided, that
such proceeds are not included in any determination of the Cumulative Credit,
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year, and (z) the amount of any cash bonuses otherwise
payable to members of management, directors or consultants of Holdings, any
Parent Entity, the Borrower or the Subsidiaries in connection with the
Transactions that are foregone in return for the receipt of Equity Interests),
which, if not used in any year, may be carried forward to any subsequent
calendar year; and provided, further, that cancellation of Indebtedness owing to
the Borrower or any Subsidiary from members of management of Holdings, any
Parent Entity, the Borrower or its Subsidiaries in connection with a repurchase
of Equity Interests of Holdings or any Parent Entity will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.06;

 

120



--------------------------------------------------------------------------------

(d) any person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;

(e) Restricted Payments may be made in an aggregate amount equal to a portion of
the Cumulative Credit on the date of such election that the Borrower elects to
apply to this Section 6.06(e), which such election shall (unless such Restricted
Payment is made pursuant to clause (a) of the definition of “Cumulative Credit”)
be set forth in a written notice of a Responsible Officer of the Borrower, which
notice shall set forth calculations in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided, that no Event of Default shall have occurred
and be continuing or would result therefrom and, immediately after giving effect
thereto, the Net First Lien Leverage Ratio on a Pro Forma Basis shall not be
greater than 4.25 to 1.00;

(f) Restricted Payments in connection with the consummation of the Transactions;

(g) Restricted Payments may be made to pay, or to allow Holdings or any Parent
Entity to make payments, in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

(h) after a Qualified IPO, Restricted Payments may be made to pay, or to allow
Holding or any Parent Entity to pay, dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount equal to 6.0%
per annum of the net proceeds received by the Borrower from any public offering
of Equity Interests of the Borrower or any direct or indirect parent of the
Borrower;

(i) Restricted Payments may be made to Holdings or any Parent Entity to finance
any Investment that if made by the Borrower or any Subsidiary directly would be
permitted to be made pursuant to Section 6.04; provided, that (A) such
Restricted Payments shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the Borrower or a Subsidiary or (2) the merger, consolidation
or amalgamation (to the extent permitted in Section 6.05) of the person formed
or acquired into the Borrower or a Subsidiary in order to consummate such
Permitted Business Acquisition or Investment, in each case, in accordance with
the requirements of Section 5.10;

(j) other Restricted Payments, when taken together with any payments or
distributions made pursuant to Section 6.09(b)(i)(F), may be made in an
aggregate amount not to exceed $30,000,000;

(k) [reserved]; or

(l) Restricted Payments made with Excluded Contributions.

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Agreement.

Section 6.07 Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates (other than the Borrower, Holdings, and the Subsidiaries or
any person that becomes a Subsidiary as a result of such transaction) in a

 

121



--------------------------------------------------------------------------------

transaction (or series of related transactions) involving aggregate
consideration in excess of $5,000,000, unless such transaction is (i) otherwise
permitted (or required) under this Agreement or (ii) upon terms that are
substantially no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate, as determined by the Board of Directors of
the Borrower or such Subsidiary in good faith.

(b) The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the board of directors of Holdings or of the Borrower,

(ii) loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

(iii) transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the Borrower or a Subsidiary is the
surviving entity),

(iv) the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or any Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

(v) subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
the Transactions and any transactions pursuant to the Loan Documents and
permitted transactions, agreements and arrangements in existence on the Closing
Date and, to the extent involving aggregate consideration in excess of
$2,000,000, set forth on Schedule 6.07 or any amendment thereto or replacement
thereof or similar arrangement to the extent such amendment, replacement or
arrangement is not adverse to the Lenders when taken as a whole in any material
respect (as determined by the Borrower in good faith),

(vi) (A) any employment agreements entered into by the Borrower or any of the
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,

(vii) Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity), and Investments permitted under Section 6.04,

(viii) any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Collateral Agent (and deliver the relevant certificates or
other instruments (if any) representing such Equity Interests to the Collateral
Agent) on behalf of the Lenders to the extent required by the Holdings Guarantee
and Pledge Agreement,

 

122



--------------------------------------------------------------------------------

(ix) payments by the Borrower or any of the Subsidiaries to the Fund or any Fund
Affiliate made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by the
majority of the Board of Directors of the Borrower, or a majority of the
Disinterested Directors of the Borrower, in good faith,

(x) transactions for the purchase or sale of goods, equipment, products, parts
and services entered into in the ordinary course of business,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate or (ii) such transaction is
fair to the Borrower or such Subsidiary, as applicable, from a financial point
of view,

(xii) subject to subclause (xiv) below, if applicable, the payment of all fees,
expenses, bonuses and awards related to the Transactions, including fees to the
Fund or any Fund Affiliate,

(xiii) transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,

(xiv) any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Fund or any
Fund Affiliate (A) in an aggregate amount in any fiscal year not to exceed the
sum of (1) the greater of $1,000,000 and 3% of EBITDA for such fiscal year, plus
reasonable out of pocket costs and expenses in connection therewith and unpaid
amounts accrued for prior periods; plus (2) any deferred fees (to the extent
such fees were within such amount in clause (A)(1) above originally), plus
(B) 1% of the value of transactions with respect to which the Fund or any Fund
Affiliate provides any transaction, advisory or other services, plus (C) so long
as no Event of Default has occurred and is continuing, in the event of a
Qualified IPO, the present value of all future amounts payable pursuant to any
agreement referred to in clause (A)(1) above in connection with the termination
of such agreement with the Fund and its Fund Affiliates; provided, that if any
such payment pursuant to clause (C) is not permitted to be paid as a result of
an Event of Default, such payment shall accrue and may be payable when no Events
of Default are continuing to the extent that no further Event of Default would
result therefrom,

(xv) the issuance, sale or transfer of Equity Interests of the Borrower,
including in connection with capital contributions by Holdings (or any Parent
Entity) to the Borrower,

(xvi) the issuance of Equity Interests to the management of Holdings, any Parent
Entity, the Borrower or any Subsidiary in connection with the Transactions,

(xvii) payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to a tax sharing agreement or arrangement (whether written
or as a matter of practice) that complies with clause (v) of Section 6.06(b),

(xviii) transactions pursuant to any Permitted Receivables Financing,

(xix) payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of Holdings or the Borrower in good faith, (ii) made in compliance with
applicable law and (iii) otherwise permitted under this Agreement,

 

123



--------------------------------------------------------------------------------

(xx) transactions with customers, clients or suppliers, purchasers or sellers of
goods or services, in each case in the ordinary course of business or otherwise
in compliance with the terms of this Agreement that are fair to the Borrower or
the Subsidiaries,

(xxi) transactions between the Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the Borrower or any direct or
indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,

(xxii) transactions permitted by, and complying with, the provisions of
Section 6.05,

(xxiii) intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrower and the Subsidiaries and not for the
purpose of circumventing any covenant set forth herein, and

(xxiv) Investments by the Fund or a Fund Affiliate in securities of the Borrower
or any of the Subsidiaries so long as (A) the Investment is being offered
generally to other investors on the same or more favorable terms and (B) the
Investment constitutes less than 5.0% of the outstanding issue amount of such
class of securities.

Notwithstanding the foregoing, any portfolio company that is an Affiliate of the
Fund or a Fund Affiliate shall not be considered an Affiliate of the Borrower or
its Subsidiaries with respect to any transaction, so long as such transaction is
in the ordinary course of business.

Section 6.08 Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time to any material respect in any
business or business activity substantially different from any business or
business activity conducted by any of them on the Closing Date or any Similar
Business, and in the case of a Special Purpose Receivables Subsidiary, Permitted
Receivables Financings.

Section 6.09 Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders when taken
as a whole (as determined in good faith by the Borrower), or grant any waiver or
release under or terminate in any manner (if such granting or termination shall
be materially adverse to the Lenders when taken as a whole (as determined in
good faith by the Borrower)), the articles or certificate of incorporation,
by-laws, limited liability company operating agreement, partnership agreement or
other organizational documents of the Borrower or any of the Subsidiary Loan
Parties.

(b) (i) Make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of, or in respect of, principal of or
interest on any Indebtedness that is subordinated in right of payment to the
Term B Loans (“Junior Financing”), or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination in respect of any Junior Financing, except for:

(A) Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;

 

124



--------------------------------------------------------------------------------

(B) payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing (or within one year thereof);

(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by Holdings from the
issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests that are not Disqualified Stock made within eighteen months prior
thereto; provided, that such proceeds are not included in any determination of
the Cumulative Credit;

(D) the conversion of any Junior Financing to Equity Interests of the Borrower,
Holdings or any Parent Entity;

(E) so long as (1) no Event of Default has occurred and is continuing or would
result therefrom and (2) after giving effect to such payments or distributions,
the Net First Lien Leverage Ratio on a Pro Forma Basis is not greater than 4.25
to 1.00, payments or distributions in respect of Junior Financings prior to any
scheduled maturity made, in an aggregate amount, not to exceed a portion of the
Cumulative Credit on the date of such election that the Borrower elects to apply
to this Section 6.09(b)(i)(E) in a written notice of a Responsible Officer
thereof, which notice shall set forth calculations in reasonable detail of the
amount of Cumulative Credit immediately prior to such election and the amount
thereof elected to be so applied; and

(F) other payments and distributions, when taken together with any payments or
distributions made pursuant to Section 6.06(j), in an aggregate amount not to
exceed $30,000,000; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Junior Financing that constitutes Material Indebtedness, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrower) and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrower) or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness”.

(c) Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary that is a Loan Party pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
Indebtedness existing on the Closing Date and set forth on Schedule 6.01, any
Refinancing Notes or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not materially expand
the scope of any such encumbrance or restriction (as determined in good faith by
the Borrower);

(C) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

 

125



--------------------------------------------------------------------------------

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the specific property or assets securing such Indebtedness;

(F) any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement (as
determined in good faith by the Borrower);

(G) customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business;

(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(J) customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;

(K) customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;

(L) customary net worth provisions contained in Real Property leases entered
into by Subsidiaries, so long as the Borrower has determined in good faith that
such net worth provisions would not reasonably be expected to impair the ability
of the Borrower and its Subsidiaries to meet their ongoing obligations;

(M) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;

(N) restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

(O) customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

(P) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(Q) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Receivables Subsidiary; or

(R) any encumbrances or restrictions of the type referred to in
Section 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (A) through (Q) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the

 

126



--------------------------------------------------------------------------------

Borrower, no more restrictive with respect to such dividend, other payment and
Lien restrictions than those contained in the dividend, other payment or Lien
restrictions as contemplated by such provisions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding,
replacement, refinancing or similar arrangement.

Section 6.10 Fiscal Year. In the case of the Borrower, permit its fiscal year to
end on any date other than December 31 without prior notice to the
Administrative Agent.

Section 6.11 Net First Lien Leverage Ratio. Permit the Net First Lien Leverage
Ratio on the last day of any fiscal quarter (beginning with the fiscal quarter
ended on June 30, 2017) to exceed 6.00 to 1.00.

ARTICLE VIA

Holdings Negative Covenants

Holdings (prior to a Qualified IPO) covenants and agrees with each Lender that,
until the Termination Date, unless the Required Lenders shall otherwise consent
in writing, (a) Holdings will not create, incur, assume or permit to exist any
Lien other than (i) Liens created under the Loan Documents and (ii) Liens not
prohibited by Section 6.02 on any of the Equity Interests issued by the Borrower
held by Holdings, (b) Holdings shall do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence;
provided, that so long as no Default has occurred and is continuing or would
result therefrom, Holdings may merge with any other person (and if it is not the
survivor of such merger, the survivor shall assume Holdings’ obligations, as
applicable, under the Loan Documents) and (c) Holdings shall comply with clause
(c) of the definition of “Change in Control.”

ARTICLE VII

Events of Default

Section 7.01 Events of Default. In case of the happening of any of the following
events (each, an “Event of Default”):

(a) any representation or warranty made or deemed made by Holdings, the Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made; provided,
that the failure of any representation or warranty made or deemed made by any
Loan Party (other than the representations and warranties referred to in
clause (i) of Section 4.01(b)) to be true and correct in any material respect on
the Closing Date will not constitute an Event of Default hereunder;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
reimbursement with respect to any L/C Disbursement or in the payment of any Fee
or any other amount (other than an amount referred to in clause (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in, Section 5.01(a), 5.05(a)
or 5.08 or in Article VI;

 

127



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by Holdings
(prior to a Qualified IPO), the Borrower or any of the Subsidiary Loan Parties
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in clauses (b), (c) and (d) above) and such default shall
continue unremedied for a period of 30 days (or 60 days if such default results
solely from the failure of a Subsidiary that is not a Loan Party to duly observe
or perform any such covenant, condition or agreement) after notice thereof from
the Administrative Agent to the Borrower;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Borrower or any of the Subsidiaries shall fail to pay the principal
of any Material Indebtedness at the stated final maturity thereof; provided,
that this clause (f) shall not apply to any secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of the Material Subsidiaries, or of a substantial
part of the property or assets of the Borrower or any Material Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of the
Material Subsidiaries or for a substantial part of the property or assets of the
Borrower or any of the Material Subsidiaries or (iii) the winding-up or
liquidation of the Borrower or any Material Subsidiary (except in a transaction
permitted hereunder); and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (h) above, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

(j) the failure by the Borrower or any Material Subsidiary to pay one or more
final judgments aggregating in excess of $15,000,000 (to the extent not covered
by insurance), which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment;

(k) (i) an ERISA Event or ERISA Events shall have occurred, (ii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (iii) the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, or (iv) the Borrower or any Subsidiary shall

 

128



--------------------------------------------------------------------------------

engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in
clauses (i) through (iv) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or

(l) (i) any Loan Document shall for any reason be asserted in writing by
Holdings (prior to a Qualified IPO), the Borrower or any Subsidiary Loan Party
not to be a legal, valid and binding obligation of any party thereto (other than
in accordance with the terms thereof), (ii) any security interest purported to
be created by any Security Document and to extend to assets that constitute a
material portion of the Collateral shall cease to be, or shall be asserted in
writing by the Borrower or any other Loan Party not to be (other than in
accordance with the terms thereof), a valid and perfected security interest
(perfected as or having the priority required by this Agreement or the relevant
Security Document and subject to such limitations and restrictions as are set
forth herein and therein) in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the limitations of foreign laws, rules and regulations as they
apply to pledges of Equity Interests in Foreign Subsidiaries or the application
thereof, or from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreement and the Holdings Guarantee and Pledge Agreement or to file
Uniform Commercial Code continuation statements or take the actions described on
Schedule 3.04 and except to the extent that such loss is covered by a lender’s
title insurance policy and the Collateral Agent shall be reasonably satisfied
with the credit of such insurer, or (iii) a material portion of the Guarantees
pursuant to the Security Documents by Holdings (prior to a Qualified IPO) or the
Subsidiary Loan Parties guaranteeing the Obligations shall cease to be in full
force and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by Holdings (prior to a Qualified IPO) or any Subsidiary
Loan Party not to be in effect or not to be legal, valid and binding obligations
(other than in accordance with the terms thereof); provided, that no Event of
Default shall occur under this Section 7.01(l) if the Loan Parties cooperate
with the Collateral Agent to replace or perfect such security interest and Lien,
such security interest and Lien is replaced and the rights, powers and
privileges of the Secured Parties are not materially adversely affected by such
replacement;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand Cash
Collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrower described in clause (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

For purposes of clauses (h) and (i) of this Section 7.01, “Material Subsidiary”
shall mean any Subsidiary that would not be an Immaterial Subsidiary under
clause (a) of the definition thereof.

 

129



--------------------------------------------------------------------------------

Section 7.02 Treatment of Certain Payments. Any amount received by the
Administrative Agent or the Collateral Agent from any Loan Party (or from
proceeds of any Collateral) following any acceleration of the Obligations under
this Agreement or any Event of Default with respect to the Borrower under
Section 7.01(h) or (i), in each case that is continuing, shall be applied:
(i) first, to the payment of all reasonable and documented out-of-pocket costs
and expenses and indemnification amounts then due to the Administrative Agent or
the Collateral Agent from the Borrower and all fees owed to them in connection
with the collection or sale or otherwise in connection with this Agreement or
any other Loan Document, including all court costs and reasonable and documented
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent or the Collateral Agent under this Agreement or
any other Loan Document on behalf of any Loan Party and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document in its capacity as
such, (ii) second, towards payment in full of interest and fees then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (iii) third,
towards payment in full of principal of Swingline Loans and unreimbursed L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties, (iv) fourth, towards payment in full
of other Obligations (including Obligations of the Loan Parties owing under or
in respect of any Secured Cash Management Agreement or Secured Hedge Agreement)
then due from the Borrower hereunder, ratably among the parties entitled thereto
in accordance with the amounts of such Obligations then due to such parties and
(v) last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by Requirements of Law.

Section 7.03 Right to Cure. Notwithstanding anything to the contrary contained
in Section 7.01, in the event that the Borrower fails (or, but for the operation
of this Section 7.03, would fail) to comply with the requirements of the
Financial Covenant, from the last day of the applicable fiscal quarter until the
expiration of the 10th Business Day subsequent to the date the certificate
calculating such Financial Covenant is required to be delivered pursuant to
Section 5.04(c), Holdings, the Borrower and any Parent Entity shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of such entities, and in each case, to contribute
any such cash to the capital of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of such cash (the “Cure Amount”), pursuant
to the exercise of the Cure Right, the Financial Covenant shall be recalculated
giving effect to a pro forma adjustment by which EBITDA shall be increased with
respect to such applicable quarter and any four-quarter period that contains
such quarter, solely for the purpose of measuring the Financial Covenant and not
for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided, that (i) in each four consecutive fiscal quarter period there
shall be at least two fiscal quarters in which a Cure Right is not exercised,
(ii) a Cure Right shall not be exercised more than five times during the term of
the Revolving Facility, (iii) for purposes of this Section 7.03, the Cure Amount
shall be no greater than the amount required for purposes of complying with the
Financial Covenant, (iv) there shall be no pro forma reduction in Indebtedness
with the proceeds of the exercise of the Cure Right for determining compliance
with the Financial Covenant for the fiscal quarter in respect of which such Cure
Right is exercised (either directly through prepayment or indirectly as a result
of the netting of unrestricted cash) and (v) the Cure Amount shall be
disregarded for purposes of determining any financial ratio-based conditions,
pricing or any baskets with respect to the covenants contained in this
Agreement. If, after giving effect to the adjustments in this paragraph, the
Borrower shall then be in compliance with the requirements of the Financial
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Covenant as of the relevant date of determination with the same effect
as though there had been no failure to comply therewith at such date, and the
applicable breach or default of the Financial Covenant that had occurred shall
be deemed cured for the purposes of this Agreement.

 

130



--------------------------------------------------------------------------------

ARTICLE VIII

The Agents

Section 8.01 Appointment.

(a) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Secured Cash Management Agreements and Secured Hedge
Agreements) and each Issuing Bank (in such capacities and on behalf of itself
and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents, and each
such Lender irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements) and each Issuing Bank (in such capacities and on
behalf of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) hereby appoints and
authorizes the Collateral Agent to act as the agent of such Lender for purposes
of acquiring, holding and enforcing any and all Liens on Collateral granted by
any of the Loan Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Collateral Agent (and any Subagents appointed by the Collateral Agent
pursuant to Section 8.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights or remedies thereunder at the direction of the Collateral
Agent) shall be entitled to the benefits of this Article VIII (including,
without limitation, Section 8.07) and Article IX (including, without limitation,
Section 9.05) as though the Collateral Agent (and any such Subagents) were an
“Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

Section 8.02 Delegation of Duties. The Administrative Agent and the Collateral
Agent may execute any of their respective duties under this Agreement and the
other Loan Documents (including for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided, that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the Administrative Agent or the Collateral Agent.
Should any instrument in writing from the Borrower or any other Loan Party be
required by any Subagent so appointed by an Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by such Agent. If any
Subagent, or successor thereto, shall become incapable of acting, resign or be
removed, all rights,

 

131



--------------------------------------------------------------------------------

powers, privileges and duties of such Subagent, to the extent permitted by law,
shall automatically vest in and be exercised by the Administrative Agent or the
Collateral Agent until the appointment of a new Subagent. No Agent shall be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Subagent that it selects with reasonable care.

Section 8.03 Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) no Agent shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by such Agent or any of its
Affiliates in any capacity. The Agents shall be deemed not to have knowledge of
any Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the
Borrower, a Lender or Issuing Bank. No Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 7.02, any
Guarantee or any Collateral by virtue of the provisions hereof or of any
Guarantee or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.

Section 8.04 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its

 

132



--------------------------------------------------------------------------------

terms must be fulfilled to the satisfaction of a Lender or any Issuing Bank,
each Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless such Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to such Credit Event. Each Agent may consult
with legal counsel (including counsel to Holdings or the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. Each Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

Section 8.05 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all or other Lenders); provided,
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

Section 8.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender and Issuing Bank represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into the business, operations, property,
financial and other condition and creditworthiness of, the Loan Parties and
their affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Section 8.07 Indemnification. The Lenders agree to indemnify each Agent and the
Revolving Facility Lenders agree to indemnify each Issuing Bank, in each case in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so), in
the amount of its pro rata share (based on its aggregate Revolving Facility
Credit Exposure and, in the case of the indemnification of each Agent,
outstanding Term Loans and unused

 

133



--------------------------------------------------------------------------------

Commitments hereunder; provided, that the aggregate principal amount of
Swingline Loans owing to the Swingline Lender and of L/C Disbursements owing to
any Issuing Bank shall be considered to be owed to the Revolving Facility
Lenders ratably in accordance with their respective Revolving Facility Credit
Exposure) (determined at the time such indemnity is sought), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent or such Issuing Bank in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent or such Issuing Bank under or in connection with any of
the foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Issuing Bank’s gross negligence or willful misconduct.
The failure of any Lender to reimburse any Agent or any Issuing Bank, as the
case may be, promptly upon demand for its ratable share of any amount required
to be paid by the Lenders to such Agent or such Issuing Bank, as the case may
be, as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent or such Issuing Bank, as the
case may be, for such other Lender’s ratable share of such amount. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

Section 8.08 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

Section 8.09 Successor Administrative Agent. The Administrative Agent may resign
as Administrative Agent and Collateral Agent upon 10 days’ notice to the Lenders
and the Borrower. If the Administrative Agent shall resign as Administrative
Agent and Collateral Agent under this Agreement and the other Loan Documents,
then the Required Lenders shall have the right, subject to the reasonable
consent of the Borrower (so long as no Event of Default under Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing), to appoint a successor
which shall have an office in the United States, or an Affiliate of any such
successor with an office in the United States, whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent and
Collateral Agent, and the term “Administrative Agent” shall mean such successor
agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective (except in the
case of the Collateral Agent holding collateral security on behalf of such
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as nominee until such time as a successor Collateral Agent
is appointed), and the Lenders shall assume and perform all of the duties of the
Administrative Agent and Collateral Agent hereunder until such time, if any, as
the Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 8.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

Section 8.10 Arrangers and Co-Manager. Notwithstanding any other provision of
this Agreement or any provision of any other Loan Document, each of the persons
named on the cover page hereof as Joint Bookrunner, Joint Lead Arranger, or
Co-Manager is named as such for recognition purposes

 

134



--------------------------------------------------------------------------------

only, and in its capacity as such shall have no rights, duties, responsibilities
or liabilities with respect to this Agreement or any other Loan Document, except
that each such person and its Affiliates shall be entitled to the rights
expressly stated to be applicable to them in Sections 9.05 and 9.17 (subject to
the applicable obligations and limitations as set forth therein).

Section 8.11 Security Documents, Collateral Agent and Collateral Agent. The
Lenders and the other Secured Parties authorize the Collateral Agent to release
any Collateral or Guarantors in accordance with Section 9.18 or if approved,
authorized or ratified in accordance with Section 9.08.

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any First
Lien/First Lien Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement, any other Permitted Junior Intercreditor Agreement, any
other Permitted Pari Passu Intercreditor Agreement or any other intercreditor
agreement with the collateral agent or other representatives of the holders of
Indebtedness that is to be secured by a Lien on the Collateral that is not
prohibited (including with respect to priority) under this Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof (any of the foregoing, an “Intercreditor Agreement”). The Lenders and
the other Secured Parties irrevocably agree that (x) the Collateral Agent may
rely exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are not prohibited and (y) any Intercreditor
Agreement entered into by the Collateral Agent shall be binding on the Secured
Parties, and each Lender and each other Secured Party hereby agrees that it will
take no actions contrary to the provisions of, if entered into and if
applicable, any Intercreditor Agreement. The foregoing provisions are intended
as an inducement to any provider of any Indebtedness not prohibited by
Section 6.01 hereof to extend credit to the Loan Parties and such persons are
intended third-party beneficiaries of such provisions. Furthermore, the Lenders
and the other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) to the
holder of any Lien on such property that is permitted by clauses (c), (i), (j),
(aa) or (mm) of Section 6.02 or Section 6.02(a) (if the Liens thereunder are of
a type that is contemplated by any of the foregoing clauses) in each case to the
extent the contract or agreement pursuant to which such Lien is granted
prohibits any other Liens on such property or (ii) that is or becomes Excluded
Property; and the Administrative Agent and the Collateral Agent shall do so upon
request of the Borrower; provided, that prior to any such request, the Borrower
shall have in each case delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying (x) that such Lien is permitted
under this Agreement, (y) in the case of a request pursuant to clause (i) of
this sentence, that the contract or agreement pursuant to which such Lien is
granted prohibits any other Lien on such property and (z) in the case of a
request pursuant to clause (ii) of this sentence, that (A) such property is or
has become Excluded Property and (B) if such property has become Excluded
Property as a result of a contractual restriction, such restriction does not
violate Section 6.09(c).

Section 8.12 Right to Realize on Collateral and Enforce Guarantees. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any

 

135



--------------------------------------------------------------------------------

other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent, and
(b) in the event of a foreclosure by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition, any Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other Disposition.

Section 8.13 Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.

ARTICLE IX

Miscellaneous

Section 9.01 Notices; Communications.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or other electronic means as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, or any Issuing Bank as of
the Closing Date or the Swingline Lender to the address, telecopier number,
electronic mail address or telephone number specified for such person on
Schedule 9.01; and

 

136



--------------------------------------------------------------------------------

(ii) if to any other Lender or any other Issuing Bank, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to Article II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by them, provided, that approval of such
procedures may be limited to particular notices or communications.

(c) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(e) Documents required to be delivered pursuant to Section 5.04 may be delivered
electronically (including as set forth in Section 9.17) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 9.01, or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for such
certificates required by Section 5.04(c), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Section 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties herein, in the other Loan Documents and
in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making by the Lenders of the Loans and the execution and
delivery of the Loan Documents and the issuance of the Letters of Credit,
regardless of any investigation made by such persons or on their behalf, and
shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.

Section 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by Holdings, the Borrower and the Administrative Agent and
when the Administrative Agent shall have received copies hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrower, the Administrative Agent, each Issuing Bank and each Lender and their
respective permitted successors and assigns.

 

137



--------------------------------------------------------------------------------

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

(b) (i) Subject to the conditions set forth in subclause (ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, which consent, with respect to the assignment of a Term Loan,
will be deemed to have been given if the Borrower has not responded within ten
(10) Business Days after the delivery of any request for such consent; provided,
that no consent of the Borrower shall be required for an assignment of a Term
Loan to a Lender, an Affiliate of a Lender, an Approved Fund (as defined below),
or in the case of assignments during the primary syndication of the Commitments
and Loans to persons identified to and agreed by the Borrower in writing prior
to the Closing Date, or for an assignment of a Revolving Facility Commitment or
Revolving Facility Loan to a Revolving Facility Lender, an Affiliate of a
Revolving Facility Lender or Approved Fund with respect to a Revolving Facility
Lender, or, in each case, if an Event of Default under Section 7.01(b), (c),
(h) or (i) has occurred and is continuing, any other person; and

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender, an Approved Fund or an Affiliate of the
Borrower made in accordance with Section 9.04(i) or Section 9.21; and

(C) the Issuing Banks and the Swingline Lender; provided, that no consent of the
Issuing Banks and the Swingline Lender shall be required for an assignment of
all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
(x) $1,000,000 in the case of Term Loans and (y) $2,500,000 in the case of
Revolving Facility Loans or Revolving Facility Commitments, unless each of the
Borrower and the Administrative Agent otherwise consent; provided, that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;

(B) the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the reasonable
discretion of the Administrative Agent);

 

138



--------------------------------------------------------------------------------

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.17; and

(D) the Assignee shall not be the Borrower or any of the Borrower’s Affiliates
or Subsidiaries except in accordance with Section 9.04(i) or Section 9.21.

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution. Any assigning Lender shall, in connection with any potential
assignment, provide to the Borrower a copy of its request (including the name of
the prospective assignee) concurrently with its delivery of the same request to
the Administrative Agent irrespective of whether or not an Event of Default
under Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

(iii) Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)); provided, that an Assignee shall not be entitled to receive any
greater payment pursuant to Section 2.17 than the applicable Assignor would have
been entitled to receive had no such assignment occurred. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section 9.04.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
and interest amounts of the Loans and Revolving L/C Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Banks, the Swingline
Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice; provided, that no Lender shall, in such capacity, have
access to, or be otherwise permitted to review, any information in the Register
other than information with respect to such Lender.

 

139



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section, if
applicable, and any written consent to such assignment required by clause (b) of
this Section and any applicable tax forms, the Administrative Agent shall accept
such Assignment and Acceptance and promptly record the information contained
therein in the Register. No assignment, whether or not evidenced by a promissory
note, shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this subclause (v).

(c) [Reserved].

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations in Loans and Commitments to one or
more banks or other entities other than (I) any Ineligible Institution (to the
extent that the list of Ineligible Institutions has been made available to all
Lenders; provided, that regardless of whether the list of Ineligible
Institutions has been made available to all Lenders, no Lender may sell
participations in Loans or Commitments to an Ineligible Institution without the
consent of the Borrower if the list of Ineligible Institutions has been made
available to such Lender) or (II) any Defaulting Lender or any of its
Subsidiaries, or any person who, upon becoming a Lender hereunder, would
constitute any of the foregoing persons described in this clause (II)) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and the other Loan Documents; provided, that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that both
(1) requires the consent of each Lender directly affected thereby pursuant to
clauses (i), (ii), (iii) or (vi) of the first proviso to Section 9.08(b) and
(2) directly adversely affects such Participant (but, for the avoidance of
doubt, not any waiver of any Default or Event of Default) and (y) no other
agreement with respect to amendment, modification or waiver may exist between
such Lender and such Participant. Subject to clause (d)(iii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections and Section 2.19) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section 9.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.06 as though it were a Lender;
provided, that such Participant shall be subject to Section 2.18(c) as though it
were a Lender. Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Participant or potential
Participant is an Ineligible Institution and the Administrative Agent shall have
no liability with respect to any participation made to an Ineligible
Institution.

(ii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and each
party hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of Section 9.04(d), no Lender shall have any obligation to disclose
all or any portion of a Participant Register to any person (including the
identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

140



--------------------------------------------------------------------------------

(iii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed), which
consent shall state that it is being given pursuant to this
Section 9.04(d)(iii); provided, that each potential Participant shall provide
such information as is reasonably requested by the Borrower in order for the
Borrower to determine whether to provide its consent.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank and in the case of any Lender that is an Approved Fund, any pledge
or assignment to any holders of obligations owed, or securities issued, by such
Lender, including to any trustee for, or any other representative of, such
holders, and this Section 9.04 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in clause (e) above.

(g) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

(h) If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this clause
(h) are intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

(i) Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or
(j) of this Section 9.04), any of Holdings or its Subsidiaries, including the
Borrower, may purchase by way of assignment and become an Assignee with respect
to Term Loans at any time and from time to time from Lenders in accordance with
Section 9.04(b) hereof (each, a “Permitted Loan Purchase”); provided, that, in
respect of any Permitted Loan Purchase,

 

141



--------------------------------------------------------------------------------

(A) any such purchase occurs pursuant to Dutch auction procedures open to all
Lenders of the relevant Class of Term Loans on a pro rata basis in accordance
with customary procedures to be agreed between the Borrower and the
Administrative Agent; provided, that any of Holdings or its Subsidiaries,
including the Borrower shall be entitled to make open market purchases of the
Term Loans without complying with such Dutch auction procedures so long as the
aggregate principal amount (calculated on the par amount thereof) of all Term
Loans purchased in open market purchases from the Closing Date does not exceed
the Permitted Loan Purchase Amount, (B) no Permitted Loan Purchase shall be made
from the proceeds of any extensions of credit under the Revolving Facility,
(C) upon consummation of any such Permitted Loan Purchase, the Loans purchased
pursuant thereto shall be deemed to be automatically and immediately cancelled
and extinguished in accordance with Section 9.04(j), (D) in connection with any
such Permitted Loan Purchase, any of Holdings or its Subsidiaries, including the
Borrower, and such Lender that is the assignor (an “Assignor”) shall execute and
deliver to the Administrative Agent a Permitted Loan Purchase Assignment and
Acceptance (and for the avoidance of doubt, (x) shall make the representations
and warranties set forth in the Permitted Loan Purchase Assignment and
Acceptance and (y) shall not be required to execute and deliver an Assignment
and Acceptance pursuant to Section 9.04(b)(ii)(B)) and shall otherwise comply
with the conditions to assignments under this Section 9.04 and (E) no Default or
Event of Default would exist after giving effect on a Pro Forma Basis to such
Permitted Loan Purchase.

(j) Each Permitted Loan Purchase shall, for purposes of this Agreement be deemed
to be an automatic and immediate cancellation and extinguishment of such Term
Loans and the Borrower shall, upon consummation of any Permitted Loan Purchase,
notify the Administrative Agent that the Register be updated to record such
event as if it were a prepayment of such Loans.

(k) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank or any Lender hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Facility
Percentage; provided, that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(l) Notwithstanding anything to the contrary herein, the rights of the Lenders
to make assignments and grant participations shall be subject to the approval of
any Gaming Authority, to the extent required by any applicable Gaming Laws.

Section 9.05 Expenses; Indemnity.

(a) The Borrower agrees to pay (i) all reasonable and documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent or the
Collateral Agent in connection with the preparation of this Agreement and the
other Loan Documents, or by the Administrative Agent or the Collateral Agent in
connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof, including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Administrative Agent, the Collateral Agent and the Arrangers and
the Co-Manager and, if necessary, the reasonable fees, charges and disbursements
of one local counsel per jurisdiction, and (ii) all reasonable and documented
out-of-pocket expenses (including Other Taxes) incurred by the Agents, any
Issuing Bank or any Lender in connection with the enforcement of their rights in
connection with this Agreement and the other Loan Documents, in connection with
the Loans made or the Letters of Credit issued hereunder, including the fees,
charges and

 

142



--------------------------------------------------------------------------------

disbursements of a single counsel for all such persons, taken as a whole, and,
if necessary, a single local counsel in each appropriate jurisdiction for all
such persons, taken as a whole (and, in the case of an actual or perceived
conflict of interest where such person affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel with the
Borrower’s prior written consent (not to be unreasonably withheld), of another
firm of counsel for such affected person).

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arrangers, the Joint Bookrunners, the Co-Manager, each Issuing Bank,
each Lender, each of their respective Affiliates, successors and assignors, and
each of their respective directors, trustees, officers, employees, agents,
trustees and advisors, (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (excluding the allocated costs of in house counsel and limited to
not more than one counsel for all such Indemnitees, taken as a whole, and, if
necessary, a single local counsel in each appropriate jurisdiction for all such
Indemnitees, taken as a whole (and, in the case of an actual or perceived
conflict of interest where the Indemnitee affected by such conflict informs the
Borrower of such conflict and thereafter retains its own counsel with the
Borrower’s prior written consent (not to be unreasonably withheld), of another
firm of counsel for such affected Indemnitee)), incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby,
(ii) the use of the proceeds of the Loans or the use of any Letter of Credit,
(iii) any violation of or liability under Environmental Laws by, or of, the
Borrower or any Subsidiary, (iv) any actual or alleged presence, Release or
threatened Release of or exposure to Hazardous Materials at, under, on, from or
to any property owned, leased or operated by the Borrower or any Subsidiary or
(v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by Holdings, the Borrower
or any of their subsidiaries or Affiliates; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
any of its Related Parties, (y) arose from a material breach of such
Indemnitee’s or any of its Related Parties’ obligations under any Loan Document
(as determined by a court of competent jurisdiction in a final, non-appealable
judgment) or (z) arose from any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of its Affiliates and is brought by an Indemnitee against
another Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent or an Arranger or the Co-Manager
in its capacity as such). None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to the Fund, Holdings, the Borrower
or any of their respective subsidiaries, Affiliates or stockholders or any other
person or entity for any special, indirect, consequential or punitive damages,
which may be alleged as a result of the Facilities or the Transactions. The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Issuing Bank or any Lender. All amounts
due under this Section 9.05 shall be payable within fifteen (15) days of written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

(c) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to any Taxes (other than Taxes that represent
losses, claims, damages, liabilities and related expenses resulting from a
non-Tax claim), which shall be governed exclusively by Section 2.17 and, to the
extent set forth therein, Section 2.15.

 

143



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by applicable law, Holdings and the Borrower
shall not assert, and hereby waive, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.

Section 9.06 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings (prior to a
Qualified IPO), the Borrower or any Subsidiary against any of and all the
obligations of Holdings (prior to a Qualified IPO) or the Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

Section 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

Section 9.08 Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
the Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on Holdings, the Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.

 

144



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings (prior to a Qualified IPO), the
Borrower and the Required Lenders (or, in respect of any waiver, amendment or
modification of Section 4.01 after the Closing Date, solely as relates to the
Revolving Facility Loans and Letters of Credit, the Required Revolving Facility
Lenders voting as a single Class, rather than the Required Lenders), and (z) in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by each Loan Party party thereto and the Administrative
Agent and consented to by the Required Lenders; provided, however, that no such
agreement shall:

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date (except as provided in Section 2.05(c)),
without the prior written consent of each Lender directly adversely affected
thereby (which, notwithstanding the foregoing, such consent of such Lender
directly adversely affected thereby shall be the only consent required hereunder
to make such modification); provided, that any amendment to the financial
definitions in this Agreement shall not constitute a reduction in the rate of
interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender, or decrease the Commitment
Fees, L/C Participation Fees or any other Fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender shall be the only consent required hereunder to make such
modification); provided, that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
aggregate Commitments shall not constitute an increase of the Commitments of any
Lender,

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Disbursement or any Fees is due, without the prior
written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(iv) amend the provisions of Section 2.18 or Section 7.02 in a manner that would
by its terms alter the pro rata sharing of payments required thereby, without
the prior written consent of each Lender adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

(vi) release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Loan Parties from their respective
Guarantees under the Subsidiary Guarantee Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all of the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement or unless, in each case, such release is otherwise
pursuant to the terms of the Collateral Agreement or the Subsidiary Guarantee
Agreement, as applicable, without the prior written consent of each Lender;

 

145



--------------------------------------------------------------------------------

(vii) effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
Swingline Lender or an Issuing Bank hereunder without the prior written consent
of the Administrative Agent, the Collateral Agent, Swingline Lender or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any Assignee of such Lender.

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent and/or the Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings (prior to a Qualified IPO) and the Borrower (a) to permit
additional extensions of credit to be outstanding hereunder from time to time
and the accrued interest and fees and other obligations in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees and other obligations in respect thereof and (b) to include
appropriately the holders of such extensions of credit in any determination of
the requisite lenders required hereunder, including Required Lenders and the
Required Revolving Facility Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrower and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to cure any ambiguity, omission, defect or inconsistency or (B) to
integrate any Incremental Term Loan Commitments or Incremental Revolving
Facility Commitments in a manner consistent with Section 2.21, including, with
respect to Other Revolving Loans or Other Term Loans, as may be necessary to
establish such Incremental Term Loan Commitments or Incremental Revolving
Facility Commitments as a separate Class or tranche from the existing Term Loans
or Revolving Facility Commitments, as applicable, or (C) to cure any ambiguity,
omission, defect or inconsistency.

(f) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be necessary to ensure that all Term Loans
established pursuant to Section 2.21 after the Closing Date that will be
included in an existing Class of Term Loans outstanding on such date (an
“Applicable Date”), when originally made, are included in each Borrowing of
outstanding Term Loans of such Class (the “Existing Class Loans”), on a pro rata
basis, and/or to ensure that, immediately after giving effect to such new Term
Loans (the “New Class Loans” and, together with the Existing Class Loans, the
“Class Loans”), each Lender holding Class Loans will be deemed to hold its Pro
Rata Share of each Class Loan on the Applicable Date (but without changing the
amount of any such Lender’s Term Loans), and each such Lender shall be deemed to
have effectuated such assignments as shall be required to ensure the

 

146



--------------------------------------------------------------------------------

foregoing. The “Pro Rata Share” of any Lender on the Applicable Date is the
ratio of (1) the sum of such Lender’s Existing Class Loans immediately prior to
the Applicable Date plus the amount of New Class Loans made by such Lender on
the Applicable Date over (2) the aggregate principal amount of all Class Loans
on the Applicable Date.

(g) With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the Borrower may elect
(in its discretion, but shall not be obligated) to deliver to the Administrative
Agent a certificate of a Responsible Officer at least three Business Days prior
to the incurrence thereof (or such shorter time as the Administrative Agent may
agree), together with either drafts of the material documentation relating to
such Indebtedness or a description of such Indebtedness (including a description
of the Liens intended to secure the same or the subordination provisions
thereof, as applicable) in reasonably sufficient detail to be able to make the
determinations referred to in this paragraph, which certificate shall either, at
the Borrower’s election, (x) state that the Borrower has determined in good
faith that such Indebtedness satisfies the requirements of the applicable
provisions of Sections 6.01 and 6.02 (taking into account any other applicable
provisions of this Section 9.08), in which case such certificate shall be
conclusive evidence thereof, or (y) request the Administrative Agent to confirm,
based on the information set forth in such certificate and any other information
reasonably requested by the Administrative Agent, that such Indebtedness
satisfies such requirements, in which case the Administrative Agent may
determine whether, in its reasonable judgment, such requirements have been
satisfied (in which case it shall deliver to the Borrower a written confirmation
of the same), with any such determination of the Administrative Agent to be
conclusive evidence thereof, and the Lenders hereby authorize the Administrative
Agent to make such determinations.

(h) Notwithstanding the foregoing, this Agreement may be amended, waived or
otherwise modified with the written consent of the Required Revolving Facility
Lenders (and not the Required Lenders), the Administrative Agent, Holdings
(prior to a Qualified IPO) and the Borrower with respect to the provisions of
Section 4.01, solely as they relate to the Revolving Facility Loans and Letters
of Credit.

Section 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided, that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

Section 9.10 Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

147



--------------------------------------------------------------------------------

Section 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

Section 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15 Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and of the United States District Court of the Southern District of New
York sitting in New York County, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

Section 9.16 Confidentiality. Each of the Lenders, each Issuing Bank and each of
the Agents agrees that it shall maintain in confidence any information relating
to Holdings, any Parent Entity, the Borrower and any Subsidiary furnished to it
by or on behalf of Holdings, any Parent Entity, the Borrower or any Subsidiary
(other than information that (a) has become generally available to the public
other than as a result of a disclosure by such party, (b) has been independently
developed by such Lender, such Issuing Bank or such Agent without violating this
Section 9.16 or (c) was available to such Lender, such Issuing Bank or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, any Parent Entity, the Borrower or any other Loan
Party) and shall not reveal

 

148



--------------------------------------------------------------------------------

the same other than to its directors, trustees, officers, employees and advisors
with a need to know and any numbering, administration or settlement service
providers or to any person that approves or administers the Loans on behalf of
such Lender (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), except: (A) to the
extent necessary to comply with law or any legal process or the requirements of
any Governmental Authority, the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the Financial Industry Regulatory Authority, Inc., (C) to its
parent companies, Affiliates or auditors (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16) and (F) to any direct or
indirect contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16).

Section 9.17 Platform; Borrower Materials. The Borrower hereby acknowledges that
(a) the Administrative Agent and/or the Arrangers will make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Holdings, the Borrower or its Subsidiaries or any of their respective
securities (or, if Holdings is not at the time a public reporting company,
material information of a type that would not reasonably be expected to be
publicly available if Holdings was a public reporting company)) (each, a “Public
Lender”). The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Arrangers, the Co-Manager, the
Issuing Banks and the Lenders to treat such Borrower Materials as solely
containing information that is either (A) publicly available information or
(B) not material (although it may be sensitive and proprietary) with respect to
Holdings, the Borrower or its Subsidiaries or any of their respective securities
for purposes of United States Federal and state securities laws (provided,
however, that such Borrower Materials shall be treated as set forth in
Section 9.16, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

Section 9.18 Release of Liens and Guarantees.

(a) The Lenders, the Issuing Banks and other Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Loan Parties on any
Collateral shall be automatically released: (i) in full upon the occurrence of
the Termination Date as set forth in Section 9.18(d) below; (ii) upon the
Disposition (other than a lease) of such Collateral by any Loan Party to a
person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by this Agreement (and the Collateral Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) to the extent that such
Collateral comprises property leased to a Loan Party by a person that is not a
Loan Party, upon termination or expiration of such lease (and the Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Loan Party upon its reasonable request without further inquiry), (iv) if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders (or such other percentage of the Lenders whose consent may be
required in accordance with Section 9.08), (v) to the extent that the property
constituting

 

149



--------------------------------------------------------------------------------

such Collateral is owned by any Guarantor, upon the release of such Guarantor
from its obligations under the Guarantee in accordance with the Holdings
Guarantee and Pledge Agreement or the Subsidiary Guarantee, as applicable, or
clause (b) below (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (vi) as provided in Section 8.11 (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry),
and (vii) as required by the Collateral Agent to effect any Disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
being released) upon (or obligations (other than those being released) of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any Disposition, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.

(b) In addition, (i) the Lenders, the Issuing Banks and other Secured Parties
hereby irrevocably agree that the Subsidiary Loan Parties shall be released from
the Guarantees upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to constitute a Subsidiary Loan Party or
otherwise becoming an Excluded Subsidiary (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry) and (ii) immediately prior
to the consummation of a Qualified IPO of the Borrower, the Guarantee incurred
by Holdings of the Obligations shall automatically terminate and Holdings shall
be released from its obligations under the Loan Documents, shall cease to be a
Loan Party and any Liens created by any Loan Documents on any assets or Equity
Interests owned by Holdings shall automatically be released (unless the Borrower
shall elect in its sole discretion that such release of Holdings shall not be
effected).

(c) The Lenders, the Issuing Banks and other Secured Parties hereby authorize
the Administrative Agent and the Collateral Agent, as applicable, to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Guarantor or Collateral pursuant to the
foregoing provisions of this Section 9.18, all without the further consent or
joinder of any Lender. Upon release pursuant to this Section 9.18, any
representation, warranty or covenant contained in any Loan Document relating to
any such Collateral or Guarantor shall no longer be deemed to be made. In
connection with any release hereunder, the Administrative Agent and the
Collateral Agent shall promptly (and the Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrower and at the
Borrower’s expense in connection with the release of any Liens created by any
Loan Document in respect of such Subsidiary, property or asset; provided, that
the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, all Liens granted to the Collateral Agent by
the Loan Parties on any Collateral under the Loan Documents, and all obligations
of the Borrower and the other Loan Parties under any Loan Documents (other than
such obligations that expressly survive the Termination Date pursuant to the
terms hereof) shall, in each case, be automatically released and, upon request
of the Borrower, the Administrative Agent and/or the Collateral Agent, as
applicable, shall (without notice to, or vote or consent of, any Secured Party)
take such actions as shall be required to evidence the release its security
interest in all Collateral granted to it pursuant to the Loan Documents
(including returning to Holdings or the Borrower all possessory collateral
(including share certificates (if any)) held by it pursuant to the Loan
Documents in respect of any Collateral so released), and to evidence the release
of all obligations under any Loan Document (other than such obligations that
expressly survive the Termination Date pursuant to the terms hereof), whether or
not on the date of such release there may be any (i) obligations in respect of
any Secured Hedge Agreements or any Secured Cash Management Agreements and
(ii) any contingent indemnification obligations or expense reimburse claims not
then due; provided, that the Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower containing such
certifications as the Administrative Agent shall reasonably request. Any such
release of obligations shall

 

150



--------------------------------------------------------------------------------

be deemed subject to the provision that such obligations shall be reinstated if
after such release any portion of any payment in respect of the obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. The Borrower agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or the Collateral Agent (and their respective representatives) in
connection with taking such actions to release security interest in all
Collateral and all obligations under the Loan Documents as contemplated by this
Section 9.18(d).

(e) Obligations of the Borrower or any of its Subsidiaries under any Secured
Cash Management Agreement or Secured Hedge Agreement (after giving effect to all
netting arrangements relating to such Secured Hedge Agreements) shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed. No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement or
Secured Cash Management Agreement. For the avoidance of doubt, no release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall require the consent of any holder of obligations under Secured Hedge
Agreements or any Secured Cash Management Agreements.

Section 9.19 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other person who may be
entitled thereto under applicable law).

Section 9.20 USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

Section 9.21 Affiliate Lenders.

(a) Each Lender who is an Affiliate of the Borrower, excluding (x) Holdings, the
Borrower and their respective Subsidiaries and (y) any Debt Fund Affiliate
Lender (each, an “Affiliate Lender”; it being understood that (x) neither
Holdings, the Borrower, nor any of their Subsidiaries may be Affiliate Lenders
and (y) Debt Fund Affiliate Lenders and Affiliate Lenders may be Lenders
hereunder in accordance with Section 9.04, subject in the case of Affiliate
Lenders, to this Section 9.21), in connection with any (i) consent (or decision
not to consent) to any amendment, modification, waiver, consent or other action
with respect to any of the terms of any Loan Document, (ii) other action on any
matter related to any

 

151



--------------------------------------------------------------------------------

Loan Document or (iii) direction to the Administrative Agent, the Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, agrees that, except with respect to
any amendment, modification, waiver, consent or other action (1) described in
clauses (i), (ii), (iii) or (iv) of the first proviso of Section 9.08(b) or
(2) that affects such Affiliate Lender (in its capacity as a Lender) in a
disproportionately adverse manner as compared to other Lenders, such Affiliate
Lender shall be deemed to have voted its interest as a Lender without discretion
in such proportion as the allocation of voting with respect to such matter by
Lenders who are not Affiliate Lenders. Each Affiliate Lender hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Affiliate Lender’s attorney-in-fact, with full authority in
the place and stead of such Affiliate Lender and in the name of such Affiliate
Lender, from time to time in the Administrative Agent’s discretion to take any
action and to execute any instrument that the Administrative Agent may deem
reasonably necessary to carry out the provisions of this clause (a).

(b) Notwithstanding anything to the contrary in this Agreement, no Affiliate
Lender shall have any right to (a) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (b) receive any
information or material prepared by Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives, (c) make or bring (or participate in, other
than as a passive participant in or recipient of its pro rata benefits of) any
claim, in its capacity as a Lender, against Administrative Agent, the Collateral
Agent or any other Lender with respect to any duties or obligations or alleged
duties or obligations of such Agent or any other such Lender under the Loan
Documents, (d) purchase any Term Loan if, after giving effect to such purchase,
Affiliate Lenders in the aggregate would own Term Loans with an aggregate
principal amount in excess of 25% of the aggregate principal amount of all Term
Loans then outstanding or (e) purchase any Revolving Facility Loans or Revolving
Facility Commitments. It shall be a condition precedent to each assignment to an
Affiliate Lender that such Affiliate Lender shall have (x) represented to the
assigning Lender in the applicable Assignment and Acceptance, and notified the
Administrative Agent, that it is (or will be, following the consummation of such
assignment) an Affiliate Lender and that the aggregate amount of Term Loans held
by it giving effect to such assignments shall not exceed the amount permitted by
clause (d) of the preceding sentence and (y) represented in the applicable
Assignment and Acceptance that it is not in possession of material non-public
information (within the meaning of United States federal and state securities
laws) with respect to Holdings, the Borrower, its Subsidiaries or their
respective securities (or, if Holdings is not at the time a public reporting
company, material information of a type that would not be reasonably expected to
be publicly available if Holdings were a public reporting company) that (A) has
not been disclosed to the assigning Lender or the Lenders generally (other than
because any such Lender does not wish to receive material non-public information
with respect to Holdings, the Borrower or its Subsidiaries) and (B) could
reasonably be expected to have a material effect upon, or otherwise be material
to, the assigning Lender’s decision make such assignment.

Section 9.22 Agency of the Borrower for the Loan Parties. Each of the other Loan
Parties hereby appoints the Borrower as its agent for all purposes relevant to
this Agreement and the other Loan Documents, including the giving and receipt of
notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto.

Section 9.23 No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not

 

152



--------------------------------------------------------------------------------

consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

Section 9.24 Application of Gaming Laws.

(a) This Agreement and the other Loan Documents are subject to Gaming Laws.
Without limiting the foregoing and notwithstanding anything herein or in any
other Loan Document to the contrary, the Lenders, Agents and Secured Parties
acknowledge that (i) they are subject to the jurisdiction of the Gaming
Authorities, in their discretion, for licensing, qualification or findings of
suitability or to file or provide other information, and (ii) all rights,
remedies and powers in or under this Agreement and the other Loan Documents,
including with respect to the Collateral (including the pledge and delivery of
the Pledged Collateral (as defined in the applicable Security Documents)), any
Mortgaged Property and the ownership and operation of facilities, are, in each
case, subject to the jurisdiction of the Gaming Authorities, and may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and only to the extent that required
approvals (including prior approvals) are obtained from the relevant Gaming
Authorities.

(b) The Lenders, Agents and Secured Parties agree to cooperate with all Gaming
Authorities in connection with the provision in a timely manner of such
documents or other information as may be requested by such Gaming Authorities
relating to the Loan or Loan Documents. The Borrower shall bear all costs and
expenses of any such Lenders, Agents and Secured Parties incurred in connection
with such parties’ cooperation with any requests of such Gaming Authorities
including, without limitation, any costs and expenses incurred by any Lenders,
Agents and Secured Parties incurred in connection with such cooperation.

(c) The Lenders acknowledge and agree that if the Borrower receives a notice
from any applicable Gaming Authority that any Lender is a Disqualified holder
(and such Lender is notified by the Borrower in writing of such
Disqualification), the Borrower shall, following any available appeal of such
determination by such Gaming Authority (unless the rules of the applicable
Gaming Authority do not permit such Lender to retain its Loans or Commitments
pending appeal of such determination), have the right to (i) cause such
Disqualified holder to transfer and assign, without recourse all of its
interests, rights and obligations in its Loans and Commitments or (ii) in the
event that (A) the Borrower is unable to assign such Loan or Commitments after
using its best efforts to cause such an assignment and (B) no Default or Event
of Default has occurred and is continuing, prepay such Disqualified holder’s
Loan and terminate such Disqualified holder’s Commitments, as applicable. Notice
to such Disqualified holder shall be given ten days prior to the required date
of assignment or prepayment, as the case may be, and shall be accompanied by
evidence demonstrating that such transfer or prepayment is required pursuant to
Gaming Laws. If reasonably requested by any Disqualified holder, the Borrower
will use commercially reasonable efforts to cooperate with any such holder that
is seeking to appeal such determination and to afford such holder an opportunity
to participate in any proceedings relating thereto. Notwithstanding anything
herein to the contrary, any prepayment of a Loan shall be at a price that,
unless otherwise directed by a Gaming Authority, shall be equal to the sum of
the principal amount of such Loan and interest to the date on which such Lender
or holder became a Disqualified holder (plus any fees and other amounts accrued
for the account of such Disqualified holder to the date such Lender or holder
became a Disqualified holder).

(d) If during the existence of an Event of Default hereunder or any of the other
Loan Documents, it shall become necessary or, in the opinion of the
Administrative Agent, advisable for an agent, supervisor, receiver or other
representative of the Lenders to become licensed or found qualified under any
Gaming Law as a condition to receiving the benefit of any Collateral encumbered
by the Loan Documents or to otherwise enforce the rights of the Agents, Secured
Parties and the Lenders under the Loan Documents, the Borrower hereby agrees to
consent to the application for such license or qualification and to execute such
further documents as may be required in connection with the evidencing of such
consent.

 

153



--------------------------------------------------------------------------------

Section 9.25 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

154